Exhibit 10.2

 

AMENDMENT NO. 12 TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 12 (this “Amendment”), dated as of April 12, 2017, to the
Credit Agreement (as defined below) is entered into by and among the Lenders
signatory hereto, PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for
the Lenders (in such capacity, the “Agent”), EMERGE ENERGY SERVICES LP, a
Delaware limited partnership (the “Parent Guarantor”), and each of the
undersigned Borrowers.  Terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement as amended hereby and set
forth in Exhibit A hereto.

 

RECITALS

 

A.                                    The Lenders, Agent, Parent Guarantor and
Borrowers have previously entered into that certain Amended and Restated
Revolving Credit and Security Agreement, dated as of June 27, 2014, as amended
by Amendment No. 1, dated as of April 6, 2015, Amendment No. 2, dated as of
November 20, 2015, Amendment No. 3, dated as of March 1, 2016, Amendment No. 4,
dated as of May 20, 2016, Amendment No. 5, dated as of May 20, 2016, Amendment
No. 6, dated as of May 27, 2016, Amendment No. 7, dated as of June 10, 2016,
Amendment No. 8, dated as of June 15, 2016, Amendment No. 9, dated as of
June 17, 2016, Amendment No. 10, dated as of June 30, 2016 and Amendment No. 11,
dated as of August 31, 2016 (as further amended, modified and supplemented from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrowers.

 

B.                                    The Required Lenders, Agent, Parent
Guarantor and Borrowers, pursuant to Section 16.2(b) of the Credit Agreement,
now wish to amend the Credit Agreement on the terms and conditions set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Amendments and Waiver.  Effective as of
the Effective Date:

 

(a)                                 The Credit Agreement is hereby amended as
set forth in the conformed copy of the Credit Agreement as amended by this
Amendment attached as Exhibit A hereto.

 

(b)                                 Schedule 1.2(a) hereto sets forth Schedule
1.2(a) to the Credit Agreement, after giving effect to the reduction of “Maximum
Revolving Advance Amount” required by Section 2(c) hereof.

 

(c)                                  Schedule 6.11 hereto amends and restates
Schedule 6.11 to the Credit Agreement as set forth on Schedule 6.11 hereto.

 

(d)                                 The Guaranty (as defined in clause (a) of
the definition of “Guaranty”) is hereby amended as follows:

 

i.                                          clause (ii) appearing in Section 18
thereof is hereby deleted and clause (iii) of such Section 18 shall be
thereinafter referred to as clause “(ii)”.

 

--------------------------------------------------------------------------------


 

(e)                                  The Pledge Agreement (as defined in clause
(a) of the definition of “Pledge Agreement”) is hereby amended as follows:

 

i.                                          each instance of “Assignor”
appearing in Section 3 of the Pledge Agreement is hereby replaced with
“Pledgor”;

 

ii.                                       Section 10 of the Pledge Agreement is
hereby amended by adding “as determined by a court of competent jurisdiction in
a final non-appealable judgment” immediately after “willful misconduct”
appearing in such Section 10; and

 

iii.                                    each instance of “Assignor” appearing in
Annex A of the Pledge Agreement is hereby replaced with “Additional Pledgor”.

 

2.                                      Effectiveness of this Amendment.  The
following conditions shall have been satisfied, as determined by Agent, before
this Amendment is effective (the date of such effectiveness, the “Effective
Date”):

 

(a)                                 Agent shall have received this Amendment,
fully executed by each Credit Party, Agent and Lenders constituting the Required
Lenders.

 

(b)                                 The Second Lien Term Loan Documentation
shall have been executed and delivered by the parties thereto and shall be in
full force and effect.  Without limitation of the foregoing, (i) the collateral
agent under the Second Lien Term Loan Documentation and Agent shall concurrently
execute and deliver the First Lien/Second Lien Intercreditor Agreement, and
(ii) the collateral agent under the Second Lien Term Loan Documentation shall
concurrently deliver a joinder to the Junior Lien Intercreditor Agreement in the
form attached as Annex II thereto.

 

(c)                                  The Permitted Second Lien Term Loans shall
be concurrently borrowed, and the Borrowers shall concurrently (i) repay not
less than $15,000,000 aggregate principal amount of Advances with proceeds of
Permitted Second Lien Term Loans and (ii) permanently reduce the Maximum
Revolving Advance Amount by $10,000,000 to $190,000,000.

 

(d)                                 The Titan Acquisition shall be concurrently
consummated in accordance with the terms of the Titan Acquisition Agreement. 
The Titan Acquisition Agreement shall not have been amended in a manner
materially adverse to the Lenders.

 

(e)                                  Agent shall have received a closing
certificate signed by an Authorized Officer of each Credit Party dated as of the
Effective Date certifying (i) that each of the representations and warranties
set forth in Section 3 of this Amendment are true and correct on such date and
(ii) compliance with clauses (b) (first sentence) and (d) of this Section 2.

 

(f)                                   Agent shall have received an opinion of
Latham & Watkins LLP in form and substance reasonably satisfactory to Agent.

 

(g)                                  Agent shall have received a customary
solvency certificate from a senior financial officer (which may be the chief
financial officer, accounting officer, treasurer, controller or other senior
financial or accounting officer) of the Parent Guarantor (after giving effect to
the transactions contemplated hereby and under the Second Lien Term Loan
Documentation including the borrowings thereunder on the date hereof) in form
reasonably acceptable to Agent and consistent with Section 5.8 of the Credit
Agreement.

 

2

--------------------------------------------------------------------------------


 

(h)                                 Agent shall have received a certificate of
an Authorized Officer of each Credit Party dated as of the Effective Date
certifying (i) to the effect that (A) attached thereto is a true and complete
copy of the Organizational Documents of such Credit Party certified as of a
recent date by the Secretary of State of the state of its organization, or in
the alternative, certifying that such Organizational Documents have not been
amended since the Closing Date, (B) attached thereto is a true and complete copy
of resolutions duly adopted by the board of directors, board of managers or
member, as the case may be, of each Credit Party authorizing the execution,
delivery and performance of this Amendment, and that such resolutions have not
been modified, rescinded or amended, and there are no plans to modify rescind or
amend, and that such resolutions are in full force and effect or in the
alternative, certifying that the resolutions delivered to Agent on the Closing
Date by such Credit Party have not been modified, rescinded or amended, and
there are no plans to modify rescind or amend, and that such previously
delivered resolutions are in full force and effect and (C) attached thereto is a
true and complete copy of the good standing certificates for each Credit Party
dated not more than thirty (30) days prior to the Effective Date, issued by the
Secretary of State or other appropriate official of each Credit Party’s
jurisdiction of organization and (ii) as to the incumbency and specimen
signature of each Authorized Officer executing this Amendment and any Other
Document on behalf of any Credit Party and signed by another officer as to the
incumbency and specimen signature of the Authorized Officer executing the
certificate pursuant to this clause.  Such certificates may be the same
certificates delivered in connection with the closing under the Second Lien
Credit Agreement.

 

(i)                                     The Parent Guarantor shall have paid to
Agent for the account of each Lender party to this Amendment, a consent fee
equal to 0.50% of such Lender’s Commitment as of the date hereof (after giving
effect to the effectiveness of this Amendment and the revised Schedule 1.2(a) of
the Credit Agreement).

 

(j)                                    All fees and expenses of Agent and its
affiliates required to be paid or reimbursed at or prior to the Effective Date
shall have been paid in full, and all fees and expenses of Cahill Gordon &
Reindel LLP in connection with the Credit Agreement and this Amendment shall
have been paid in full.

 

(k)                                 Agent shall have received a duly executed
Perfection Certificate.

 

(l)                                     All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded, as required by Agent.

 

3.                                      Representations and Warranties.  Each
Credit Party represents and warrants as follows:

 

(a)                                 Authority.  Such Credit Party has the
requisite corporate power and authority to execute and deliver this Amendment,
and to perform its obligations hereunder and under the Other Documents (as
amended or modified hereby) to which it is a party.  The execution, delivery and
performance by such Credit Party of this Amendment have been duly approved by
all necessary corporate action and no other corporate proceedings are necessary
to consummate such transactions.

 

(b)                                 Enforceability.  This Amendment has been
duly executed and delivered by each Credit Party.  This Amendment and each Other
Document (as amended or modified hereby) is the legal, valid and binding
obligation of each Credit Party, enforceable against each Credit Party in
accordance with its terms, and is in full force and effect.

 

(c)                                  Due Execution.  The execution, delivery and
performance of this Amendment are within the power of each Credit Party, have
been duly authorized by all necessary corporate action, have

 

3

--------------------------------------------------------------------------------


 

received all necessary governmental approval, if any, and do not contravene any
law or any contractual restrictions binding on any Credit Party.

 

(d)                                 No Default.  No Event of Default or Default
has occurred and is continuing.

 

(e)                                  Documentation.  The Credit Parties have
delivered to Agent a true and complete copy of (i) the Titan Acquisition
Agreement and all material documents and instruments executed in connection
therewith and (ii) the Second Lien Term Loan Documentation.

 

(f)                                   Other Representations and Warranties. 
Each of the representations and warranties made by any Credit Party in or
pursuant to the Credit Agreement and the Other Documents are true and correct in
all material respects (or, if such representation and warranty is, by its terms,
limited by materiality (including a Material Adverse Effect), then such
representation and warranty are true in all respects) on and as of the date
hereof as if made on and as of the date hereof (except to the extent any such
representation or warranty specifically relates to a certain prior date).

 

4.                                      Choice of Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

5.                                      Counterparts; Electronic Signatures. 
This Amendment may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile or other similar
method of electronic transmission shall be deemed to be an original signature
hereto.

 

6.                                      Reference to and Effect on the Other
Documents; Direction to Agent.

 

(a)                                 Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Other Documents to “the Credit Agreement,” “thereof”
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as modified and amended hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement and all Other Documents, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Agent and the Lenders.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Agent and/or the Lenders under any of
the Other Documents, nor constitute a waiver of any provision of any of the
Other Documents.

 

(d)                                 To the extent that any terms and conditions
in any of the Other Documents shall contradict or be in conflict with any terms
or conditions of the Credit Agreement, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

4

--------------------------------------------------------------------------------


 

(e)                                  The Lenders party hereto hereby request and
direct Agent to execute and deliver this Amendment in its capacity as Agent.

 

7.                                      Estoppel.  To induce Agent and the
Lenders to enter into this Amendment and to continue to make advances to
Borrowers under the Credit Agreement, each Credit Party hereby acknowledges and
agrees that, as of the date hereof, there exists no right of offset, defense,
counterclaim or objection in favor of the Borrowers as against Agent or any
Lender with respect to the Obligations.

 

8.                                      Integration.  This Amendment, together
with the Credit Agreement and the Other Documents, incorporates all negotiations
of the parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

9.                                      Severability.  If any part of this
Amendment is contrary to, prohibited by, or deemed invalid under Applicable Laws
or regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

 

10.                               Submission of Amendment.  The submission of
this Amendment to the parties or their agents or attorneys for review or
signature does not constitute a commitment by Agent or the Lenders to modify the
Credit Agreement, and this Amendment shall have no binding force or effect until
all of the conditions to the effectiveness of this Amendment have been satisfied
as set forth herein.

 

11.                               Guarantors’ Acknowledgment.  With respect to
the amendments to the Credit Agreement effected by this Amendment, each
Guarantor hereby acknowledges and agrees to this Amendment and confirms and
agrees that its Guaranty and each Security Document to which it is a party (as
modified and supplemented in connection with this Amendment) is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and after the date
of this Amendment, each reference in such Guaranty and Security Document to the
Credit Agreement, “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended or modified by this Amendment.  Although Agent and the Lenders have
informed the Guarantors of the matters set forth above, and each Guarantor has
acknowledged the same, each Guarantor understands and agrees that neither Agent
nor any Lender has any duty under the Credit Agreement, the Guaranty or any
other agreement with any Guarantor to so notify any Guarantor or to seek such an
acknowledgement, and nothing contained herein is intended to or shall create
such a duty as to any transaction hereafter.  Each Credit Party hereby ratifies
and reaffirms the validity, enforceability and perfection of the Liens and
security interests granted to Agent for the benefit of the Secured Parties to
secure any of the Obligations (as defined in the Credit Agreement and including
after giving effect to this Amendment) by each Credit Party pursuant to the
Other Documents to which any Credit Party is a party and agrees that the Liens
and security interests granted pursuant to the Other Documents shall continue to
secure Obligations under the Credit Agreement as amended by this Amendment.

 

12.                               General Release; Indemnity.

 

(a)                                 In consideration of, among other things,
Agent’s and the Lenders’ execution and delivery of this Amendment, each Borrower
and each other Credit Party, on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims,

 

5

--------------------------------------------------------------------------------


 

counterclaims, rights of set-off and recoupment), actions, causes of action,
suits, debts, accounts, interests, liens, promises, warranties, damages and
consequential damages, demands, agreements, bonds, bills, specialties,
covenants, controversies, variances, trespasses, judgments, executions, costs,
expenses or claims whatsoever, that such Releasor now has or hereafter may have,
of whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Claims”), against any or all of the Secured Parties in any capacity and their
respective affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
agents, attorneys, advisors and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or
not now known, existing on or before the Effective Date, that relate to, arise
out of or otherwise are in connection with: (i) any or all of the Credit
Agreement or any Other Documents or transactions contemplated thereby or any
actions or omissions in connection therewith, (ii) any aspect of the dealings or
relationships between or among the Borrowers and the other Credit Parties, on
the one hand, and any or all of the Secured Parties, on the other hand, relating
to any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof, or (iii) any aspect of the dealings or relationships between
or among any or all of Insight Equity Management Company LLC and its affiliates,
on the one hand, and the Lenders, on the other hand, but only to the extent such
dealings or relationships relate to any or all of the documents, transactions,
actions or omissions referenced in clause (i) hereof. The receipt by any
Borrower or any other Credit Party of any Advances or other financial
accommodations made by any Secured Party after the date hereof shall constitute
a ratification, adoption, and confirmation by such party of the foregoing
general release of all Claims against the Releasees that are based in whole or
in part on facts, whether or not now known or unknown, existing on or prior to
the date of receipt of any such Advances or other financial accommodations. In
entering into this Agreement, each Borrower and each other Credit Party
consulted with, and has been represented by, legal counsel and expressly
disclaims any reliance on any representations, acts or omissions by any of the
Releasees and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
thereof. The provisions of this Section 12 shall survive the termination of this
Amendment, the Credit Agreement, the Other Documents and payment in full of the
Obligations.

 

(b)                                 Each Borrower and each other Credit Party
hereby agrees that the Releasees shall each be an Indemnified Party and entitled
to the benefits of Section 16.5 of the Credit Agreement, including, without
limitation, with respect to any Claims arising from or in connection with the
negotiation, preparation, execution, delivery, performance, administration and
enforcement of this Amendment or any other document executed and/or delivered in
connection therewith.

 

(c)                                  Each Borrower and each other Credit Party,
on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee, and will not
assert in any proceeding any counterclaim or crossclaim against any Releasee, in
each case on the basis of any Claim released, remised and discharged by any
Borrower or any other Credit Party pursuant to Section 12(a) hereof. If any
Borrower, any other Credit Party or any of its successors, assigns or other
legal representatives violates the foregoing covenant, each Borrower and each
other Credit Party, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

PARENT GUARANTOR:

EMERGE ENERGY SERVICES LP

 

 

 

 

By:  EMERGE ENERGY SERVICES GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

 

 

BORROWERS:

EMERGE ENERGY SERVICES OPERATING LLC

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

 

 

 

SUPERIOR SILICA SANDS LLC

 

 

 

 

By:  EMERGE ENERGY SERVICES OPERATING LLC, its sole member

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

Signature Page to Amendment No. 12 to Emerge Revolving Credit and Security
Agreement

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Ronald Eckhoff

 

 

Name: Ronald Eckhoff

 

 

Title: Vice President

 

Signature Page to Amendment No. 12 to Emerge Revolving Credit and Security
Agreement

 

--------------------------------------------------------------------------------


 

A LENDER:

Branch Banking and Trust Company

 

 

 

 

 

By:

/s/ David A. White

 

 

Name: David A. White

 

 

Title: Senior Vice President

 

 

 

A LENDER:

Morgan Stanley Senior Funding, Inc.

 

 

 

 

 

By:

/s/ Kevin Newman

 

 

Name: Kevin Newman

 

 

Title: Vice President

 

 

 

A LENDER:

Morgan Stanley Bank, N.A.

 

 

 

 

 

By:

/s/ Kevin Newman

 

 

Name: Kevin Newman

 

 

Title: Vice President

 

 

 

A LENDER:

ROYAL BANK of CANADA

 

 

 

 

 

By:

/s/ H.Christopher DeCotiis

 

 

Name: H.Christopher DeCotiis

 

 

Title: Attorney-in-Fact

 

 

 

A LENDER:

STIFEL BANK & TRUST

 

 

 

 

 

By:

/s/ Daniel P. McDonald

 

 

Name: Daniel P. McDonald

 

 

Title: Assistant Vice President

 

 

 

A LENDER:

ZB N.A. dba Amegy Bank

 

 

 

 

 

By:

/s/ Michael Threadgill

 

 

Name: Michael Threadgill

 

 

Title: Assistant Vice President

 

Signature Page to Amendment No. 12 to Emerge Revolving Credit and Security
Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended Credit Agreement

 

--------------------------------------------------------------------------------


 

CUSIP #29101JAB1

 

 

 

$190,000,000

 

AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

 

EMERGE ENERGY SERVICES LP,

as Parent Guarantor,

 

EMERGE ENERGY SERVICES OPERATING LLC,

SUPERIOR SILICA SANDS LLC,

AND CERTAIN OF THEIR SUBSIDIARIES,

as Borrowers,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

 

and

 

THE FINANCIAL INSTITUTIONS

FROM TIME TO TIME PARTY HERETO,

as Lenders

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

BRANCH BANKING AND TRUST COMPANY, and

SANTANDER BANK, N.A.,

as Co-Documentation Agents, and

 

PNC CAPITAL MARKETS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners,

 

June 27, 2014,

 

As amended April 12, 2017

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

I.

DEFINITIONS

 

7

 

 

 

 

 

1.1.

Accounting Terms

 

7

 

1.2.

General Terms

 

7

 

1.3.

Uniform Commercial Code Terms

 

48

 

1.4.

Certain Matters of Construction

 

49

 

1.5.

Accounting for Derivatives

 

50

 

 

 

 

II.

ADVANCES; PAYMENTS

 

50

 

 

 

 

 

2.1.

Revolving Advances

 

50

 

2.2.

Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances

 

51

 

2.3.

Disbursement of Advance Proceeds

 

53

 

2.4.

[Reserved]

 

54

 

2.5.

Repayment of Advances

 

54

 

2.6.

Repayment of Excess Revolving Facility Usage

 

54

 

2.7.

Statement of Account

 

55

 

2.8.

Letters of Credit

 

55

 

2.9.

Additional Payments

 

61

 

2.10.

Making and Settlement of Advances

 

61

 

2.11.

Reduction of Maximum Revolving Advance Amount

 

62

 

2.12.

Use of Proceeds

 

63

 

2.13.

Defaulting Lender

 

63

 

2.14.

Swing Loans

 

65

 

2.15.

[Reserved]

 

66

 

2.16.

Protective Advances

 

66

 

 

 

 

III.

INTEREST AND FEES

 

67

 

 

 

 

 

3.1.

Interest

 

67

 

3.2.

Letter of Credit Fees

 

67

 

3.3.

Commitment Fee

 

68

 

3.4.

Other Fees

 

68

 

3.5.

Computation of Interest and Fees

 

68

 

3.6.

Maximum Charges

 

69

 

3.7.

Increased Costs

 

69

 

3.8.

Basis For Determining Interest Rate Inadequate or Unfair

 

70

 

3.9.

Capital Adequacy

 

71

 

3.10.

Taxes

 

71

 

3.11.

Replacement of Lenders

 

74

 

 

 

 

IV.

COLLATERAL: GENERAL TERMS

 

75

 

 

 

 

 

4.1.

Security Interest in the Collateral

 

75

 

4.2.

Perfection of Security Interest

 

75

 

4.3.

Protection of Collateral

 

75

 

i

--------------------------------------------------------------------------------


 

 

4.4.

Preservation of Collateral

 

75

 

4.5.

Ownership of Collateral

 

76

 

4.6.

Defense of Agent’s and Lenders’ Interests

 

76

 

4.7.

Books and Records

 

77

 

4.8.

Compliance with Laws

 

77

 

4.9.

Access to Premises

 

77

 

4.10.

Insurance

 

77

 

4.11.

Failure to Pay Insurance

 

78

 

4.12.

Payment of Taxes

 

78

 

4.13.

Payment of Leasehold Obligations

 

79

 

4.14.

Receivables

 

79

 

4.15.

Inventory

 

81

 

4.16.

Maintenance of Equipment

 

81

 

4.17.

Exculpation of Liability

 

81

 

4.18.

Environmental Matters

 

82

 

4.19.

Financing Statements

 

83

 

4.20.

Voting Rights in Respect of Subsidiary Stock

 

83

 

4.21.

Dividend and Distribution Rights in Respect of Subsidiary Shares

 

83

 

 

 

 

V.

REPRESENTATIONS AND WARRANTIES

 

84

 

 

 

 

 

5.1.

Authority

 

84

 

5.2.

Formation and Qualification

 

84

 

5.3.

Survival of Representations and Warranties

 

85

 

5.4.

Tax Returns

 

85

 

5.5.

Financial Statements

 

85

 

5.6.

Entity Names

 

86

 

5.7.

O.S.H.A.; Environmental Compliance; Flood Laws

 

86

 

5.8.

Solvency

 

86

 

5.9.

Litigation

 

87

 

5.10.

Compliance with Laws; ERISA

 

87

 

5.11.

Patents, Trademarks, Copyrights and Licenses

 

88

 

5.12.

Licenses and Permits

 

88

 

5.13.

No Burdensome Restrictions

 

88

 

5.14.

No Labor Disputes

 

88

 

5.15.

Margin Regulations

 

89

 

5.16.

Investment Company Act

 

89

 

5.17.

Disclosure

 

89

 

5.18.

Perfection of Security Interest in Collateral

 

89

 

5.19.

Swaps

 

89

 

5.20.

Application of Certain Laws and Regulations

 

89

 

5.21.

No Brokers or Agents

 

89

 

5.22.

Commercial Tort Claims

 

90

 

5.23.

Letter of Credit Rights

 

90

 

5.24.

Deposit Accounts

 

90

 

5.25.

Bid Letters

 

90

 

5.26.

Second Lien Documents

 

90

 

 

 

 

VI.

AFFIRMATIVE COVENANTS

 

90

 

 

 

 

 

6.1.

Payment of Fees

 

90

 

ii

--------------------------------------------------------------------------------


 

 

6.2.

Conduct of Business and Maintenance of Existence and Assets

 

90

 

6.3.

Violations

 

90

 

6.4.

Government Receivables

 

91

 

6.5.

Financial Covenants

 

91

 

6.6.

Perfection: Further Assurances

 

92

 

6.7.

Payment of Obligations

 

93

 

6.8.

Standards of Financial Statements

 

94

 

6.9.

Unrestricted Subsidiaries

 

94

 

6.10.

Keepwell

 

94

 

6.11.

Post-Closing Deliveries

 

94

 

6.12.

Anti-Terrorism Law; International Trade Law Compliance

 

94

 

6.13.

Information Regarding Collateral

 

94

 

6.14.

Equity Investments

 

95

 

 

 

 

VII.

NEGATIVE COVENANTS

 

95

 

 

 

 

 

7.1.

Merger, Consolidation, Acquisition and Sale of Assets

 

95

 

7.2.

Creation of Liens

 

96

 

7.3.

Guarantees

 

96

 

7.4.

Investments

 

96

 

7.5.

Dividends and Distributions

 

97

 

7.6.

Indebtedness

 

98

 

7.7.

Nature of Business

 

99

 

7.8.

Transactions with Affiliates

 

99

 

7.9.

Subsidiaries

 

99

 

7.10.

Fiscal Year and Accounting Changes

 

100

 

7.11.

Pledge of Credit

 

100

 

7.12.

Amendment of Certain Documents

 

100

 

7.13.

Compliance with ERISA

 

101

 

7.14.

Prepayment of Indebtedness and Certain Other Obligations

 

101

 

7.15.

Management Fees

 

102

 

7.16.

Bank Accounts

 

102

 

 

 

 

VIII.

CONDITIONS PRECEDENT

 

102

 

 

 

 

 

8.1.

Conditions to Initial Advances

 

102

 

8.2.

Conditions to Each Advance

 

105

 

 

 

 

IX.

INFORMATION AS TO CREDIT PARTIES

 

106

 

 

 

 

 

9.1.

Disclosure of Material Matters

 

106

 

9.2.

Borrowing Base Certificate; Schedules

 

106

 

9.3.

Compliance Certificate

 

106

 

9.4.

Litigation

 

107

 

9.5.

Material Occurrences

 

107

 

9.6.

Government Receivables

 

107

 

9.7.

Annual Financial Statements

 

107

 

9.8.

Quarterly, Monthly and Weekly Reporting

 

107

 

9.9.

Additional Information

 

108

 

9.10.

Projected Operating Budget

 

108

 

9.11.

MD&A

 

108

 

iii

--------------------------------------------------------------------------------


 

 

9.12.

Notice of Suits, Adverse Events

 

108

 

9.13.

ERISA Notices and Requests

 

108

 

9.14.

Notice of Leases

 

109

 

9.15.

Second Lien Notice

 

109

 

9.16.

Additional Documents

 

109

 

 

 

 

X.

EVENTS OF DEFAULT

 

109

 

 

 

 

 

10.1.

Nonpayment

 

110

 

10.2.

Breach of Representation

 

110

 

10.3.

Financial Information

 

110

 

10.4.

Judicial Actions

 

110

 

10.5.

Noncompliance

 

110

 

10.6.

Judgments

 

110

 

10.7.

Bankruptcy

 

111

 

10.8.

Inability to Pay

 

111

 

10.9.

Cash Management Liabilities and Hedge Liabilities

 

111

 

10.10.

Lien Priority

 

111

 

10.11.

Cross Default

 

111

 

10.12.

Breach of Guaranty, Security Agreement or Pledge Agreement

 

111

 

10.13.

Change of Control

 

111

 

10.14.

Invalidity

 

111

 

10.15.

Licenses

 

111

 

10.16.

Pension Plans

 

112

 

10.17.

Reportable Compliance Event

 

112

 

 

 

 

XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

 

112

 

 

 

 

 

11.1.

Rights and Remedies

 

112

 

11.2.

Agent’s Discretion

 

113

 

11.3.

Setoff

 

113

 

11.4.

Rights and Remedies not Exclusive

 

113

 

11.5.

Allocation of Payments After Event of Default

 

114

 

 

 

 

XII.

WAIVERS AND JUDICIAL PROCEEDINGS

 

115

 

 

 

 

 

12.1.

Waiver of Notice

 

115

 

12.2.

Delay

 

115

 

12.3.

Jury Waiver

 

115

 

 

 

 

XIII.

EFFECTIVE DATE AND TERMINATION

 

115

 

 

 

 

 

13.1.

Term

 

115

 

13.2.

Termination

 

116

 

 

 

 

XIV.

REGARDING AGENT

 

116

 

 

 

 

 

14.1.

Appointment

 

116

 

14.2.

Nature of Duties

 

116

 

14.3.

Lack of Reliance on Agent and Resignation

 

117

 

14.4.

Certain Rights of Agent

 

118

 

iv

--------------------------------------------------------------------------------


 

 

14.5.

Reliance

 

118

 

14.6.

Notice of Default

 

119

 

14.7.

Indemnification

 

119

 

14.8.

Agent in its Individual Capacity

 

119

 

14.9.

Delivery of Documents

 

119

 

14.10.

Borrowers’ Undertaking to Agent

 

119

 

14.11.

No Reliance on Agent’s Customer Identification Program

 

119

 

14.12.

Other Documents

 

120

 

14.13.

Withholding Tax

 

120

 

14.14.

Collateral and Guaranty Matters

 

120

 

 

 

 

XV.

BORROWING AGENCY

 

120

 

 

 

 

 

15.1.

Borrowing Agency Provisions

 

120

 

15.2.

Waiver of Subrogation

 

122

 

 

 

 

XVI.

MISCELLANEOUS

 

122

 

 

 

 

 

16.1.

Governing Law

 

122

 

16.2.

Entire Understanding; Amendments; No Waiver by Course of Conduct

 

123

 

16.3.

Successors and Assigns; Participations.

 

125

 

16.4.

Application of Payments

 

127

 

16.5.

Indemnity

 

127

 

16.6.

Notice

 

128

 

16.7.

Survival

 

131

 

16.8.

Severability

 

131

 

16.9.

Expenses

 

131

 

16.10.

Injunctive Relief

 

131

 

16.11.

Consequential Damages

 

131

 

16.12.

Captions

 

132

 

16.13.

Counterparts; Facsimile Signatures

 

132

 

16.14.

Construction

 

132

 

16.15.

Confidentiality; Sharing Information

 

132

 

16.16.

Publicity

 

132

 

16.17.

Certifications From Banks and Participants; USA PATRIOT Act

 

133

 

16.18.

Anti-Terrorism Laws

 

133

 

16.19.

Concerning Joint and Several Liability of Borrowers

 

133

 

16.20.

Non-Applicability of Chapter 346

 

135

 

16.21.

BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT

 

135

 

16.22.

Amendment and Restatement

 

136

 

16.23.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 

136

 

v

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

Exhibit 1.1

Perfection Certificate

Exhibit 1.2(a)

Compliance Certificate

Exhibit 1.2(b)

Guaranty

Exhibit 1.2(c)

Pledge Agreement

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 2.14(a)

Swing Loan Note

Exhibit 2.15

Lender Joinder and Assumption Agreement

Exhibits 3.10-1-4

Non-Bank Tax Certificates

Exhibit 8.1(f)

Financial Condition Certificate

Exhibit 16.3

Commitment Transfer Supplement

 

 

Schedules

 

 

 

Schedule 1.2(a)

Commitments

Schedule 1.2(b)

Existing Letters of Credit

Schedule 1.2(c)

Permitted Encumbrances

Schedule 1.2(d)

Specified Obligations

Schedule 1.2(e)

Specified Other Obligations

Schedule 1.2(f)

Specified Documents

Schedule 1.2(h)

Specified Assets

Schedule 5.10(b)

Plans

Schedule 5.12

Licenses and Permits

Schedule 5.14

Labor Disputes

Schedule 6.11

Post-Closing Deliveries

Schedule 7.4

Existing Investments

Schedule 7.6

Existing Indebtedness

 

vi

--------------------------------------------------------------------------------

 


 

AMENDED AND RESTATED REVOLVING CREDIT
AND
SECURITY AGREEMENT

 

This Amended and Restated Revolving Credit and Security Agreement, dated as of
June 27, 2014, as amended April 12, 2017, among EMERGE ENERGY SERVICES LP, a
Delaware limited partnership (“Parent Guarantor”), EMERGE ENERGY SERVICES
OPERATING LLC, a Delaware limited liability company (“Emerge”), SUPERIOR SILICA
SANDS LLC, a Texas limited liability company (“SSS” and together with Emerge and
each Person joined hereto as a borrower from time to time, collectively, the
“Borrowers,” and each individually a “Borrower”), the financial institutions
which are now or which hereafter become a party hereto (collectively, the
“Lenders” and each individually a “Lender”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as administrative agent for the Lenders and collateral agent for the
Secured Parties (in such capacities, the “Agent”).

 

WHEREAS, the Borrowers, Parent Guarantor, the lenders party thereto, PNC as
agent for the lenders, entered into that certain Revolving Credit and Security
Agreement, dated as of May 14, 2013 (as amended, supplemented and otherwise
modified from time to time prior to the Closing Date, the “Existing Credit
Agreement”) providing for a $200,000,000 revolving credit facility to the
Borrowers;

 

WHEREAS, the Credit Parties have requested the Lenders amend and restate the
Existing Credit Agreement as set forth herein;

 

WHEREAS, the Lenders agree to amend and restate the Existing Credit Agreement
subject to the terms and conditions in this Agreement;

 

WHEREAS, the liens, security interests and guaranties securing and supporting
the Existing Credit Agreement shall continue to secure and support the
Obligations as amended and restated pursuant to this Agreement; and

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

I.                                        DEFINITIONS.

 

1.1.                            Accounting Terms.  As used in this Agreement,
the Other Documents or any certificate, report or other document made or
delivered pursuant to this Agreement, all accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, except as otherwise specifically prescribed herein.  If at any time
(i) any change in GAAP or (ii) any change in the application of GAAP concurred
by the Credit Parties’ independent public accountants, would affect the
computation of any financial ratio or requirement set forth in this Agreement or
any Other Document, and either the Borrowing Agent or the Required Lenders shall
so request, Agent, Lenders and the Credit Parties shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.

 

1.2.                            General Terms.  For purposes of this Agreement
the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

“Acquisition” shall mean a transaction or series of transactions resulting,
directly or indirectly, in (a) acquisition of a business, division, or
substantially all assets of a Person; (b) record or beneficial ownership of 50%
or more of the Equity Interests of a Person; or (c) merger, consolidation or
combination of a Credit Party or any Subsidiary thereof with another Person that
is not a Credit Party.

 

“Activation Notice” shall have the meaning set forth in Section 4.14(g) hereof.

 

“Advance Rates” shall mean the Receivables Advance Rate and the Inventory
Advance Rates.

 

“Advances” shall mean all advances made under this Agreement, including
Revolving Advances, Swing Loans and Letters of Credit.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote fifteen percent (15%) or more of the Equity Interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for any such Person, or (y) to direct or cause the
direction of the management and policies of such Person whether by ownership of
Equity Interests, contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Amended and Restated Revolving Credit and Security
Agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (1/2 of 1%), and
(iii) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

 

“Amendment No. 2 Effective Date” shall mean November 20, 2015.

 

“Amendment No. 3” shall mean Amendment No. 3 to this Agreement, dated March 1,
2016.

 

“Amendment No. 3 Effective Date” shall mean the date of effectiveness of
Amendment No. 3 pursuant to the terms thereof.

 

“Amendment No. 4” shall mean Amendment No. 4 to this Agreement, dated May 20,
2016.

 

“Amendment No. 4 Effective Date” shall mean the date of effectiveness of
Amendment No. 4 pursuant to the terms thereof.

 

“Amendment No. 5” shall mean Amendment No. 5 to this Agreement, dated May 20,
2016.

 

“Amendment No. 5 Effective Date” shall mean the date of effectiveness of
Amendment No. 5 pursuant to the terms thereof.

 

“Amendment No. 11” shall mean Amendment No. 11 to this Agreement, dated
August 31, 2016.

 

8

--------------------------------------------------------------------------------


 

“Amendment No. 11 Effective Date” shall mean the date of effectiveness of
Amendment No. 11 pursuant to the terms thereof.

 

“Amendment No. 12” shall mean Amendment No. 12 to this Agreement, dated
April 12, 2017.

 

“Amendment No. 12 Effective Date” shall mean the date of effectiveness of
Amendment No. 12 pursuant to the terms thereof.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, bribery or
corruption.

 

“Applicable Law” shall mean all Laws applicable to the Person, conduct,
transaction, covenant, Other Document or contract in question, including as to
any Collateral located in Canada, the PPSA.

 

“Applicable Margin” shall mean (I) from and after the Amendment No. 5 Effective
Date, (i) 4.00 percentage points for Revolving Advances consisting of Domestic
Rate Loans and (ii) 5.00 percentage points for Revolving Advances consisting of
LIBOR Rate Loans, (II) from and after the Amendment No. 2 Effective Date and
prior to the Amendment No. 5 Effective Date, (i) 3.25 percentage points for
Revolving Advances consisting of Domestic Rate Loans and (ii) 4.25 percentage
points for Revolving Advances consisting of LIBOR Rate Loans and (III) prior to
the Amendment No. 2 Effective Date, (a) as of the Closing Date and through and
including the date on which Agent receives the financial statements and
Compliance Certificate for the fiscal quarter ending June 30, 2014 as required
under Section 9.8 hereof, an amount equal to (i) 1.25 percentage points for
Revolving Advances consisting of Domestic Rate Loans and (ii) 2.25 percentage
points for Revolving Advances consisting of LIBOR Rate Loans, and
(b) thereafter, effective as of the first Business Day following the date on
which Agent receives the quarterly (or annual, as applicable) financial
statements of Parent Guarantor and its Subsidiaries and related Compliance
Certificate, commencing with the financial statements delivered for the fiscal
quarter ending June 30, 2014, as required under Section 9.8 (or 9.7, as
applicable) (each such first day of the applicable calendar quarter an
“Adjustment Date”), the Applicable Margin for each type of Revolving Advance
shall be adjusted, if necessary, to the applicable amount of percentage points
set forth in the pricing table below corresponding to the Total Leverage Ratio
for the trailing four quarter period ending on the last day of the most recently
completed fiscal quarter prior to the applicable Adjustment Date (each such
period, a “Calculation Period”):

 

Level

 

Total Leverage Ratio

 

Applicable Margin
for LIBOR Rate
Loans

 

Applicable Margin
for Domestic Rate
Loans

 

 

 

 

 

 

 

 

 

I

 

Less than 1.50:1.00

 

2.25

 

1.25

 

 

 

 

 

 

 

 

 

II

 

Greater than or equal to 1.50:1.00 but less than 2.00:1.00

 

2.50

 

1.50

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 2.00:1.00 but less than 2.50:1.00

 

2.75

 

1.75

 

 

 

 

 

 

 

 

 

IV

 

Greater than or equal to 2.50:1.00

 

3.00

 

2.00

 

 

9

--------------------------------------------------------------------------------


 

If the Credit Parties shall fail to deliver the financial statements and
Compliance Certificates required under Section 9.8 (or 9.7, as applicable) by
the dates required pursuant to such sections, each Applicable Margin shall be
conclusively presumed to equal the highest Applicable Margin specified in the
pricing table set forth above until the date of delivery of such financial
statements and Compliance Certificate, at which time the Applicable Margin will
be adjusted based upon the Total Leverage Ratio reflected in such statements. 
Notwithstanding anything to the contrary contained herein, and without affecting
the Agent’s or Required Lenders’ right to implement the Default Rate, at the
option of Agent or the direction of the Required Lenders, no downward adjustment
in any Applicable Margin shall be made on any Adjustment Date on which any Event
of Default shall have occurred and be continuing.

 

If, as a result of any restatement of, or other adjustment to, the financial
statements of Parent Guarantor and its Subsidiaries, the Agent determines that
(a) the Total Leverage Ratio as previously calculated for any Calculation Period
was inaccurate, and (b) a proper calculation of the Total Leverage Ratio for
such Calculation Period would have resulted in a different Applicable Margin for
such Calculation Period, then (i) if the proper calculation of the Total
Leverage Ratio would have resulted in a higher Applicable Margin for such
Calculation Period, automatically and immediately without the necessity of any
demand or notice by the Agent or any other affirmative act of any party, the
interest and Letter of Credit Fees accrued on the applicable Advances for such
Calculation Period under the provisions of this Agreement and the Other
Documents shall be deemed to be retroactively increased by, and Borrowers shall
be obligated to immediately pay to the Agent for the ratable benefit of the
Lenders, an amount equal to the excess of the amount of interest and Letter of
Credit Fees that should have been paid for such Calculation Period over the
amount of interest and Letter of Credit Fees actually paid for such Calculation
Period; and (ii) if the proper calculation of the Total Leverage Ratio would
have resulted in a lower Applicable Margin for such Calculation Period, then the
interest and Letter of Credit Fees accrued on the applicable outstanding
Advances for such period under the provisions of this Agreement and the Other
Documents shall be deemed to remain unchanged, and Agent and Lenders shall have
no obligation to repay interest or Letter of Credit Fees to the Borrowers;
provided that, if as a result of any restatement or other event a proper
calculation of the Total Leverage Ratio would have resulted in a higher
Applicable Margin for one or more Calculation Periods and a lower Applicable
Margin for one or more other Calculation Periods (due to the shifting of income
or expenses from one Calculation Period to another Calculation Period or any
other reason), then the amount payable by the Borrowers pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
Letter of Credit Fees that should have been paid for all applicable Calculation
Periods over the amounts of interest and Letter of Credit Fees actually paid for
such Calculation Periods.

 

“Applicable Number” shall mean four (4) with respect to Field Examinations and
appraisals of Inventory and two (2) with respect to appraisals of Sand Reserves
for any period of four fiscal quarters; provided that, if the Ratio Trigger
Condition has been satisfied, the Applicable Number with respect to appraisals
of Sand Reserves shall not be more than one (1) for any period of four fiscal
quarters.

 

“Authority” shall have the meaning set forth in Section 4.18(b) hereof.

 

“Authorized Officer” of any Person shall mean the Chairman, Chief Financial
Officer, Chief Executive Officer, Vice President, or other authorized officer of
such Person designated by Borrowing Agent.

 

“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal,

 

10

--------------------------------------------------------------------------------


 

including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment by (b) the then outstanding principal amount of
such Indebtedness.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Barron Wisconsin Property” shall mean a tract of land in the NW ¼ of the NW ¼
of Section 30, Township 33 North, Range 13 West of the in the Town of Arland,
Barron County, Wisconsin, together with any and all buildings, structures,
fixtures and improvements located thereon.

 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

“Benefited Lender” shall have the meaning set forth in Section 2.10(e) hereof.

 

“Blocked Account Bank” shall have the meaning set forth in
Section 4.14(g) hereof.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.7 hereof.

 

“Borrowing Agent” shall mean Emerge.

 

“Borrowing Base Certificate” shall mean a certificate in form reasonably
satisfactory to the Agent duly executed by an Authorized Officer of the
Borrowing Agent reasonably acceptable to Agent and delivered to Agent,
appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the end of the month ending
immediately prior to the date on which the certificate is delivered.

 

“Building Period” shall mean (i) with respect to Section 6.5(c), (A) in the case
of the fiscal quarter ending December 31, 2015, such fiscal quarter, (B) in the
case of the fiscal quarter ending June 30, 2017, such fiscal quarter, (C) in the
case of the fiscal quarter ending September 30, 2017, the two fiscal quarter
period ending on September 30, 2017, (D) in the case of the fiscal quarter
ending December 31, 2017, the three fiscal quarter period ending on December 31,
2017, and (E) in the case of each fiscal quarter thereafter, the four fiscal
quarter period ending on the last day of such fiscal quarter and (ii) with
respect to Section 6.5(a), (A) in the case of the fiscal quarter ending
March 31, 2018, such fiscal quarter, (B) in the case of the fiscal quarter
ending June 30, 2018, the two fiscal quarter period ending on June 30, 2018,
(C) in the case of the fiscal quarter ending September 30, 2018, the three
fiscal quarter period ending on September 30, 2018, and (D) in the case of each
fiscal quarter thereafter, the four fiscal quarter period ending on the last day
of such fiscal quarter.

 

11

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

“Canadian Dollars” shall mean lawful currency of Canada.

 

“Capital Expenditures” shall mean, for any period, with respect to any Person,
the aggregate of all expenditures by such Person for (i) the acquisition or
leasing (pursuant to a Capital Lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person, other than expenditures made utilizing the
proceeds of insurance, as permitted under this Agreement, in order to replace
the assets giving rise to such proceeds and (ii) the Specified Purchase;
provided that in no event shall the payment of the purchase price in the Titan
Acquisition be deemed a Capital Expenditure.

 

“Capital Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP but in any case shall
exclude any operating leases that are recharacterized as a Capital Leases due to
a change in GAAP after the Closing Date.

 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other equity interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of Parent Guarantor
and its applicable Subsidiaries, on a consolidated basis, represented by
obligations under Capital Leases.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to Agent,
for the benefit of each applicable Issuer, as collateral for the Letter of
Credit Obligations, cash or deposit account balances pursuant to documentation
reasonably satisfactory to Agent, each applicable Issuer and the Borrowing Agent
(which documents are hereby consented to by the Lenders).  Such cash collateral
shall be maintained in blocked deposit accounts at the Agent.  Agent will invest
such Cash Collateral (less applicable reserves) in such short-term money-market
items as to which Agent and Borrowing Agent mutually agree and the net return on
such investments shall be credited to such account and constitute additional
Cash Collateral.  At the option of the applicable Issuer, in lieu of cash
collateral, the applicable Letter of Credit Obligations may be supported by one
or more back-to-back letters of credit in form and from institutions reasonably
satisfactory to such Issuer, and such arrangement shall be within the meaning of
Cash Collateralize.  The term “Cash Collateral” shall have a correlative
meaning.

 

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”

 

“Cash Management Products and Services” shall mean agreements or other
arrangements to provide any of the following products or services to any of any
of the Credit Parties:  (a) credit cards; (b) credit card processing services;
(c) debit cards and stored value cards; (d) purchase cards; (e) ACH
transactions; (f) cash management and treasury management services and products,
including controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services;
or (g) foreign currency exchange and foreign currency swaps and hedges.

 

12

--------------------------------------------------------------------------------


 

The indebtedness, obligations and liabilities of any Credit Party to the
provider of any Cash Management Products and Services that was Agent or a Lender
or an Affiliate of Agent or a Lender at the date of entering into such Cash
Management Products and Services (including all obligations and liabilities
owing to such provider in respect of any returned items deposited with such
provider) (the “Cash Management Liabilities”) shall be “Obligations” hereunder,
guaranteed obligations under the Guaranty and secured obligations under the
Security Agreements, as applicable, and otherwise treated as Obligations for
purposes of each of the Other Documents (other than any Lender-Provided Hedge). 
The Liens securing the Cash Management Products and Services shall be pari passu
(without regard to control of remedies) with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5.

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§ 1 et seq.).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980,  42 U.S.C. §§ 9601 et seq.

 

“CFTC” shall mean the Commodity Futures Trading Commission.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

 

“Change of Control” shall mean:  (a) any Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act) (other than any Permitted
Holder) shall have acquired (i) beneficial ownership of 50% or more on a fully
diluted basis of the voting or economic Equity Interests of the General Partner
in the aggregate, or (ii) the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
the General Partner; (b) the General Partner shall cease to be the sole general
partner of the Parent Guarantor; (c) except as permitted by Section 7.1, the
Parent Guarantor shall cease to beneficially own and control, directly or
indirectly, 100%, on a fully diluted basis, of the economic and voting interest
in the Equity Interests of each Borrower; or (d) a “change of control” (or
similarly defined event) as defined in the documentation governing any other
Indebtedness of the Parent Guarantor or any of its Subsidiaries of more than
$5,000,000 in principal amount shall occur.

 

“CIP Regulations” shall have the meaning set forth in Section 14.11 hereof.

 

“Closing Date” shall mean June 27, 2014.

 

“Closing Date Refinancing” shall mean the repayment in full and the termination
of commitments to make extensions of credit under the Existing Credit Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

13

--------------------------------------------------------------------------------


 

“Collateral” shall mean and include all right, title and interest of each Credit
Party in all of the following property and assets of such Credit Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:

 

(a)                                 all Receivables;

 

(b)                                 all Equipment;

 

(c)                                  all General Intangibles;

 

(d)                                 all Inventory;

 

(e)                                  all Investment Property;

 

(f)                                   all Subsidiary Stock;

 

(g)                                  all Intellectual Property;

 

(h)                                 all Real Property that is, or is required to
be under the terms of this Agreement, subject to a Mortgage;

 

(i)                                     all Leasehold Interests that are, or are
required to be under the terms of this Agreement, subject to a Mortgage;

 

(j)                                    all of each Credit Party’s right, title
and interest in and to, whether now owned or hereafter acquired and wherever
located, (i) its respective goods and other property including, but not limited
to, all merchandise returned or rejected by Customers, relating to or securing
any of the Receivables; (ii) all of each Credit Party’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to any Credit Party from any Customer relating
to the Receivables; (iv) other property, including warranty claims, relating to
any goods securing the Obligations; (v) all of each Credit Party’s contract
rights, rights of payment which have been earned under a contract right,
instruments (including promissory notes), documents, chattel paper (including
electronic chattel paper), warehouse receipts, deposit accounts, letters of
credit, money, fixtures and as-extracted collateral; (vi) each commercial tort
claim described on Schedule 12 to the Perfection Certificate (including those
described on any updates to such Schedule delivered with any Compliance
Certificate) or in which a security interest is otherwise hereafter granted to
Agent by a Credit Party, whether pursuant to the provision of Section 4.1 or
otherwise; (vii) if and when obtained by any Credit Party, all real and personal
property of third parties in which such Credit Party has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) any
other goods, personal property or real property now owned or hereafter acquired
in which any Credit Party has expressly granted a security interest or may in
the future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Credit Party;

 

(k)                                 all of each Credit Party’s ledger sheets,
ledger cards, files, correspondence, records, books of account, business papers,
computers, computer software (owned by any Credit Party or in which it has an
interest), computer programs, tapes, disks and documents relating to (a), (b),
(c), (d), (e), (f), (g), (h), (i) or (j) above; and

 

14

--------------------------------------------------------------------------------


 

(l)                                     all proceeds and products of (a), (b),
(c), (d), (e), (f), (g), (h), (i), (j) and (k) above in whatever form,
including, but not limited to:  cash, cash equivalents, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds;

 

but excluding for all purposes any Excluded Collateral.

 

“Collection Accounts” shall have the meaning set forth in
Section 4.14(g) hereof.

 

“Commitment” shall mean, as to any Lender, the obligation of such Lender (if
applicable), to make Revolving Advances and participate in Swing Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the Commitment Amount (if any) of such Lender.

 

“Commitment Amount” shall mean as to any Lender, as of the Amendment No. 11
Effective Date, the Commitment Amount (if any) set forth across such Lender’s
name on Schedule 1.2(a) hereto (or, in the case of any Lender that became party
to this Agreement after the Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Commitment Amount (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), as the same may be adjusted or any
assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

 

“Commitment Percentage” shall mean, as to any Lender, the Commitment Amount of
such Lender divided by the Maximum Revolving Advance Amount, expressed as a
percentage to four (4) decimal places.  The initial Commitment Percentage of
each Lender as of the Amendment No. 11 Effective Date is set forth across such
Lender’s name on Schedule 1.2(a) hereto.

 

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders (other than Swing Loans) to make Advances
under this Agreement.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form attached hereto as Exhibit 1.2(a) to be signed by an Authorized Officer
of Parent Guarantor, which (a) shall state that, based on an examination
sufficient to permit such officer to make an informed statement, no Default or
Event of Default exists, or if such is not the case, shall specify such Default
or Event of Default, its nature, when it occurred, whether it is continuing and
the steps being taken by the applicable Credit Parties with respect to such
default and, such certificate shall have appended thereto calculations which set
forth the Credit Parties’ compliance with the requirements or restrictions
imposed by Section 6.5 and (b) shall include any updates to Schedule
5.10(b) hereto and a supplement to the Perfection Certificate in the form
attached as Annex 6.13(b) to the Compliance Certificate (the “Perfection
Certificate Supplement”).

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Credit
Party’s business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement and the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

 

15

--------------------------------------------------------------------------------


 

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

 

“Consolidated” or “consolidated” with reference to any term defined herein,
shall mean that term as applied to the accounts of Parent Guarantor and all of
its consolidated Subsidiaries or its consolidated Restricted Subsidiaries, as
indicated in such reference, in each case, consolidated in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any specified period, for Parent Guarantor
and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Net Income for such period plus (b) without duplication and to
the extent deducted in determining Consolidated Net Income, the sum of
(i) depreciation, depletion and amortization for such period, (ii) all
Consolidated Interest Expense (net of interest income) for such period,
(iii) all federal, state, local and excise Tax expense, including franchise
Taxes, for such period, (iv) non-cash charges (including non-cash compensation
charges resulting from stock, equity option and related grants or any other
long-term incentive arrangement, non-cash impairment charges, non-cash losses as
a result of changes in the fair value of derivatives and non-cash charges as a
result of Equity Investments and any warrants issued in connection therewith)
for such period, (v) non-capitalized fees and expenses paid during such period
which were incurred in connection with (w) the initial public offering of the
Parent Guarantor, (x) the closing of the Transactions in an aggregate amount not
to exceed $4,000,000 and paid within 180 days of the Closing Date, (y) the
execution and delivery of Amendment No. 3 and documentation relating to the
Specified Obligations and the Specified Other Obligations and (z) the execution
and delivery of any amendment to this Agreement on or before the Amendment
No. 11 Effective Date, the Specified Documents and documentation relating to the
Fuels Division Sale (including legal expenses) in an aggregate amount under this
subclause (z) not to exceed $1,000,000, (vi) extraordinary or non-recurring
charges for such period, (vii) all non-capitalized transaction expenses paid in
such period related to or resulting from each Permitted Acquisition and each
Investment permitted under Section 7.4, not to exceed 3% of the aggregate cash
consideration paid for such Permitted Acquisition or Investment, and in each
case, paid on or within ninety (90) days of the applicable closing date of such
Permitted Acquisition or Investment, (viii) all non-capitalized transaction
expenses paid in such period related to or resulting from each issuance of
Indebtedness permitted under Section 7.6, not to exceed 3% of the gross amount
of such Indebtedness, and in each case, paid on or within ninety (90) days of
the applicable closing date of such issuance, (ix) all non-capitalized
transaction expenses paid in such period related to or resulting from each
equity issuance, not to exceed 7% of the gross amount of the proceeds of such
equity issuance, and in each case, paid on or within ninety (90) days of the
applicable closing date of such equity issuance, (x) non-capitalized expenses in
respect of Specified Other Obligations during such period and (xi) solely for
purposes of Section 6.5, non-cash expenses in respect of such period for Railcar
Leases and Transload Facilities, minus (c) (i) to the extent included in
determining Consolidated Net Income for such period, (A) Tax benefits for such
period, (B) extraordinary or non-recurring gains for such period and
(C) non-cash items of income for such period and (ii) solely for purposes of
Section 6.5, cash payments made in respect of such period under Railcar Leases
and Transload Facilities in excess of the amount of expenses in respect of such
Railcar Leases and Transload Facilities already included in determining
Consolidated Net Income for such period.  Consolidated EBITDA shall be
calculated on a Pro Forma Basis except as set forth in the definition of “Pro
Forma Basis.”

 

“Consolidated Interest Expense” shall mean for any period interest expense of
Parent Guarantor and its Restricted Subsidiaries, to the extent paid or payable
for such period in cash, as determined in accordance with GAAP.

 

16

--------------------------------------------------------------------------------

 


 

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or loss) of Parent Guarantor and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any such Subsidiary accrued prior to the
date it becomes a Restricted Subsidiary of Parent Guarantor or is merged into or
consolidated with Parent Guarantor or any of its Restricted Subsidiaries except
to the extent included for any calculation of Consolidated EBITDA on a Pro Forma
Basis, (b) the net income (or deficit) of any Person (other than a Restricted
Subsidiary of Parent Guarantor) in which Parent Guarantor or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by Parent Guarantor or such Restricted
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any such Restricted Subsidiary of Parent Guarantor
(other than a Credit Party) to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is at the time
prohibited by the terms of any agreement to which such Person is a party or by
which it or any of its property is bound, any of such Person’s organizational
documents or other legal proceedings binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Controlled Group” shall mean, at any time, each Credit Party and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Credit Party, are treated as a single employer under Section 414(b) or
(c) of the Code or, solely for purposes of Sections 412 and 430 of the Code and
Title IV of ERISA, is treated as a single employer under Sections 414(m) and
(o) of the Code.

 

“Covered Entity” shall mean (a) each Credit Party, each Credit Party’s
Subsidiaries and each pledgor of Collateral, and (b) to the knowledge of the
Credit Parties, each Person which, directly or indirectly, is in control of, a
Person described in clause (a) above.  For purposes of this definition, control
of a Person shall mean the direct or indirect, ownership, or power to vote,
(x) to vote 25% or more of the Equity Interests having ordinary voting power for
the election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) powers to direct or cause the direction of
the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise; provided that no owner of the Equity Interests
of the Parent Guarantor shall be deemed to have control of the Parent Guarantor
unless such owner is considered to have control of the Parent Guarantor pursuant
to clause (y).

 

“Credit Parties” shall mean the Borrowers and the Guarantors, and “Credit Party”
shall mean any of them.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Credit Party,
pursuant to which such Credit Party is to deliver any personal property or
perform any services.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage on such day.

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall mean any Lender that:  (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Commitment Percentage of Advances, (ii)

 

17

--------------------------------------------------------------------------------


 

if applicable, fund any portion of its Participation Commitment in Letters of
Credit or Swing Loans or (iii) pay over to the Agent, the Issuer, the Swing Loan
Lender or any Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Agent and the
Borrowing Agent in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including a particular Default or Event of Default, if any) has
not been satisfied; (b) has notified the Borrowing Agent or the Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding Advances under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit; (c) has
failed, within two Business Days after request by the Agent or the Borrowing
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Advances and,
if applicable, participations in then outstanding Letters of Credit and Swing
Loans under this Agreement; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Agent’s and Borrowing
Agent’s receipt of such certification in form and substance satisfactory to the
Agent; (d) has become the subject of an Insolvency Event; or (e) has failed at
any time to comply with the provisions of Section 2.10(e) with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders.

 

“Deposit Account Control Agreements” shall mean the deposit account control
agreements or blocked account agreements in a form that is reasonably
satisfactory to the Agent to be executed by each institution maintaining a
deposit account or securities account for any of the Credit Parties, in favor of
Agent, for the benefit of Secured Parties, as security for the Obligations to
the extent required by Section 4.14(g) or any other provision of this Agreement
or any Other Document.

 

“Direct Fuels” shall mean Direct Fuels LLC, a Delaware limited liability company
formerly known as Insight Equity Acquisition Partners, LP.

 

“Disposition” shall have the meaning set forth in Section 7.1(b) hereof.

 

“Disqualified Stock” shall mean any Equity Interests of a Person that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable, in either case at the option of the holder thereof) or
otherwise (a) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (b) is or may become redeemable or repurchaseable at
the option of the holder thereof, in whole or in part or (c) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or
Disqualified Stock, on or prior to the earlier of, in the case of clause (a),
(b) or (c), (i) 91 days after the Maturity Date hereunder as in effect at the
time of issuance and (ii) upon payment in full of the Obligations (provided that
only the portion of Equity Interests which is mandatorily redeemable or matures
or is redeemable at the option of the holder thereof prior to such date will be
deemed to be Disqualified Stock), in each case other than in exchange for Equity
Interests of the Borrowers (other than Disqualified Stock).

 

Notwithstanding the preceding sentence:

 

(1)                                 any Equity Interests issued to any plan for
the benefit of employees of the Credit Parties or any of their Subsidiaries or
by any such plan to such employees shall not constitute Disqualified Stock
solely because such Equity Interests may be required to be

 

18

--------------------------------------------------------------------------------


 

repurchased by the Credit Parties or their Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; and

 

(2)                                 any Equity Interests held by any future,
current or former employee, director, manager or consultant (or their respective
trusts, estates, investment funds, investment vehicles or immediate family
members) of the Credit Parties or any of their Subsidiaries, in each case upon
the termination of employment or death of such person pursuant to any stock
option plan or any other management or employee benefit plan or agreement, shall
not constitute Disqualified Stock solely because such Equity Interests may be
required to be repurchased by the Credit Parties or their Subsidiaries.

 

“Documents” shall have the meaning set forth in Section 8.1(i) hereof.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean Swing Loans and any Advance that bears interest
based upon the Alternate Base Rate.

 

“Domestic Subsidiaries” shall mean, with respect to any Person, any Subsidiary
of such Person which is incorporated or organized under the laws of any state of
the United States or the District of Columbia other than any such Subsidiary
that is owned directly or indirectly by an entity that is not incorporated or
organized under the laws of any state of the United States or the District of
Columbia.

 

“Dominion Event” shall mean, as of any date of determination, (a) an Event of
Default has occurred and is continuing or (b) Excess Availability on any
Business Day is less than the greater of (i) $35,000,000 and (ii) 10.0% of the
Line Cap.

 

“Dominion Period” shall mean (I) prior to the Amendment No. 5 Effective Date,
each period commencing upon the occurrence of a Dominion Event and ending on the
first date thereafter on which either (a) if such Dominion Event was the
occurrence of an Event of Default, such Event of Default (i) is no longer
continuing or (ii) has been waived in writing in accordance with the terms of
this Agreement or (b) in all other cases, Borrowers’ average Excess Availability
for thirty (30) consecutive days following the occurrence (or re-occurrence) of
any event described in clause (b) of the definition of “Dominion Event,” is
greater than the greater of (i) $35,000,000 and (ii) 10.0% of the Line Cap and
(II) on and after the Amendment No. 5 Effective Date, the period commencing on
the Amendment No. 5 Effective Date and ending on the Termination Date.

 

“Drawing Date” shall have the meaning set forth in Section 2.8(b)(i) hereof.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway or any other state that is a member of the European
Economic Area.

 

19

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligibility Date” shall mean, with respect to each Credit Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the date of the execution of such Swap if this Agreement or any Other Document
is then in effect with respect to such Credit Party, and otherwise it shall be
the date of execution and delivery of this Agreement and/or such Other
Document(s) to which such Credit Party is a party).

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligible In-Transit Fuel Inventory” shall mean all Eligible Inventory of a
Borrower consisting of petroleum fuel products (including, without limitation,
Blendstock) (a) which is in-transit to a facility of a Borrower, (b) for which a
Borrower has retained title or title has passed to a Borrower, (c) which is
insured to the full value thereof in accordance with the provisions of this
Agreement and the Other Documents and (d) if such Inventory has been acquired
pursuant to a Permitted Acquisition, Agent has completed its due diligence with
respect thereto, the results of which are satisfactory to it in its Permitted
Discretion.

 

“Eligible In-Transit Inventory” shall mean Eligible In-Transit Sand Inventory.

 

“Eligible In-Transit Sand Inventory” shall mean all Eligible Inventory of a
Borrower consisting of sand (a) which is in-transit to a facility of a Borrower,
(b) for which a Borrower has retained title or title has passed to a Borrower,
(c) which is insured to the full value thereof and (d) if such Inventory has
been acquired pursuant to a Permitted Acquisition, Agent has completed its due
diligence with respect thereto, the results of which are satisfactory to it in
its Permitted Discretion.

 

“Eligible Inventory” shall mean and include sand Inventory with respect to each
Borrower, valued at the lower of cost (on a weighted average basis) or current
market value, which is not obsolete, slow moving or unmerchantable and which
Agent, in its Permitted Discretion, shall not deem ineligible Inventory, based
on such considerations as Agent may from time to time deem appropriate
including, without limitation, whether the Agent has completed due diligence
satisfactory to it in its Permitted Discretion with respect to any new Inventory
acquired pursuant to a Permitted Acquisition.  In addition, Inventory shall not
be Eligible Inventory if it (i) is not subject to a perfected, first priority
security interest in favor of Agent and any other Lien (other than a Permitted
Encumbrance) exists on such Inventory, (ii) does not conform in all material
respects to all standards imposed by any Governmental Body which has regulatory
authority over such goods or the use, transport or sale thereof; (iii) except
for Eligible In-Transit Inventory, is in transit; (iv) is located outside the
continental United States or Alberta, Canada (or any other province in Canada
with respect to which Agent has perfected its Lien on any Inventory located
there under the PPSA) or at a location that is not otherwise in compliance with
this Agreement; (v) constitutes Consigned Inventory; or (vi) is subject to an
agreement that limits, conditions or restricts any Borrower’s or Agent’s right
to sell or otherwise dispose of such Inventory.

 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the ordinary course of business and
which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate in its Permitted Discretion, including without limitation,
completion of due diligence satisfactory to it in its Permitted Discretion with
respect to any new Receivables acquired pursuant to a

 

20

--------------------------------------------------------------------------------


 

Permitted Acquisition.  A Receivable shall not be deemed eligible unless such
Receivable is subject to Agent’s first priority perfected security interest and
no other Lien (other than Permitted Encumbrances) exists on such Receivable, and
is evidenced by an invoice or other documentary evidence satisfactory to Agent
in its Permitted Discretion.  In addition, no Receivable shall be an Eligible
Receivable if:

 

(a)                                 it arises out of a sale made by any Borrower
to an Affiliate of any Borrower or to a Person controlled by an Affiliate of any
Borrower (other than any operating portfolio company of any holder of Equity
Interests in the General Partner or the Parent Guarantor);

 

(b)                                 it is due or unpaid more than ninety (90)
days after the original invoice date or sixty (60) days after the original due
date;

 

(c)                                  fifty percent (50%) or more of the
Receivables from such Customer are not deemed Eligible Receivables under clause
(b) hereunder;

 

(d)                                 any covenant, representation or warranty
contained in this Agreement with respect to such Receivable has been breached in
any material respect;

 

(e)                                  an Insolvency Event shall have occurred
with respect to such Customer;

 

(f)                                   the sale is not payable in Dollars or
Canadian Dollars or is to a Customer outside the United States of America or a
province of Canada (other than Quebec or any other province or territory thereof
that has not adopted the PPSA), unless the sale is on letter of credit, guaranty
or acceptance terms, in each case acceptable to Agent in its Permitted
Discretion;

 

(g)                                  the sale to the Customer is on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

 

(h)                                 the Customer is the United States of
America, Canada, any state, province or territory thereof or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to payment, if the Receivable is subject to such an assignment, of
such Receivable to Agent pursuant to the Assignment of Claims Act of 1940 (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.) or has otherwise complied with
other similar applicable statutes or ordinances, but only to the extent the
aggregate amount of all such Receivables not subject to such an assignment
exceeds 10% of the Formula Amount as of any date of determination;

 

(i)                                     the goods giving rise to such Receivable
have not been delivered to and accepted by the Customer or the services giving
rise to such Receivable have not been performed by the applicable Borrower and
accepted by the Customer or the Receivable otherwise does not represent a final
sale;

 

(j)                                    the aggregate amount of outstanding
Receivables of the Customer exceeds twenty-five (25%) of all Eligible
Receivables, to the extent such Receivable exceeds such limit;

 

(k)                                 the Receivable is subject to any offset,
deduction, defense, dispute or counterclaim or is contingent in any respect
(including by virtue of the Customer also being a creditor or supplier of
Borrower) with respect to the Receivable, but only to the extent of the maximum
potential amount of such offset, deduction, defense, dispute, counterclaim or
contingency against the applicable Receivable;

 

21

--------------------------------------------------------------------------------


 

(l)                                     the applicable Borrower has made any
agreement with any Customer for any deduction therefrom, except for discounts,
deductions, allowances or sales rebates made in the ordinary course of business
for prompt payment, all of which discounts or allowances or sales rebates are
reflected in the calculation of the face value of each respective invoice
related thereto, but, with respect to a Receivable subject to discounts,
deductions, allowances or sales rebates, only to the extent of the maximum
potential amount of such discount or allowance against the applicable
Receivables are reflected in Borrowers’ calculation of the Formula Amount;

 

(m)                             any return, rejection or repossession of the
merchandise has occurred or the rendition of services has been disputed;

 

(n)                                 such Receivable is not payable to the
applicable Borrower; or

 

(o)                                 such Receivable is not otherwise
satisfactory to Agent as determined in good faith by Agent in the exercise of
its Permitted Discretion.

 

“Emerge” shall have the meaning set forth in the preamble hereto.

 

“Environmental Complaint” shall have the meaning set forth in
Section 4.18(b) hereof.

 

“Environmental Indemnity Agreements” shall mean any and all environmental
indemnity agreements provided by any Credit Party to Agent, for the benefit of
the Secured Parties, with respect to Real Property subject to a Mortgage.

 

“Environmental Laws” shall mean all applicable federal, state and local
environmental, land use, chemical use, mining, safety and sanitation laws,
statutes, ordinances and codes relating to the protection of the environment
and/or governing the use, storage, treatment, generation, transportation,
processing, handling, production or disposal of Hazardous Substances and the
rules, regulations, legally binding policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto (including, for the avoidance of
doubt, the Mine Safety and Health Act, 30 U.S.C. §§ 801 et seq. and the Surface
Mining Control and Reclamation Act 30 U.S.C. §§ 1201 et seq).

 

“Equipment” shall mean and include, as to each Credit Party, all “equipment,” as
such term is defined in the Uniform Commercial Code, of such Credit Party, and,
in any event, shall include all of such Credit Party’s goods (other than
Inventory) whether now owned or hereafter acquired and wherever located,
including all equipment, machinery, apparatus, fittings, furniture, furnishings,
fixtures, parts, accessories and all replacements and substitutions therefor or
accessions thereto.

 

“Equity Interests” shall mean, with respect to any Person, any and all Capital
Stock and all rights to purchase, options, warrants, participation or other
equivalents of or interest in (regardless of how designated) equity of such
Capital Stock, but excluding debt securities exchangeable for or convertible
into Capital Stock.  For purposes of the definition of “Change of Control,”
Equity Interests include all of the following rights relating to such Equity
Interests, whether arising under the Organizational Documents of the Person
issuing such Equity Interests (the “issuer”) or under the Applicable Laws of
such issuer’s jurisdiction of organization relating to the formation, existence
and governance of corporations, limited liability companies or partnerships or
business trusts or other legal entities, as the case may be:  (i) all economic
rights (including all rights to receive dividends and distributions) relating to
such Equity Interests; (ii) all voting rights and rights to consent to any
particular action(s) by the applicable issuer; (iii) all management rights with
respect to such issuer; (iv) in the case of any Equity Interests consisting of a
general partner interest in a partnership, all powers and rights as a general
partner with respect to the

 

22

--------------------------------------------------------------------------------


 

management, operations and control of the business and affairs of the applicable
issuer; (v) in the case of any Equity Interests consisting of the
membership/limited liability company interests of a managing member in a limited
liability company, all powers and rights as a managing member with respect to
the management, operations and control of the business and affairs of the
applicable issuer; (vi) all rights to designate or appoint or vote for or remove
any officers, directors, manager(s), general partner(s) or managing member(s) of
such issuer and/or any members of any board of
members/managers/partners/directors that may at any time have any rights to
manage and direct the business and affairs of the applicable issuer under its
Organizational Documents as in effect from time to time or under Applicable Law;
(vii) all rights to amend the Organizational Documents of such issuer, (viii) in
the case of any Equity Interests in a partnership or limited liability company,
the status of the holder of such Equity Interests as a “partner,” general or
limited, or “member” (as applicable) under the applicable Organizational
Documents and/or Applicable Law; and (ix) all certificates evidencing such
Equity Interests, but in any case, excluding debt securities convertible into or
exchangeable for Equity Interests.

 

“Equity Investments” shall mean an issuance of Equity Interests (other than
Disqualified Stock) by, or a contribution to the common equity capital of, the
Parent Guarantor.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“Event of Default” shall have the meaning set forth in Article X hereof.

 

“Excess Availability” shall mean, as of any date of determination, (a) the Line
Cap minus (b) the Revolving Facility Usage.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Collateral” shall mean (i) all motor vehicles and other rolling stock
and goods covered by a certificate of title, (ii) Excluded Deposit Accounts
described in clauses (b) and (c) of the definition thereof, (iii) Equipment
owned by any Credit Party that is subject to a Lien permitted pursuant to clause
(g) of the definition of “Permitted Encumbrances” (but only to the extent that
and only for so long as such Permitted Purchase Money Indebtedness restricts the
granting of a Lien therein to Agent), (iv) any lease, license, contract,
property right or agreement (or any Credit Party’s rights or interests
thereunder) if and to the extent that the grant of the security interest shall
constitute or result in (A) the abandonment, invalidation or unenforceability of
any right, title or interest of any Credit Party therein, or any legally
effective option to purchase or similar right of a third party (other than
another Credit Party) thereunder, under any lease, license, contract, or
agreement giving rise thereto, or (B) a breach or termination pursuant to the
terms of, or a default under, or a violation of any legally enforceable
provision requiring consent (which has not been obtained) of another party
(other than a Credit Party) to any such lease, license, contract, property right
or agreement, (v) any intent-to-use trademark applications for which no
statement of use has been filed and (vi) any stock of any Person that does not
constitute Subsidiary Stock, to the extent and for so long as the granting of
security interests in such stock would be prohibited by an agreement governing
such stock, in the case of clauses (iii), (iv) and (vi), after giving effect to
applicable anti-non-assignment provisions of the Uniform Commercial Code or any
other Applicable Law; provided that the exclusion in such clauses shall not
apply to proceeds and receivables of the applicable assets, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
Applicable Law notwithstanding such prohibition.

 

“Excluded Deposit Accounts” shall mean (a) those deposit accounts identified as
“Excluded Deposit Accounts” on Schedule 5(a) to the Perfection Certificate and
any other deposit accounts established after the Closing Date, so long as (i) at
any time the balance in any such “Excluded Deposit

 

23

--------------------------------------------------------------------------------


 

Account” or other deposit account established after the Closing Date does not
exceed $50,000 and the aggregate balance in all such “Excluded Deposit Accounts”
or other deposit accounts established after the Closing Date does not exceed
$100,000 and (ii) such deposit account does not receive remittances from
Customers or other proceeds of Receivables and is not an operating account;
(b) other deposit accounts established solely as, and containing no funds other
than in respect of, payroll, employee benefits, health care reimbursement and
other zero balance accounts; and (c) deposit accounts maintained in bank
accounts outside of the United States for Foreign Subsidiaries.

 

“Excluded Hedge Liabilities” shall mean, with respect to each Credit Party, each
of its Swap Obligations if, and to the extent that, all or any portion of this
Agreement or any Other Document that relates to such Swap Obligation (or the
guaranty of such Swap Obligation, or the grant by such Credit Party of a
security interest in the Collateral to secure such Swap Obligation) is or
becomes illegal under the CEA, or any rule, regulation or order of the CFTC, by
virtue of such Credit Party’s failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap.  Notwithstanding anything to
the contrary contained in the foregoing or in any other provision of this
Agreement or any Other Document, the foregoing is subject to the following
provisos:  (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition shall only include the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal as a result of the failure by such Credit Party
for any reason to qualify as an Eligible Contract Participant on the Eligibility
Date for such Swap; (b) if a guarantee of a Swap Obligation would cause such
obligation to be an Excluded Hedge Liability but the grant of a security
interest would not cause such obligation to be an Excluded Hedge Liability, such
Swap Obligation shall constitute an Excluded Hedge Liability for purposes of the
guaranty but not for purposes of the grant of the security interest; and (c) if
there is more than one Credit Party executing this Agreement or the Other
Documents and a Swap Obligation would be an Excluded Hedge Liability with
respect to one or more of such Persons, but not all of them, the definition of
“Excluded Hedge Liabilities” with respect to each such Person shall only be
deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities.

 

“Excluded Taxes” shall mean, with respect to any Recipient, any of the following
Taxes imposed on or with respect to any payment to be made to such Recipient by
or on account of any Obligations:  (a) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case, (i) imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, Swing Loan Lender or Issuer, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) in the case of any Lender, Swing Loan Lender or Issuer, any U.S.
federal withholding Tax that is imposed on amounts payable to such Recipient at
the time such Recipient becomes a party hereto or acquires a participation (or
designates a new lending office), except to the extent that such Recipient (or
its assignor or seller of a participation, if any) was entitled, at the time of
designation of a new lending office (or assignment or sale of a participation),
to receive additional amounts with respect to such withholding Tax pursuant to
Section 3.10(a), (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.10(e), or (d) any U.S. federal Taxes imposed under FATCA.

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Existing Letters of Credit” shall mean those letters of credit identified on
Schedule 1.2(b).

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

24

--------------------------------------------------------------------------------


 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, as of the Closing Date
(or any amended or successor version as described above) and any applicable
intergovernmental agreements entered into with respect thereto (together with
any law implementing such agreements).

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Closing Date; provided that, if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the Federal Funds Effective Rate for
the last day on which such rate was announced.  Notwithstanding anything to the
contrary, if the Federal Funds Effective Rate determined pursuant to the
foregoing would be less than 0.00% on any day, the Federal Funds Effective Rate
shall be deemed to be 0.00% on such day.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error)); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. 
Notwithstanding anything to the contrary, if the Federal Funds Open Rate
determined pursuant to the foregoing would be less than 0.00% on any day, the
Federal Funds Open Rate shall be deemed to be 0.00% on such day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

“Fee Letter” shall mean the fee letter dated as of March 31, 2014 among the
Parent Guarantor, PNC Capital Markets LLC and PNC.

 

“Field Examinations” shall mean, whether as to any one Borrower or all Borrowers
and whether in one visit or a series of related visits, the audit, inspection
and review by Agent or its agents of any Borrower’s (a) books, records, audits,
correspondence and all other papers relating to the Collateral, (b) the
operations of such Borrower and/or (c) the Collateral.

 

“Financial Condition Certificate” shall have the meaning set forth in
Section 8.1(f) hereof.

 

“Financial Projections” shall have the meaning set forth in
Section 5.5(b) hereof.

 

“First Lien/Second Lien Intercreditor Agreement” shall mean the First
Lien/Second Lien Intercreditor Agreement, dated as of the Amendment No. 12
Effective Date, among the Agent and the

 

25

--------------------------------------------------------------------------------


 

collateral agent under the Second Lien Term Loan Documentation and agreed to and
acknowledged by the Credit Parties.

 

“Flood Laws” shall mean, collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” shall mean any Lender, Swing Loan Lender or Issuer that is not
a “United States person” as defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary of such Person.

 

“Formula Amount” shall have the meaning set forth in Section 2.1 hereof.

 

“Fuels Division Sale” shall mean the sale of the fuels division of the
Borrowers.

 

“Fuels Division Sale Closing Date” shall mean the date of consummation of the
Fuels Division Sale.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Credit Party all of such
Credit Party’s “general intangibles,” as such term is defined in the Uniform
Commercial Code, whether now owned or hereafter acquired, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trade names,
trademarks, trademark applications, service marks, trade secrets, goodwill,
copyrights, design rights, software, computer information, source codes, codes,
records and updates, registrations, licenses, franchises, customer lists, Tax
refunds, Tax refund claims, computer programs, all claims under guaranties,
security interests or other security held by or granted to such Credit Party to
secure payment of any of the Receivables by a Customer (other than to the extent
covered by Receivables) all rights of indemnification and all other intangible
property of every kind and nature (other than Receivables).

 

“General Partner” shall mean Emerge Energy Services GP LLC, a Delaware limited
liability company.

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

26

--------------------------------------------------------------------------------


 

“Guarantor” shall mean Parent Guarantor and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” shall mean collectively all such Persons.

 

“Guaranty” shall mean (a) that certain Amended and Restated Guaranty and
Suretyship Agreement, dated as of the Closing Date, by Parent Guarantor (and any
other Guarantor joined as a party thereto) in favor of Agent for its benefit and
for the ratable benefit of Lenders, substantially in the form of
Exhibit 1.2(b) attached hereto and (b) any other guaranty of the Obligations
executed by a Guarantor in favor of Agent for its benefit and for the ratable
benefit of Lenders, in form and substance satisfactory to Agent in its Permitted
Discretion.

 

“Hazardous Discharge” shall have the meaning set forth in
Section 4.18(b) hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act (49 U.S.C.
Sections 5101, et seq.), RCRA or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Hedge” shall mean an interest rate, currency or commodity exchange, collar,
cap, swap, floor, adjustable strike cap, adjustable strike corridor or similar
agreements entered into by any Credit Party in order to provide protection to,
or minimize the impact upon, such Credit Party and/or its respective
Subsidiaries of changes in interest rates, currency exchange rates or commodity
prices.

 

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Hedge”.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Inactive Subsidiary” shall mean any Subsidiary that does not (a) conduct any
business operations (including the operations of a holding company), (b) have
any assets or (c) own any Capital Stock of any Credit Party or any other
Subsidiary (except another Inactive Subsidiary) of any Credit Party.

 

“Inadvertent Overadvances” shall mean the making of any Revolving Advance or the
issuance, renewal or amendment of a Letter of Credit by an Issuer which did not
result in an Overadvance when made based upon the most recent Borrowing Base
Certificate received by the Agent prior to the making of such Revolving Advance
or the issuance, renewal or amendment of a Letter of Credit but which has, on
the relevant date of determination, become an Overadvance as the result of any
of the following which are beyond the reasonable control of the Agent or the
Lenders:  (i) a decline in the value of the Formula Amount or the Collateral,
(ii) inaccuracy of any Borrowing Base Certificate, (iii) components of the
Formula Amount being deemed ineligible after the making of such Revolving
Advance or the issuance, renewal or amendment of such Letter of Credit, (iv) the
return of uncollected checks or other items of payment applied to the reduction
of the Obligations or other similar involuntary or unintentional actions,
(v) the imposition or modification of any reserve or a reduction in Advance
Rates after the making of

 

27

--------------------------------------------------------------------------------


 

such Revolving Advance or the issuance, renewal or amendment of such Letter of
Credit or (iv) any other circumstance beyond the reasonable control of the Agent
or the Lenders that results in the reduction of the realizable value of the
Formula Amount.

 

“Indebtedness” shall mean, with respect to any Person, as of the date of
determination thereof (without duplication), (i) all obligations of such Person
for borrowed money,  (ii) all obligations evidenced by any note, debenture, bond
or other instrument, (iii) all obligations of such Person to pay the deferred
purchase price of property or services (other than current unsecured trade
accounts payable which arise in the ordinary course of business and that are not
overdue more than six (6) months unless the same are being Properly Contested),
(iv) all Capitalized Lease Obligations, (v) the then outstanding amount of
withdrawal or termination liability incurred under ERISA, (vi) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (vii) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right to be secured by) a Lien on any asset of such Person whether or not the
Indebtedness is assumed by such Person, provided that for the purpose of
determining the amount of Indebtedness of the type described in this clause
(vii), if recourse with respect to such Indebtedness is limited to the assets of
such Person, then the amount of Indebtedness shall be limited to the fair market
value of such assets, (viii) all obligations of such Person in respect of
letters of credit, bankers acceptances, surety bonds or similar instruments
issued or accepted by banks or other financial institutions for the account of
such Person, (ix) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a long-term
liability on the consolidated balance sheet of such Person, (x) all obligations
of such Person under hedging agreements or arrangements therefor and (xi) all
guarantees by such Person of Indebtedness of others; provided that (w) the
Specified Other Obligations and the Specified Obligations shall not at any time
be considered Indebtedness except to the extent due and payable at such time
(and not paid at such time), (x) operating leases shall not be considered
Indebtedness, and (y) any Equity Investments and warrants to purchase Equity
Interests issued in connection therewith shall not be considered Indebtedness so
long as such investment does not constitute Disqualified Stock.  For purposes of
this definition, the “principal amount” of the obligations of any Person in
respect of any hedging agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such hedging agreement were terminated at such time.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or an account of any Obligation of a
Credit Party under this Agreement or any Other Document and (b) to the extent
not otherwise described in clause (a), Other Taxes.

 

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of the Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clause (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the

 

28

--------------------------------------------------------------------------------


 

United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, copyright application, trademark,
trademark application, service mark, corporate and trade names, mask work, trade
secret or license, in each case whether registered or unregistered, or other
right to use any of the foregoing and all goodwill connected with any Credit
Party’s business, together with any and all (i) rights and privileges arising
under Applicable Law with respect to any Credit Party’s use of any of the
foregoing, (ii) inventions and improvements described and claimed therein,
(iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

 

“Interest Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDA for the Building Period ending on such date to
(b) Consolidated Interest Expense for such period.  Interest Coverage Ratio
shall be determined on a Pro Forma Basis except as set forth in the definition
of “Pro Forma Basis.”

 

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

 

“Inventory” shall mean and include as to each Credit Party all “inventory,” as
such term is defined in the Uniform Commercial Code, of such Credit Party, and,
in any event, shall include all of such Credit Party’s now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in such Credit Party’s business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.

 

“Inventory Advance Rates” shall mean the Sand Inventory Advance Rate, the NOLV
Advance Rate and the Sand Reserve Advance Rate.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person or (c) otherwise,
other than (i) the acquisition of inventory in the ordinary course of business,
including through bulk purchases, (ii) the Specified Purchase and
(iii) acquisition or investment in equipment in the ordinary course of business
that are Capital Expenditures made in compliance with Section 6.5(e). For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment minus (ii) the
amount of dividends or distributions received in connection with such Investment
and any return of capital and any payment of principal received in respect of
such Investment that in each case is received in cash, cash equivalents or
short-term marketable debt securities by the Person holding such Investment. 
For the purpose of clarity, a Hedge shall not be considered an Investment.

 

29

--------------------------------------------------------------------------------


 

“Investment Property” shall mean and include as to each Credit Party, all
“investment property,” as such term is defined in the Uniform Commercial Code,
of such Credit Party, and, in any event, shall include all of such Credit
Party’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts, commodities accounts and financial assets.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuer” shall mean (i) PNC Bank, N.A. in its capacity as an issuer of a Letter
of Credit and (ii) any other Lender selected by the Borrowing Agent and
reasonably acceptable to the Agent that agrees to issue, and issues a Letter of
Credit, in its capacity as such.  If there is one more than one Issuer,
references to the Issuer shall be to the applicable Issuer(s).

 

“Junior Lien Intercreditor Agreement” shall mean the Junior Lien Intercreditor
Agreement, dated as of the Amendment No. 3 Effective Date, among the Credit
Parties, the Agent, the holders of the Specified Obligations and the
representative of the holders of the Specified Obligations, to which the
collateral agent under the Second Lien Term Loan Documentation became a party as
of the Amendment No. 12 Effective Date as a “Senior Lien Representative”
thereunder and the Permitted Second Lien Term Loans became “Senior Lien
Class Debt” thereunder.

 

“Law(s)” shall mean any law(s) (including common law and equitable principles),
federal, state and foreign constitutions, statute, treaty, regulation, rule,
ordinance, opinion, issued guidance, release, ruling, order, executive order,
injunction, writ, decree, judgment, authorization or approval, lien or award of
or any settlement arrangement with any Governmental Body or arbitrator,
directives and orders of any Governmental Body, in each case, whether, foreign
or domestic, state, federal or local.

 

“LC Disbursement” shall mean a payment made by the Issuer pursuant to a Letter
of Credit.

 

“Leasehold Interests” shall mean all of each Credit Party’s right, title and
interest in and to, and as lessee of, any real property on which any Credit
Party conducts mining operations, including, without limitation, the premises
identified as Leasehold Interests on Schedule 11(b) to the Perfection
Certificate.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.  For the purpose of any provision
of this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of the Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed.

 

“Lender-Provided Hedge” shall mean a Hedge which at the date of entering into
such Hedge was provided by Agent, any Lender or Affiliate of Agent or any Lender
and with respect to which Agent confirms meets the following requirements:  such
Hedge (i) is documented in a standard International Swap Dealer Association
Agreement or other customary agreement reasonably satisfactory to Agent,
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging (rather than speculative) purposes.  The indebtedness,
obligations and liabilities to the provider of any Lender-Provided Hedge that
was Agent or a Lender or an Affiliate of Agent or a Lender at the date of
entering into such Lender-Provided Hedge (the “Hedge Liabilities”) of the Credit
Party or Subsidiary thereof that is party to such Lender-Provided Hedge shall,
for purposes of this Agreement and all Other Documents be “Obligations” of such
Person and of each other Credit Party except to the extent constituting Excluded
Hedge Liabilities of such Person (subject to the final sentence of the
definition of “Excluded Hedge Liabilities”).  The Liens

 

30

--------------------------------------------------------------------------------


 

securing the Hedge Liabilities shall be pari passu (without regard to control of
remedies) with the Liens securing all other Obligations under this Agreement and
the Other Documents, subject to the express provisions of Section 11.5 hereof.

 

“Letter of Credit” shall have the meaning set forth in Section 2.8(a) hereof.

 

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.8(b)(iii) hereof.

 

“Letter of Credit Fees” shall have the meaning set forth in
Section 3.2(a) hereof.

 

“Letter of Credit Obligations” shall mean, as of any date of determination, the
Maximum Face Amount of all outstanding Letters of Credit plus the aggregate
outstanding Reimbursement Obligations and Letter of Credit Borrowings on such
date.  The Letter of Credit Obligations of any Lender at any time shall be its
Commitment Percentage of the total Letter of Credit Obligations at such time.

 

“Letter of Credit Sublimit” shall mean $20,000,000.

 

“Letter of Credit Maturity Date” shall mean the date which is 5 Business Days
prior to the Maturity Date.

 

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the Reserve Percentage.  The LIBOR Rate may also be
expressed by the following formula:

 

LIBOR Rate =

Average of London interbank offered rates quoted by Bloomberg or
appropriate successor as shown on Bloomberg Page BBAM1 or
appropriate substitute Bloomberg page or Alternate Source

 

1.00 — Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date.  Agent shall give prompt notice to the Borrowing Agent of
the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.  Notwithstanding
anything to the contrary, if the LIBOR Rate determined pursuant to the foregoing
would be less than 0.00% for any period, the LIBOR Rate shall be deemed to be
0.00% for such period.

 

“LIBOR Rate Loan” shall mean an Advance at any time that bears interest based on
the LIBOR Rate.

 

31

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), tax, claim
or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

“Line Cap” shall mean an amount equal to lesser of (i) the Maximum Revolving
Advance Amount at such time and (ii) the Formula Amount at such time.

 

“Material Acquisition/Disposition” shall mean any Investment, Permitted
Acquisition or Disposition that involves (a) an Investment, or an Acquisition or
Disposition of assets, the fair market value of which assets, exceeds
$25,000,000 or (b) a change in Consolidated EBITDA that exceeds $25,000,000 per
four fiscal quarter period.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, operations, assets, business or liabilities of the Credit
Parties taken as a whole, (b) any Credit Party’s ability to perform its
non-monetary Obligations in accordance with the terms of this Agreement or the
Other Documents (as applicable) or the ability of the Credit Parties taken as a
whole to pay or perform the Obligations in accordance with the terms of this
Agreement or the Other Documents (as applicable), (c) the value of a material
portion of the Collateral, or Agent’s Liens on a material portion of the
Collateral or the priority of any such Lien or (d) Agent’s and each Lender’s
rights and remedies under this Agreement and the Other Documents.

 

“Material Contract” shall mean any agreement, document, instrument, contract or
other arrangement to which a Credit Party or any of its Restricted Subsidiaries
is a party (other than this Agreement and the Other Documents) for which the
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

“Maturity Date” shall mean the fifth anniversary of the Closing Date, which is
June 27, 2019.

 

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

 

“Maximum Revolving Advance Amount” shall mean $190,000,000, as such amount may,
as of any date of determination, be decreased pursuant to Section 2.11 hereof;
provided that, on each date set forth in the table below, the Maximum Revolving
Advance Amount shall be reduced to the amount set forth opposite such date in
the table below (unless previously lowered to a lower amount by the Borrowing
Agent pursuant to Section 2.11):

 

Date

 

Amount

 

July 1, 2017

 

$

185,000,000

 

October 1, 2017

 

$

180,000,000

 

January 1, 2018

 

$

170,000,000

 

April 1, 2018

 

$

160,000,000

 

July 1, 2018

 

$

150,000,000

 

October 1, 2018

 

$

140,000,000

 

January 1, 2019

 

$

125,000,000

 

 

32

--------------------------------------------------------------------------------


 

“Maximum Swing Loan Advance Amount” shall mean the amount that is 10% of the
then effective Maximum Revolving Advance Amount.

 

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

“Midwest Frac Agreement” shall mean that certain Wet Sand Supply Agreement,
dated July 17, 2012, by and between SSS and Midwest Frac Sands LLC.

 

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

 

“Mortgages” shall mean any and all mortgages or deeds of trust on any of the
Real Property securing the Obligations.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA to which contributions are required or,
within the preceding five plan years, were required, by any Credit Party or any
member of the Controlled Group.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Credit Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4063 or 4064 of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Disposition, proceeds
received by any Credit Party or any Restricted Subsidiary from or in respect of
such Disposition, less (i) any foreign, federal, state or local income taxes
paid or payable in respect of such Disposition, (ii) any customary and
reasonable transaction fees and expenses incurred in connection with such
Disposition (including financial advisory fees, legal fees and accountants’
fees), (iii) in the case of the Fuels Division Sale, (A) distribution equivalent
rights, stay or transaction bonuses and severance payable to employees of the
Borrowers in respect of such Disposition; provided that, the aggregate amount of
such payments shall not exceed $1,500,000, (B) any portion of the purchase price
placed in escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities or otherwise in connection with such transaction,
(C) any reasonably estimated working capital adjustments to the purchase price
of such Disposition, and (D) the amount of any insurance premiums purchased in
connection with such Disposition, and (iv) the amount of any reasonable reserve
established in accordance with GAAP against any liabilities associated with the
assets that are the subject of such Disposition and retained by any Credit Party
or any Restricted Subsidiary thereof and (b) with respect to any Equity
Investment, the cash proceeds received by the Parent Guarantor from such Equity
Investment, net of all fees and expenses incurred in connection therewith.

 

“Non-Bank Tax Certificate” shall have the meaning set forth in
Section 3.10(e) hereof

 

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

 

“Non-Qualifying Party” shall mean any Credit Party that fails for any reason to
qualify as an Eligible Contract Participant.

 

“Note” shall mean collectively, the Swing Loan Note and the Revolving Credit
Note.

 

33

--------------------------------------------------------------------------------


 

“Obligations” shall mean and include (a) any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder), covenants and
duties owing by any Credit Party to any Secured Party of any kind or nature,
present or future (including any interest or other amounts accruing thereon, any
fees accruing under or in connection therewith, any costs and expenses of any
Person payable by any Credit Party under the terms of this Agreement or any
Other Document and any indemnification obligations payable by any Credit Party
arising or payable after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Credit Party, whether or not a claim for post-filing
or post-petition interest, fees or other amounts is allowable or allowed in such
proceeding), whether or not for the payment of money, whether arising by reason
of an extension of credit, opening or issuance of a letter of credit, loan,
establishment of any purchase card or similar facility or guarantee, under any
interest or currency swap, future, option or other similar agreement, or in any
other manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, in any
such case to the extent advanced to or owing by any Credit Party or any
Subsidiary of any Credit Party under, in each case, arising under or out of
and/or related to (i) this Agreement, the Other Documents and any amendments,
extensions, renewals or increases thereto, including, subject to Section 16.9,
all costs and expenses of Agent, Issuer, Swing Loan Lender and any Lender
incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing (including but
not limited to reasonable attorneys’ fees and expenses) and all obligations of
any Credit Party to Agent, Issuer, Swing Loan Lender or Lenders to perform acts
or refrain from taking any action and (b) all Hedge Liabilities and all Cash
Management Liabilities.  Notwithstanding anything to the contrary contained in
the foregoing (but subject to the final sentence of the definition of “Excluded
Hedge Liabilities”), as to each Credit Party, the Obligations shall not include
any Excluded Hedge Liabilities of such Person.

 

“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(ii) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (iii) with respect to any general
partnership, its partnership agreement and (iv) with respect to any limited
liability company, its articles of organization and its operating agreement.  In
the event any term or condition of this Agreement or any Other Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between it and the
jurisdiction imposing such Tax (other than connections arising solely from (and
that would not have existed but for) it having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced this Agreement or any Other Document, or sold or assigned an
interest in its Commitment or any Advances, this Agreement or any Other
Document).

 

“Other Documents” shall mean the Notes, the Perfection Certificates, the
Guaranty, the Security Documents, the Environmental Indemnity Agreements, any
Lender-Provided Hedge, the Junior Lien

 

34

--------------------------------------------------------------------------------


 

Intercreditor Agreement and the First Lien/Second Lien Intercreditor Agreement
and any and all other agreements, instruments, certificates, statements and
documents, including any acknowledgment and waivers, intercreditor agreements,
guaranties, pledges, powers of attorney, consents, interest or currency swap
agreements or other similar agreements and all other writings heretofore, now or
hereafter executed or provided by any Credit Party and/or delivered to Agent or
any Lender in respect of the transactions contemplated by this Agreement.

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording or filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made hereunder or under any
Other Document or from the execution, delivery, registration or enforcement of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any Other Document, but excluding any and all such
Taxes imposed with respect to any assignment (other than an assignment made
pursuant to Section 3.11) by any Recipient of an interest in its Commitment or
any Advances, this Agreement or any Other Document.

 

“Overadvance” shall mean the existence of any Revolving Advance or Letter of
Credit, or the making of any Revolving Advance or the issuance, renewal or
amendment of a Letter of Credit, which causes Excess Availability to be less
than zero.

 

“Parent Guarantor” shall have the meaning set forth in the preamble hereto.

 

“Participant” shall mean each Person who pursuant to Section 16.3(b) shall be
granted the right by any Lender to participate in any of the Advances and who
shall have entered into a participation agreement in form and substance
satisfactory to such Lender.

 

“Participant Register” shall have the meaning set forth in
Section 16.3(b) hereof.

 

“Participation Advance” shall have the meaning set forth in
Section 2.8(b)(iii) hereof.

 

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation in the Letters of Credit issued hereunder and the Swing Loans.

 

“Partnership Agreement” shall mean that certain First Amended and Restated
Agreement of Limited Partnership of Parent Guarantor, dated May 14, 2013.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group; or (ii) has at
any time within the preceding five years been maintained or to which
contributions have been required by any entity which was at such time a member
of the Controlled Group.

 

“Perfection Certificate Supplement” shall have the meaning set forth in the
definition of “Compliance Certificate.”

 

35

--------------------------------------------------------------------------------


 

“Perfection Certificates” shall mean collectively, the Perfection
Certificate(s) and the responses thereto provided by each Credit Party and
delivered to Agent, substantially in the form of Exhibit 1.1 or such other form
approved by Agent, as amended or supplemented by each Perfection Certificate
Supplement.

 

“Permitted Acquisition” shall mean any Acquisition by a Credit Party which
(a) is consented to by Agent and the Required Lenders, (b) is financed entirety
with cash contributions to the common equity capital of Parent Guarantor from a
Person that is not Parent Guarantor or any Subsidiary thereof or proceeds of the
sale of Equity Interests (other than Disqualified Stock) of Parent Guarantor or
any Subsidiary thereof that is not a Credit Party, or (c) where each of the
following conditions is met:

 

(i)                                     the Acquisition is consensual;

 

(ii)                                  the assets, business or Person being
acquired is (A) useful or engaged in or reasonably related or supportive or
complementary to the business of the Credit Parties and their Subsidiaries and
(B) is located in, or organized or formed under the laws of, the United States
or any state or district thereof;

 

(iii)                               before and after giving effect to such
Acquisition, no Default or Event of Default has occurred and is continuing or
would result therefrom, and all representations and warranties of each Credit
Party set forth in this Agreement and the Other Documents shall be and remain
true and correct in all material respects;

 

(iv)                              no Indebtedness or Liens are incurred, assumed
or result from the Acquisition, except Indebtedness permitted under Section 7.6
and Liens permitted under Section 7.2;

 

(v)                                 the Person acquired is a Restricted
Subsidiary and where applicable, Section 7.9 shall have been fully satisfied
with respect to such acquired assets or Person and the applicable Credit Parties
shall have executed and delivered, or caused their Restricted Subsidiaries to
execute and deliver, all guarantees, Security Documents and other related
documents required under, and in accordance with, Section 7.9;

 

(vi)                              the aggregate consideration (including,
without limitation, (A) all Indebtedness and other liabilities assumed by the
Credit Parties or any Restricted Subsidiary in connection with the Acquisition
and (B) all other consideration paid or payable in connection with the
Acquisition including, but not limited to, the amount payable in respect of any
earn-out obligations (subject to adjustment as provided for in FASB Statement
No. 141R) but excluding any portion thereof financed with cash equity
contributions from Parent Guarantor or holders of its Equity Interests) for the
Acquisition (whether in a single transaction or series of related transactions)
shall not exceed $50,000,000;

 

(vii)                           the aggregate amount of Acquisitions of Persons
that do not become Credit Parties or assets not to be held by Credit Parties,
together with the aggregate amount of Investments made in Restricted
Subsidiaries that are not Credit Parties pursuant to Section 7.4(m), shall not
exceed $25,000,000 in any fiscal year;

 

(viii)                        other than in the case of the Titan Acquisition,
after giving effect to such Acquisition on a Pro Forma Basis, the Credit Parties
would be in compliance with Section 6.5 for the latest four quarter period prior
to the date of determination; and

 

36

--------------------------------------------------------------------------------


 

(ix)                              with respect to any such Acquisition where the
aggregate consideration (as described in clause (vi) above) is greater than
$10,000,000, the Borrowers deliver to Agent, at least five Business Days (or
such lesser period as Agent may consent to) prior to such Acquisition, copies of
all material agreements relating thereto and a certificate, in form and
substance satisfactory to the Agent, stating that such Acquisition is a
“Permitted Acquisition” and demonstrating compliance with the foregoing
requirements.

 

For the avoidance of doubt, no Permitted Acquisition shall be permitted after
the Amendment No. 2 Effective Date other than the Titan Acquisition.

 

“Permitted Discretion” shall mean, a determination made by Agent in good faith
in the exercise of its reasonable business judgment based on how a lender with
similar rights providing a secured credit facility of the type set forth herein
would act, in the circumstances then applicable to the Credit Parties at the
time with the information then available to it.

 

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and the other Secured Parties; (b) Liens for Taxes, assessments or
other governmental charges not delinquent or being Properly Contested;
(c) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance; (d) deposits
or pledges to secure bids, tenders, contracts (other than contracts for the
payment of money), leases, statutory obligations, surety and appeal bonds and
other obligations of like nature arising in the ordinary course of business;
(e) Liens arising by virtue of the rendition, entry or issuance against any
Credit Party or any Subsidiary, or any property of any Credit Party or any
Subsidiary, of any judgment, writ, order, or decree which does not, and could
not reasonably be expected to, constitute an Event of Default; (f) mechanics’,
workers’, materialmen’s, carrier’s, repairmens’ or other like Liens arising in
the ordinary course of business with respect to obligations which are not yet
due and payable or which are being Properly Contested; (g) Liens securing
Capitalized Lease Obligations permitted by Section 7.6(b) or Permitted Purchase
Money Indebtedness, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of the asset financed with such Indebtedness
(or substantially simultaneously with the incurrence of the Capitalized Lease
Obligation or Permitted Purchase Money Indebtedness, if later), (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (iii) the principal amount of Indebtedness secured by any
such Lien shall at no time exceed 100% of the original purchase price of such
property; (h) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business; (i) Liens disclosed on Schedule 1.2(c), provided that such Liens
shall secure only those obligations which they secure on the Closing Date (and
Permitted Refinancing in respect thereof) and shall not subsequently apply to
any other property or assets of any Credit Party (except as to any
after-acquired property expressly provided for in the agreements creating such
liens), (j) Liens on Real Property (i) which is subject to a Mortgage as of the
Closing Date and which are disclosed on any title commitments and surveys
provided to Agent with respect to such Mortgage or (ii) which consist of
easements, rights-of-way, covenants, zoning, building, and land-use laws,
rules and restrictions, or other restrictions on the use of real property which
do not (individually or in the aggregate) materially affect the value of the
assets encumbered thereby or materially impair the ability of any Credit Party
to use such assets in its business, and none of which is violated in any
material aspect by existing or proposed structures or land use, (k) statutory
Liens in favor of landlords, warehousemen, processors and bailees arising in the
ordinary course of business, (l) other Liens incidental to the conduct of any
Credit Party’s business or the ownership of its property and assets which were
not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
Agent’s or the other Secured Parties’ rights in and to the Collateral or the
value of any Credit Party’s or any Subsidiary’s property or assets or which do
not materially impair the use thereof in the operation of any Credit Party’s or
any Subsidiary’s business or otherwise impair the Liens granted

 

37

--------------------------------------------------------------------------------


 

thereon to Agent for the benefit of the Secured Parties, (m) licenses or
sublicenses of patents, trademarks and other intellectual property rights
granted by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary course of business
of such Credit Party or Subsidiary, (n) Liens arising from precautionary UCC
financing statements or similar filings made in respect of operating leases,
bailment arrangements and consignment arrangements entered into by any Credit
Party, (o) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law, (p) other Liens not
specifically listed above securing obligations not to exceed $10,000,000 in the
aggregate outstanding at any one time, so long as such Liens do not attach to
any portion of Eligible Inventory or Eligible Receivables, (q) Liens to renew,
extend, refinance or refund a Lien referred to in clauses (g) and (p) above;
provided that (i) such new Lien shall be limited to all or part of the same
property (including future improvements thereon and accessions thereto) subject
to the original Lien and (ii) the Indebtedness secured by such Lien at such time
is not increased to any amount greater than the amount necessary to effect a
Permitted Refinancing of such Indebtedness, (r) Liens on Collateral securing the
Specified Obligations pursuant to documentation not more favorable to the
holders of the Specified Obligations (or their representative) than the Security
Documents are to the Secured Parties and otherwise in form and substance
reasonably satisfactory to Agent; provided that (x) the representative of the
holders of the Specified Obligations shall be party to, and such representative
and the holders of the Specified Obligations shall be bound by, the Junior Lien
Intercreditor Agreement and (y) no holders of Specified Obligations (or any
representative of such holders) shall be party to any control agreements over
deposit accounts or securities accounts of any Credit Party or any Subsidiary of
any Credit Party and (s) Liens on Collateral securing Permitted Second Lien Term
Loans.

 

“Permitted Holders” shall mean any of Insight Equity I LP, Insight Equity
(Tax-Exempt) I LP, Insight Equity (Cayman) I LP, Insight Equity (Affiliated
Coinvestors) I LP and/or any other Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with such Persons.

 

“Permitted Purchase Money Indebtedness” shall mean Purchase Money Indebtedness
of any Credit Party or any Subsidiary thereof which is incurred after the
Closing Date and which is secured by no Lien or only by a Lien permitted by
clause (g) of the definition of “Permitted Encumbrance” as defined herein;
provided that (a) the aggregate principal amount of such Purchase Money
Indebtedness outstanding at any time shall not exceed $25,000,000 and (b) such
Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed.

 

“Permitted Refinancing” shall mean Indebtedness incurred to Refinance other
Indebtedness; provided that (i) the principal amount (or accreted value, if
applicable) of the Permitted Refinancing shall not exceed the sum of the
principal amount (or accreted value, if applicable) of the Indebtedness being
Refinanced plus accrued and unpaid interest thereon, any stated premium thereon
due upon such Refinancing pursuant to the terms of the documentation governing
such Indebtedness and fees and expenses reasonably incurred in connection with
such Refinancing, (ii) the terms and conditions of any such Permitted
Refinancing, taken as a whole, shall not be materially more restrictive on the
Credit Parties than the Indebtedness being Refinanced, (iii) the Permitted
Refinancing shall not be guaranteed by any Person that is not a guarantor of, or
be secured by any assets that are not securing, the Indebtedness being
Refinanced, (iv) if the Indebtedness being Refinanced is subordinated in right
of payment to the Obligations, such Permitted Refinancing shall be subordinated
in right of payment to the Obligations on terms taken as a whole at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, and (v) except with respect to Indebtedness
incurred pursuant to Sections 7.6(b) and (c), such Permitted Refinancing shall
have (A) a Stated Maturity no earlier than the Stated Maturity of the
Indebtedness being Refinanced, and (B) an Average Life at the time such
Permitted Refinancing is incurred that is equal to or greater than the Average
Life of the Indebtedness being Refinanced.

 

38

--------------------------------------------------------------------------------


 

“Permitted Second Lien Term Loans” shall mean term loans incurred on the
Amendment No. 12 Effective Date pursuant to the Second Lien Term Loan
Documentation; provided that (i) the aggregate principal amount of such term
loans shall not exceed $40,000,000, (ii) the proceeds thereof shall be used to
fund (x) the consideration for the Titan Acquisition, (y) the repayment of not
less than $15,000,000 aggregate principal amount of Advances and (z) the payment
of fees and expenses in connection with the foregoing, with the remainder for
general corporate purposes, (iii) the obligors in respect thereof shall not
include any Person other than a Borrower or a Guarantor, (iv) such term loans
shall not be secured by any asset that is not Collateral, (v) such term loans
shall be subject to the First Lien/Second Lien Intercreditor Agreement and
(vi) the Second Lien Term Loan Documentation shall not require any payments in
respect of such term loans prior to the fifth anniversary of the Amendment
No. 12 Effective Date other than payments permitted by Section 7.14(e).

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA which is a Pension Benefit Plan, a Multiemployer Plan or a
Welfare Plan (as defined in Section 3(2) of ERISA) which provides self-insured
benefits and which is maintained by any Credit Party or any member of the
Controlled Group or to which any Credit Party or any member of the Controlled
Group is required to contribute.

 

“Pledge Agreement” shall mean, collectively, (a) that certain Amended and
Restated Pledge Agreement, dated as of the Closing Date, among the Parent
Guarantor, the Borrowers, each other Guarantor from time to time party thereto
and Agent, substantially in the form of Exhibit 1.2(c) attached hereto and
(b) any other pledge agreements executed subsequent to the Closing Date by any
other Person to secure the Obligations.

 

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

“PPSA” shall mean the Personal Property Security Act (Alberta) or similar
personal property security legislation as in effect from time to time in any
province or territory of Canada applicable to any Collateral.  References to
sections of the PPSA shall be construed to also refer to any successor sections.

 

“Priority Payables” shall mean, as of any date of determination:  (a) the full
amount of the liabilities of any Borrower at such time which, except for
liabilities associated with Permitted Encumbrances (i) have a trust, deemed
trust or statutory lien imposed to provide for payment or a security interest,
pledge, hypothec, charge or other Lien ranking or capable of ranking senior to
or pari passu with the Liens granted to Agent on the Collateral under federal,
provincial, municipal or local law in Canada or (ii) have a right imposed to
provide for payment ranking or capable of ranking senior to or pari passu with
such Obligations under local or federal law, regulation or directive, including,
but not limited to, claims for unremitted and/or accelerated rents, taxes
(including sales tax, goods and services taxes, harmonized sales taxes and
withholding taxes), wages, withholding taxes, VAT and other amounts payable to
an insolvency administrator, employee withholdings or deductions and vacation
pay, severance and termination pay, workers’ compensation obligations,
government royalties, pension fund obligations or any amounts representing any
unfunded liability (whether or not due), solvency deficiency or wind up
deficiency with respect to any defined benefit plan for Canadian employees which
could become subject to a trust, deemed trust or statutory lien, in each case,
to the extent such trust, deemed trust, statutory lien,

 

39

--------------------------------------------------------------------------------


 

security interest, hypothec, charge or other Lien has been or could reasonably
be expected to be imposed as determined by Agent in its sole discretion; and
(b) the amount equal to the percentage applicable to Inventory located in Canada
that is part of the Formula Amount which Agent, in its Permitted Discretion,
considers as being, or is reasonably likely to become, subject to retention of
title by a supplier or a right of a supplier to recover possession thereof,
where such supplier’s right has priority over Agent’s Liens securing such
Obligations, including, without limitation, Eligible Inventory subject to a
right of a supplier to repossess goods pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada) or any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction.

 

“Pro Forma Basis” shall mean:

 

(1)                                 any Material Acquisition/Disposition and any
dividend or distribution on, or repurchases or redemptions of, Capital Stock of
the Borrowers made or to be made by the Borrowers or any Restricted Subsidiary
during the applicable reference period or subsequent to such reference period
and on or prior to the date of determination will be given pro forma effect as
if it had occurred on the first day of the applicable reference period;

 

(2)                                 any Person that is a Restricted Subsidiary
on the date of determination will be deemed to have been a Restricted Subsidiary
at all times during such reference period;

 

(3)                                 any Person that is not a Restricted
Subsidiary on the date of determination will be deemed not to have been a
Restricted Subsidiary at any time during such reference period;

 

(4)                                 Interest Coverage Ratio shall be calculated
after giving pro forma effect to incurrences and repayments of Indebtedness
(other than ordinary course working capital borrowings and repayments under
revolving credit facilities unless accompanied by a permanent reduction of the
commitments with respect thereto) during the applicable reference period or
subsequent to such reference period and on or prior to the date of determination
to the extent in connection with any transaction referred to in clause
(1) above, as if they had occurred on the first day of the applicable reference
period; and

 

(5)                                 if any Indebtedness bears a floating rate of
interest, the interest expense on such Indebtedness will be calculated as if the
rate in effect on the calculation date had been the applicable rate for the
entire period (taking into account the effect on such interest rate of any
Lender-Provided Hedge applicable to such Indebtedness).

 

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by an
Authorized Officer of the Borrowing Agent and in a manner consistent with
Article 11 of Regulation S-X of the Securities Act, as set forth in a
certificate of an Authorized Officer of the Borrowing Agent (with supporting
calculations) and reasonably acceptable to the Agent, which for purposes of the
pro forma calculations made in connection with a Restricted Payment pursuant to
Section 7.5(a), may be included in the Compliance Certificate.  Interest on a
Capital Lease shall be deemed to accrue at an interest rate reasonably
determined by an Authorized Officer of the Borrowing Agent to be the rate of
interest implicit in such Capital Lease in accordance with GAAP.  For purposes
of making the computation referred to above, interest on any Indebtedness under
a revolving credit facility (to the extent required to be computed on a pro
forma basis) shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.  Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate

 

40

--------------------------------------------------------------------------------


 

actually chosen, or, if none, then based upon such optional rate chosen as the
Borrowing Agent may designate.  Notwithstanding anything to the contrary
contained herein, when calculating the Interest Coverage Ratio, the Total
Leverage Ratio and Consolidated EBITDA for purposes of (i) the definition of
“Applicable Margin” and (ii) determining actual compliance and not pro forma
compliance (or compliance on a Pro Forma Basis) with any covenant pursuant to
Section 6.5, the events described in this definition that occurred after the
last day of the most recently completed reference period shall not be given pro
forma effect.

 

“Properly Contested” shall mean, in the case of any Indebtedness, obligation or
Lien, as applicable, of any Person (including any Taxes) that is not paid as and
when due and payable by reason of such Person’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof:  (i) such Indebtedness
or Lien, as applicable, is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the non-payment of such Indebtedness will not have a Material Adverse
Effect; (iv) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness unless such Lien is at all times junior and subordinate in
priority to the Liens in favor of Agent (except only with respect to Liens that
have priority as a matter of applicable state law) and enforcement of such Lien
is stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.

 

“Protective Advance” shall mean an Advance that is made, or is permitted to
remain outstanding, by the Agent, in its Permitted Discretion, to: 
(a) maintain, protect or preserve the Collateral and/or the Secured Parties’
rights under this Agreement and the Other Documents or which is otherwise for
the benefit of the Secured Parties; or (b) enhance the likelihood of, or
maximize the amount of, repayment of any Obligation; or (c) pay any other amount
chargeable to the Borrowers under this Agreement and the Other Documents;
provided that (i) at the time the Agent shall elect to make, or permit such
Advance to remain outstanding, such Protective Advance together with all other
Protective Advances and Inadvertent Overadvances then outstanding, shall not
exceed 5.0% of the Line Cap at such time, (ii) unless a liquidation is taking
place, such Advance may not remain outstanding for more than 30 consecutive days
and (iii) no Advance shall be made or be permitted to remain outstanding, if
after giving effect thereto, the sum of the total Advances (including all
Protective Advances and Inadvertent Overadvances) shall exceed (A) prior to the
Ratio Trigger Date, the lesser of (I) the Maximum Revolving Advance Amount (as
in effect prior to any termination of Commitments pursuant to Article X hereof)
and (II) the Formula Amount as calculated by the Agent at such time minus, in
the case of either clause (I) or (II), $25,000,000 and (B) on or after the Ratio
Trigger Date, the Maximum Revolving Advance Amount (as in effect prior to any
termination of Commitments pursuant to Article X hereof).  Without the prior
written consent of all Lenders, this definition may not be amended (x) to
increase the percentage in clause (i) or extend the period in
clause (ii) or (y) to permit sum of the total Advances (including all Protective
Advances and Inadvertent Overadvances) to exceed the amount specified in clause
(iii) above.

 

“PTL Acquisition” shall mean the acquisition of assets by SSS pursuant to that
certain Asset Purchase Agreement, dated September 17, 2015, between PTL Prop
Solutions, L.L.C. and SSS.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at

 

41

--------------------------------------------------------------------------------


 

which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by Agent).

 

“Purchase Money Indebtedness” shall mean and include (i) Indebtedness (other
than the Obligations) of any Credit Party or Subsidiary thereof for the payment
of all or any part of the purchase price of any Equipment, real property or
other fixed assets, (ii) any Indebtedness (other than the Obligations) of any
Borrower incurred at the time of or within thirty (30) days prior to or thirty
(30) days after the acquisition of any Equipment, real property or other fixed
assets for the purpose of financing all or any part of the purchase price
thereof (whether by means of a loan agreement, capitalized lease or otherwise),
and (iii) any Permitted Refinancing thereof outstanding at the time.

 

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“Qualified ECP Credit Party” shall mean each Credit Party that (a) has total
assets exceeding $10,000,000 on the Eligibility Date, or (b) such other Person
as is qualified to give a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

“Railcar Lease and Transload Facilities” shall mean an operating lease of
railcars or with respect to transloading facilities in the ordinary course of
business of the Borrowers, including any such operating lease of railcars that
is recharacterized as a Capital Lease due to a change in GAAP after the Closing
Date.

 

“Ratio Trigger Condition” shall be deemed satisfied the first time that the
Total Leverage Ratio is less than 3.50:1.00 as of the end of any two consecutive
fiscal quarters ending after the Amendment No. 2 Effective Date.

 

“Ratio Trigger Date” shall be the earlier of (i) the date on which the Ratio
Trigger Condition is satisfied and (ii) June 30, 2018.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all real property (including fixtures and
improvements thereon) owned or leased by any Credit Party.

 

“Receivables” shall mean and include, as to each Credit Party, all of such
Credit Party’s accounts, contract rights, instruments (including those
evidencing indebtedness owed to such Credit Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances, credit card receivables and all other forms
of obligations owing to such Credit Party arising out of or in connection with
the sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

 

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(b)(i) hereof.

 

“Recipient” shall mean the Agent, any Lender, Swing Loan Lender, a Participant
or Issuer.

 

42

--------------------------------------------------------------------------------


 

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness. 
“Refinanced” and “Refinancing” shall have correlative meanings.

 

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

 

“Reimbursement Obligation” shall have the meaning set forth in
Section 2.8(b)(i) hereof.

 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

“Replacement Notice” shall have the meaning set forth in Section 3.11 hereof.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual violation of any Anti-Terrorism Law.

 

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder (other than an event for which
the 30-day notice period has been waived by regulation).

 

“Required Lenders” shall mean Lenders (not including the Swing Loan Lender (in
its capacity as such) or any Defaulting Lender) holding fifty-one percent (51%)
or more of either (a) the aggregate of the Commitment Amounts of all Lenders
(excluding any Defaulting Lender), or (b) after the termination of all
Commitments of the Lenders hereunder, the sum of (i) the outstanding Revolving
Advances and (ii) the aggregate of the Maximum Undrawn Amount of all outstanding
Letters of Credit and outstanding Swing Loans (in each case, excluding any such
Obligations held by a Defaulting Lender).

 

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

 

“Restricted Subsidiaries” shall mean all Subsidiaries of each Credit Party that
are not Unrestricted Subsidiaries.

 

“Revolving Advances” shall mean Swing Loans and Advances made other than Letters
of Credit.

 

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1 hereof.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Advances and its
Letter of Credit Obligations and Swingline Exposure at such time.

 

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Advances and the Letter of Credit Obligations.

 

“Revolving Interest Rate” shall mean, (a) with respect to Domestic Rate Loans,
an interest rate per annum equal to the sum of the Applicable Margin for
Domestic Rate Loans plus the Alternate Base

 

43

--------------------------------------------------------------------------------


 

Rate and (b) with respect to LIBOR Rate Loans, the sum of the Applicable Margin
for LIBOR Rate Loans plus the LIBOR Rate.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Sand Reserve Advance Rate” shall mean 75%; provided that such percentage shall
be permanently reduced by 50 basis points as of the end of each fiscal quarter
ending after the Amendment No. 2 Effective Date, commencing with the fiscal
quarter ending March 31, 2016.

 

“Sand Reserve Appraisal” shall mean the appraisal of the Borrowers’ mining
locations provided to Agent by John T. Boyd Company as of December 31, 2013, as
updated by such appraiser (or any other third party appraiser reasonably
acceptable to Agent in form, scope and methodology reasonably acceptable to
Agent) pursuant to the terms of this Agreement.

 

“Sand Reserve Value” shall mean, as of any date of determination, the “DCF/NPV”
(as defined in the Sand Reserve Appraisal) of the Sand Reserves less the working
capital adjustment provided for in the Sand Reserve Appraisal so long as the
locations of such Sand Reserves are (a) subject to Mortgages providing for a
first-priority Lien in favor of Agent, subject only to Permitted Encumbrances
that have priority as a matter of Applicable Law, and for which Agent has
received all documentation required under Section 6.6(a) and (b) permitted
pursuant to all applicable Consents to conduct any current or future mining
operations thereon.

 

“Sand Reserves” shall mean, as of any date of determination, the sand reserve
position of the Borrowers as set forth in the third party reports referenced in
the Sand Reserve Appraisal.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Lien Term Loan Documentation” shall mean (i) the Second Lien Credit and
Security Agreement, dated as of the Amendment No. 12 Effective Date, among the
Credit Parties, U.S. Bank National Association, as disbursing agent and
collateral agent, and the lenders from time to time party thereto and (ii) the
“Other Documents” as defined in the agreement referred to in clause (i).

 

“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Person to whom any Hedge Liabilities or Cash
Management Liabilities are owed and each other holder of any of the Obligations,
and the respective successors and assigns of each of them.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Agreement” shall mean the provisions of Article IV hereof (which
Article IV hereof, for the avoidance of doubt, amends and restates that certain
Security Agreement, dated as of May 14, 2013, by and among Emerge as Parent
Guarantor and PNC as Secured Party) and any other security agreement in form and
substance reasonably satisfactory to Agent executed and delivered by a Credit
Party in favor of Agent pursuant to this Agreement or any Other Document.

 

44

--------------------------------------------------------------------------------


 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgages, any Deposit Account Control Agreements, the Junior Lien
Intercreditor Agreement, the First Lien/Second Lien Intercreditor Agreement,
intellectual property agreements, and each other agreement, security document or
pledge agreement delivered in accordance with applicable local Law to grant a
valid, perfected security interest in any property as Collateral for the
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to any document or instrument utilized to pledge
or grant or purport to pledge or grant a security interest or lien on any
property as Collateral for the Obligations, and amendments, supplements or
joinders to the foregoing.

 

“Services Agreement” shall mean that certain Administrative Services Agreement,
dated as of May 14, 2013, among Insight Equity Management Company LLC, Parent
Guarantor and the General Partner.

 

“Settlement” shall have the meaning set forth in Section 2.10(d) hereof.

 

“Settlement Date” shall have the meaning set forth in Section 2.10(d) hereof.

 

“Specified Assets” shall mean the assets described on Schedule 1.2(h).

 

“Specified Documents” shall have the meaning set forth on Schedule
1.2(f) hereto.

 

“Specified Event of Default” shall mean an Event of Default occurring under
Section 10.1 or Section 10.7 hereof.

 

“Specified Leases” shall have the meaning set forth on Schedule 1.2(f) hereto.

 

“Specified Obligations” shall have the meaning set forth on Schedule
1.2(d) hereto.

 

“Specified Other Obligations” shall have the meaning set forth on Schedule
1.2(e) hereto.

 

“Specified Note” shall have the meaning set forth on Schedule 1.2(f) hereto.

 

“Specified Purchase” shall mean the purchase of intellectual property from an
entity previously identified to the Lenders relating to self-suspending
proppants in order to improve oil and gas well efficiency.

 

“SSS” shall have the meaning set forth in the preamble hereto.

 

“Stated Maturity” shall mean, with respect to any security or other
Indebtedness, the date specified in such security or the documents governing
such Indebtedness as the fixed date on which the final payment of principal of
such security or other Indebtedness is due and payable, including pursuant to
any mandatory redemption provision (but excluding any provision providing for
the repurchase of such security or other Indebtedness at the option of the
holder thereof upon the happening of any contingency unless such contingency has
occurred).

 

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

45

--------------------------------------------------------------------------------


 

“Subsidiary Stock” shall mean:

 

(a)                                 all of the issued and outstanding Equity
Interests of each issuer at any time owned or otherwise acquired by any Credit
Party, in each case together with the certificates (or other agreements or
instruments), if any, representing such Equity Interests, and all options and
other rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following; provided that, in the case of any issuer that is a
Foreign Subsidiary of a Credit Party, such Equity Interests shall be limited to
sixty-five percent (65%) of each class of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Voting Equity”) and one hundred percent (100%) of each
class of the issued and outstanding Equity Interests not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”)
of each such Foreign Subsidiary of a Credit Party (but only to the extent that
the pledge of such Non-Voting Equity would not cause the Obligations to be
treated as “United States property” of such Foreign Subsidiary within the
meaning of Treas. Reg. Section 1.956-2) (collectively, the “Pledged Capital
Stock”):

 

(x)                                 subject to the percentage restrictions
described above, all shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Capital Stock, or
representing a distribution or return of capital upon or in respect of the
Pledged Capital Stock, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Pledged Capital Stock; and

 

(y)                                 without affecting the obligations of the
Credit Parties under any provision prohibiting such action hereunder, in the
event of any consolidation or merger involving the issuer of any Pledged Capital
Stock and in which such issuer is not the surviving entity, all shares of each
class of the Equity Interests of the successor entity formed by or resulting
from such consolidation or merger;

 

(b)                                 subject to the percentage restrictions
described above, any and all other Equity Interests owned by any Credit Party in
any Domestic Subsidiary or any Foreign Subsidiary; and

 

(c)                                  all proceeds and products of the foregoing,
however and whenever acquired and in whatever form.

 

“Supermajority Lenders” shall mean Lenders (not including the Swing Loan Lender
(in its capacity as such) or any Defaulting Lender) holding 662/3% or more of
either (a) the aggregate of the Commitment Amounts of all Lenders (excluding any
Defaulting Lender), or (b) after the termination of all Commitments of the
Lenders hereunder, the sum of (i) the outstanding Revolving Advances and
(ii) the aggregate of the Maximum Undrawn Amount of all outstanding Letters of
Credit and outstanding Swing Loans (in each case, excluding any such Obligations
held by a Defaulting Lender).

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender-Provided Hedge.

 

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

 

46

--------------------------------------------------------------------------------


 

“Swing Loan Note” shall have the meaning set forth in Section 2.14(a) hereof.

 

“Swing Loans” shall have the meaning set forth in Section 2.14(a) hereof.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Commitment Percentage of the total Swingline Exposure
at such time.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Body, including any interest,
additions to tax or penalties applicable thereto.

 

“Termination Date” shall mean the date on which (a) all of the Obligations
(excluding contingent indemnification obligations with respect to which no
claims have been made) have been paid in full in cash and all Letters of Credit
have been terminated or Cash Collateralized, (b) all Commitments have been
terminated and (c) all agreements under which Cash Management Products and
Services or Lender-Provided Hedges are provided have been terminated unless, at
the option of the Secured Party providing such Obligations, either Obligations
under such agreement have been cash collateralized pursuant to arrangements
satisfactory to such Secured Party or other arrangements satisfactory to such
Secured Party have been made; provided, however, if at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Lender upon the insolvency,
bankruptcy or reorganization of any of the Borrowers, or otherwise, the
Termination Date shall be deemed to have not occurred.

 

“Termination Event” shall mean (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of any Credit Party or any member of
the Controlled Group from a Pension Benefit Plan during a plan year in which
such Person was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (iii) the providing of notice of intent to terminate a
Pension Benefit Plan in a distress termination described in Section 4041(c) of
ERISA or any termination under Section 4042 of ERISA, or of the appointment of a
trustee to administer a Pension Benefit Plan, and with respect to which any
Credit Party has liability (including liability in its capacity as a member of
the Controlled Group of another entity); (iv) the termination of a Multiemployer
Plan pursuant to Section 4041A or 4042 of ERISA, which termination could
reasonably result in material liability to any Credit Party (including liability
in its capacity as a member of the Controlled Group of another entity); (v) the
partial or complete withdrawal within the meaning of Section 4203 or 4205 of
ERISA, of any Credit Party or any member of the Controlled Group from a
Multiemployer Plan, which withdrawal could reasonably result in liability of any
Credit Party (including liability in its capacity as a member of the Controlled
Group of another entity); (vi) notice that a Multiemployer Plan is subject to
Section 4245 of ERISA; or (vii) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent, upon any Borrower
or any member of the Controlled Group.

 

“Titan” shall mean, collectively, Materials Holding Company, Inc., Osburn
Materials, Inc., Osburn Sand Co. and South Lehr, Inc., each a Texas corporation.

 

“Titan Acquisition” shall mean the acquisition of all or substantially all of
the assets of Titan pursuant to that certain Asset Purchase Agreement, dated
April 12, 2017, between Titan, Clay M. Tooke, an individual, and SSS (the “Titan
Acquisition Agreement”); provided that the total consideration for such
acquisition shall not exceed $20,000,000.

 

47

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” shall mean, as of any date, the ratio of (a) all
Indebtedness of the type described in clauses (i), (ii) (other than the
Specified Note), (iv), (vii), (viii) (to the extent constituting unreimbursed
amounts in respect of drawings thereunder) and (xi) (to the extent the
underlying Indebtedness is of the foregoing described types) of the definition
“Indebtedness” of the Parent Guarantor and its consolidated Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA for the period of four
fiscal quarters ending on such date.

 

“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., or any other applicable Federal or state laws now in
force or hereafter enacted that regulate toxic substances.  “Toxic Substance”
includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and
lead-based paints.

 

“Transactions” shall mean the entering into this Agreement, the borrowing of
Advances hereunder on the Closing Date, the granting of Liens to secure the
Obligations, the Closing Date Refinancing, and the payment of fees and expenses
in connection therewith.

 

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof; provided, however, that, at any time, if by reason of mandatory
provisions of law, any or all of the perfection or priority of Agent’s and the
Secured Parties’ security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof, any Security Agreement and any Other
Document relating to such perfection or priority and for purposes of definitions
relating to such provisions.

 

“Unrestricted Subsidiaries” shall mean (a) any Subsidiary of any Credit Party
formed or acquired or created after the Closing Date and designated by such
Credit Party as an Unrestricted Subsidiary hereunder by written notice to the
Agent and (b) any Subsidiary of an Unrestricted Subsidiary; provided that, in
each instance of clause (a) or (b), (w) no Unrestricted Subsidiary may be formed
or acquired during the existence of a Default or Event of Default, (x) no
investment by any Credit Party or Restricted Subsidiary thereof in such
Unrestricted Subsidiary may be made except to the extent made with proceeds of
the issuance of Equity Interests (other than Disqualified Stock) of Parent
Guarantor, and (y) neither the total assets nor total revenue of all
Unrestricted Subsidiaries in the aggregate shall exceed 5% of the total assets
or total revenue of Parent Guarantor and its Subsidiaries and (z) no Subsidiary
of any Credit Party may be an Unrestricted Subsidiary hereunder unless such
Subsidiary is also an “Unrestricted Subsidiary” under, and pursuant, to the
Second Lien Term Loan Documentation.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Write-down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

1.3.                            Uniform Commercial Code Terms.  All terms used
herein and defined in the Uniform Commercial Code as adopted in the State of New
York from time to time (the “Uniform Commercial

 

48

--------------------------------------------------------------------------------


 

Code”) shall have the meaning given therein unless otherwise defined herein. 
Without limiting the foregoing, the terms “accounts,” “as-extracted collateral,”
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims,” “deposit accounts,” “documents,” “equipment,”
“financial asset,” “fixtures,” “general intangibles,” “goods,” “instruments,”
“inventory,” “investment property,” “letter-of-credit rights,” “payment
intangibles,” “proceeds,” “promissory note” “securities,” “software” and
“supporting obligations” as and when used in the description of Collateral or
the capitalized terms used within the description of Collateral shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code. 
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.

 

1.4.                            Certain Matters of Construction.

 

(a)                                 The following rules of construction shall
apply in this Agreement and the Other Documents:

 

(i)                                     The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.

 

(ii)                                  All references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

(iii)                               Any pronoun used shall be deemed to cover
all genders.

 

(iv)                              Wherever appropriate in the context, terms
used herein in the singular also include the plural and vice versa.

 

(v)                                 All references to Laws shall include any
amendments of same and any successor Laws.

 

(vi)                              Unless otherwise provided, all references to
any instruments or agreements, including references to this Agreement or any of
the Other Documents, shall include any and all modifications or amendments
thereto, and any and all restatements, amendment and restatements, extensions or
renewals thereof, in each case, in accordance therewith and herewith.

 

(vii)                           All references herein to the time of day shall
mean the time in New York, New York.

 

(viii)                        Unless otherwise provided, all calculations shall
be performed with Inventory valued at the lower of cost (on a weighted average
basis) or current market value.

 

(ix)                              All amounts which constitute any portion of
the Formula Amount and are originated in Canadian Dollars shall be converted, in
accordance with Agent’s normal banking procedures, to Dollars for purposes of
any calculation hereunder.

 

(x)                                 Whenever the words “including” or “include”
shall be used, such words shall be understood to mean “including, without
limitation” or “include, without limitation”.

 

(xi)                              A Default or Event of Default shall be deemed
to exist at all times during the period commencing on the date that such Default
or Event of Default occurs to the date on which

 

49

--------------------------------------------------------------------------------


 

such Default or Event of Default is waived in writing pursuant to this Agreement
or, in the case of a Default, is cured within any period of cure expressly
provided for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders or cured to the satisfaction of the Required Lenders.

 

(xii)                           Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Secured Parties.

 

(xiii)                        Wherever the phrase “to the best of Credit
Parties’ knowledge” or words of similar import relating to the knowledge or the
awareness of any Borrower are used in this Agreement or Other Documents, such
phrase shall mean and refer to (x) the actual knowledge of an Authorized Officer
of any Credit Party or (y) the knowledge that an Authorized Officer would have
obtained if he had engaged in good faith and diligent performance of his duties.

 

(b)                                 All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default if such action is taken or condition exists.

 

(c)                                  All representations and warranties
hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.  Notwithstanding the foregoing, with
respect to any covenant or any representation and warranty relating to ERISA and
environmental matters, such covenant and representation and warranty shall
control over any non-specific compliance with law covenant or representation to
the extent that there is a direct conflict. All references to filing,
registering or recording financing statements or other required documents under
the Uniform Commercial Code shall be deemed to include filings and registrations
under the PPSA

 

1.5.                            Accounting for Derivatives.  In making any
computation pursuant to Section 6.5 by reference to any item appearing on the
balance sheet or other financial statement of Parent Guarantor and its
Subsidiaries, all adjustments to such computation resulting from the application
of Statement of Financial Accounting Standards No. 133 shall be disregarded,
except to the extent a gain or loss is actually realized with respect to any
such item.

 

II.                                   ADVANCES; PAYMENTS.

 

2.1.                            Revolving Advances.  Subject to the terms and
conditions set forth in this Agreement including this Section 2.1, each Lender,
severally and not jointly, will make Revolving Advances to Borrowers; provided
that, after giving effect to any Revolving Advance, (i) such Lender’s Revolving
Exposure shall not exceed such Lender’s Commitment Amount and (ii) the Revolving
Facility Usage (other than as a result of any Protective Advance) does not
exceed the lesser of (a) the Maximum Revolving Advance Amount or (b) an amount
equal to the sum of:

 

(i)                                     85%, subject to the provisions of this
Section 2.1 (“Receivables Advance Rate”), of Eligible Receivables; plus

 

50

--------------------------------------------------------------------------------


 

(ii)                                  the lesser of (A) 65%, subject to the
provisions of this Section 2.1 (the “Sand Inventory Advance Rate”), of the value
of Eligible Inventory consisting of sand and or (B) 85%, subject to the
provisions of this Section 2.1 (the “NOLV Advance Rate”), of the net orderly
liquidation value (as evidenced by the most recent appraisal accepted by Agent
in its Permitted Discretion) of Eligible Inventory consisting of sand; plus

 

(iii)                               up to the Sand Reserve Advance Rate, subject
to the provisions of this Section 2.1, multiplied by the Sand Reserve Value;
minus

 

(iv)                              such reserves as Agent may reasonably deem
proper and necessary from time to time in the exercise of its Permitted
Discretion, including without limitation (A) a dilution reserve in connection
with any write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Receivables, (B) as to
Cash Management Liabilities and Hedge Liabilities with respect to which the
provider thereof has requested that a reserve be implemented against the Formula
Amount and (C) if Borrower maintains any operations or has any employees in
Canada, amounts for applicable Priority Payables; provided, however, that
reserves shall not be required for processing, transportation or other bailee
fees or costs related to Eligible In-Transit Inventory or for absence of lien
waiver agreements from pipeline owners or landlords.

 

The amount derived from the sum of (x) Sections 2.1(b)(i) — (iii) minus
(y) Section 2.1(b)(iv) at any time and from time to time shall be referred to as
the “Formula Amount.”  The Formula Amount applicable at any time shall be
calculated as set forth in the Borrowing Base Certificate delivered pursuant to
Section 9.2 and approved by Agent in its Permitted Discretion.

 

The Revolving Advances (other than Swing Loans) shall be evidenced, if requested
by such Lender, by one or more promissory notes (collectively, the “Revolving
Credit Note”) substantially in the form attached hereto as Exhibit 2.1(a).

 

2.2.                            Procedures for Requesting Revolving Advances;
Procedures for Selection of Applicable Interest Rates for All Advances.

 

(a)                                 Borrowing Agent on behalf of any Borrower
may notify Agent prior to 10:00 a.m. (New York time) on a Business Day of a
Borrower’s request to incur, on that day, a Revolving Advance hereunder.  Should
any amount required to be paid as interest hereunder, or as fees or other
charges under this Agreement or any Other Document become due, same shall be
deemed a request for a Revolving Advance maintained as a Domestic Rate Loan as
of the date such payment is due, in the amount required to pay in full such
interest, fee, charge or Obligation under this Agreement or any other agreement
with Agent or Lenders, and such request shall be irrevocable.

 

(b)                                 Notwithstanding the provisions of subsection
(a) above, in the event any Borrower desires to obtain a LIBOR Rate Loan,
Borrowing Agent shall give Agent written notice by no later than 10:00 a.m. (New
York time) on the day which is three (3) Business Days prior to the date such
LIBOR Rate Loan is to be borrowed, specifying (i) the date of the proposed
borrowing (which shall be a Business Day), (ii) the type of borrowing and the
amount on the date of such Advance to be borrowed, which amount shall be in an
aggregate principal amount that is not less than $500,000 and in integral
multiples of $100,000 in excess thereof thereafter, and (iii) the duration of
the first Interest Period therefor.  Interest Periods for LIBOR Rate Loans shall
be for one, two or three months; provided, if an Interest Period would end on a
day that is not a Business Day, it shall end on the next succeeding Business Day
unless such day falls in the next succeeding calendar month in which case the
Interest Period shall end on the next preceding Business Day.  At the election
of Agent or the Required Lenders, no LIBOR Rate Loan

 

51

--------------------------------------------------------------------------------


 

shall be made available to any Borrower during the continuance of a Default or
an Event of Default.  After giving effect to each requested LIBOR Rate Loan,
including those which are converted from a Domestic Rate Loan under
Section 2.2(e), there shall not be outstanding more than eight (8) LIBOR Rate
Loans, in the aggregate.

 

(c)                                  Each Interest Period of a LIBOR Rate Loan
shall commence on the date such LIBOR Rate Loan is made and shall end on such
date as Borrowing Agent may elect as set forth in subsection (b)(iii) above or
subsection (e) below provided that the exact length of each Interest Period
shall be determined in accordance with the practice of the interbank market for
offshore Dollar deposits and no Interest Period shall end after the Maturity
Date.

 

(d)                                 Borrowing Agent shall elect the initial
Interest Period applicable to a LIBOR Rate Loan by its notice of borrowing given
to Agent pursuant to Section 2.2(b) or by its notice of conversion given to
Agent pursuant to Section 2.2(e), as the case may be.  Borrowing Agent shall
elect the duration of each succeeding Interest Period by giving irrevocable
written notice to Agent of such duration not later than 10:00 a.m. (New York
time) on the day which is three (3) Business Days prior to the last day of the
then current Interest Period applicable to such LIBOR Rate Loan.  If Agent does
not receive timely notice of the Interest Period elected by Borrowing Agent,
Borrowing Agent shall be deemed to have elected to convert to a Domestic Rate
Loan subject to Section 2.2(e) below.

 

(e)                                  Provided that no Event of Default shall
have occurred and be continuing with respect to which Agent or the Required
Lenders have elected to suspend Borrower’s ability to incur LIBOR Rate Loans,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Loan, or on any Business Day
with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount; provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (New York time) (i) on the day which
is three (3) Business Days’ prior to the date on which such conversion is to
occur with respect to a conversion from a Domestic Rate Loan to a LIBOR Rate
Loan, or (ii) on the day which is one (1) Business Day prior to the date on
which such conversion is to occur with respect to a conversion from a LIBOR Rate
Loan to a Domestic Rate Loan, specifying, in each case, the date of such
conversion, the loans to be converted and if the conversion is from a Domestic
Rate Loan to any other type of loan, the duration of the first Interest Period
therefor.

 

(f)                                   At its option and upon written notice
given prior to 10:00 a.m. (New York time) at least three (3) Business Days’
prior to the date of such prepayment, any Borrower may prepay the LIBOR Rate
Loans in whole at any time or in part from time to time with accrued interest on
the principal being prepaid to the date of such repayment.  Borrowing Agent
shall specify the date of prepayment of Advances which are LIBOR Rate Loans and
the amount of such prepayment.  In the event that any prepayment of a LIBOR Rate
Loan is required or permitted on a date other than the last Business Day of the
then current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(g) hereof.

 

(g)                                  Each Borrower shall indemnify Agent and
Lenders and hold Agent and Lenders harmless from and against any and all actual
losses or expenses (including, without limitation, any loss or expense arising
from the reemployment of funds obtained by Agent or any Lender or from fees
payable to terminate the deposits from which such funds were obtained) that
Agent and Lenders may sustain or incur as a consequence of any prepayment
(whether voluntary, as a result of acceleration or otherwise), conversion of or
to, continuation of, or any default by any Borrower in the payment of the
principal of or interest on any LIBOR Rate Loan or failure by any Borrower to
complete a borrowing of, a prepayment

 

52

--------------------------------------------------------------------------------


 

of or conversion of or to, or continuation of a LIBOR Rate Loan on a day which
is not the last day of an Interest Period with respect thereto, including, but
not limited to, any interest payable by Agent or Lenders to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder, or
after notice thereof has been given.  A certificate in reasonable detail as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Agent or any Lender to Borrowing Agent shall be conclusive absent manifest
error.  Failure or delay on the part of Agent or any Lender to demand
compensation pursuant to this section shall not constitute a waiver of Agent’s
or such Lender’s right to demand such compensation; provided that, Borrowers
shall not be required to compensate Agent or a Lender pursuant to this section
for any amounts incurred more than one hundred eighty (180) days prior to the
date that Agent or such Lender, as the case may be, notifies a Borrower of such
losses or expenses and of Agent’s or such Lender’s intention to claim
compensation therefor.

 

(h)                                 Notwithstanding any other provision hereof,
if any Applicable Law, treaty, regulation or directive, or any change therein or
in the interpretation or application thereof, including without limitation any
Change in Law, shall make it unlawful for Lenders or any Lender (for purposes of
this subsection (h), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any LIBOR Rate Loans) to make or maintain its LIBOR Rate
Loans, the obligation of Lenders to make LIBOR Rate Loans hereunder shall
forthwith be cancelled and Borrowers shall, if any affected LIBOR Rate Loans are
then outstanding, promptly upon request from Agent, either pay all such affected
LIBOR Rate Loans or convert such affected LIBOR Rate Loans into loans of another
type (either on the last day of the Interest Period therefor, if Lenders may
lawfully continue to maintain such LIBOR Rate Loans to such day, or immediately,
if Lenders may not lawfully continue to maintain such LIBOR Rate Loans).  If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent’s request, such amount or amounts as may
be necessary to compensate Lenders for any actual loss or expense sustained or
incurred by Lenders in respect of such LIBOR Rate Loan as a result of such
payment or conversion, including (but not limited to) any interest or other
amounts payable by Lenders to lenders of funds obtained by Lenders in order to
make or maintain such LIBOR Rate Loan.  A certificate in reasonable detail as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Lenders to Borrowing Agent shall be conclusive absent manifest error.  Failure
or delay on the part of Agent or any Lender to demand compensation pursuant to
this section shall not constitute a waiver of Agent’s or such Lender’s right to
demand such compensation; provided that, Borrowers shall not be required to
compensate Agent or a Lender pursuant to this section for any amounts incurred
more than one hundred eighty (180) prior to the date that Agent or such Lender,
as the case may be, notifies a Borrower of such losses or expenses and of
Agent’s or such Lender’s intention to claim compensation therefor.  A
certificate as to any amounts that a Lender is entitled to receive under this
Section 2.2 submitted by such Lender, through Agent, to Borrowing Agent shall be
conclusive in the absence of clearly demonstrable error and all such amounts
shall be paid by Borrowers promptly upon demand by such Lender.  This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder.

 

2.3.                            Disbursement of Advance Proceeds.  All Advances
shall be disbursed from whichever office or other place Agent may designate from
time to time and, together with any and all other Obligations of Borrowers to
Agent or Lenders, shall be charged to Borrowers’ Account on Agent’s books. 
Prior to the Maturity Date, Borrowers may use the Revolving Advances by
borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof.  The proceeds of each Revolving Advance requested by
Borrowing Agent on behalf of any Borrower or deemed to have been requested by
any Borrower under Section 2.2(a) hereof shall, with respect to requested
Revolving Advances to the extent Lenders make such Revolving Advances, be made
available to the applicable Borrower on the day so requested by way of credit to
such Borrower’s operating account at PNC, or such other bank as Borrowing Agent
may designate following notification to Agent, in immediately available federal
funds

 

53

--------------------------------------------------------------------------------


 

or other immediately available funds or, with respect to Revolving Advances
deemed to have been requested by any Borrower, be disbursed to Agent to be
applied to the outstanding Obligations giving rise to such deemed request.

 

2.4.                            [Reserved].

 

2.5.                            Repayment of Advances.

 

(a)                                 The Revolving Advances shall be due and
payable in full on the Maturity Date subject to earlier prepayment as herein
provided.

 

(b)                                 Each Borrower recognizes that the amounts
evidenced by checks, notes, drafts or any other items of payment relating to
and/or proceeds of Collateral may not be collectible by Agent on the date
received by Agent.  Agent shall conditionally credit Borrowers’ Account for each
item of payment on the next Business Day after the Business Day on which such
item of payment is received by Agent (and the Business Day on which each such
item of payment is so credited shall be referred to, with respect to such item,
as the “Application Date”).  Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned, for any reason whatsoever, to Agent unpaid.  Subject
to the foregoing, Borrowers agree that for purposes of computing the interest
charges under this Agreement, each item of payment received by Agent shall be
deemed applied by Agent on account of the Obligations on its respective
Application Date.  Borrowers further agree that there is a monthly float charge
payable to Agent for Agent’s sole benefit, in an amount equal to (x) the face
amount of all items of payment received during the prior month (including items
of payment received by Agent as a wire transfer or electronic depository check)
multiplied by (y) the Revolving Interest Rate with respect to Domestic Rate
Loans for one (1) Business Day.  All proceeds received by Agent during a
Dominion Period shall be applied to the Obligations in accordance with
Section 4.14(g).

 

(c)                                  All payments of principal, interest and
other amounts payable hereunder, or under any of the Other Documents shall be
made to Agent at the Payment Office not later than 1:00 P.M. (New York time) on
the due date therefor in lawful money of the United States of America in federal
funds or other funds immediately available to Agent.  Agent shall have the right
to effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.

 

(d)                                 Borrowers, jointly and severally, shall pay
principal, interest, and all other amounts payable hereunder, or under any Other
Document, without any deduction whatsoever, including, but not limited to, any
deduction for any setoff or counterclaim.

 

(e)                                  On each date of consummation of the
Disposition of any Specified Assets, Borrowers shall repay Revolving Advances in
an aggregate amount equal to 100% of the Net Cash Proceeds of such Disposition.

 

2.6.                            Repayment of Excess Revolving Facility Usage. 
If at any time the Revolving Facility Usage exceeds the Line Cap (other than as
a result of a Protective Advance), including (for the avoidance of doubt) as a
result of the reduction of the Maximum Revolving Advance Amount pursuant to
Section 2.11 or pursuant to the definition of Maximum Revolving Advance Amount,
the Borrower shall (i) first, repay Revolving Advances and (ii) second, Cash
Collateralize any outstanding Letters of Credit (consistent with the procedures
set forth in Section 2.8(j)) to eliminate such excess.  Such amounts shall be
immediately due and payable, without the necessity of any demand, at the Payment
Office.

 

54

--------------------------------------------------------------------------------


 

2.7.                            Statement of Account.  Agent shall maintain, in
accordance with its customary procedures, a loan account (“Borrowers’ Account”)
in the name of Borrowers in which shall be recorded the date and amount of each
Advance made by Agent and the date and amount of each payment in respect
thereof; provided, however, the failure by Agent to record the date and amount
of any Advance shall not adversely affect Agent or any Lender.  Each month,
Agent shall send to Borrowing Agent a statement showing the accounting for the
Advances made, payments made or credited in respect thereof, and other
transactions between Agent and Borrowers during such month.  The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error and shall constitute an account stated between Lenders and
Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within sixty (60) days after such statement is received by
Borrowing Agent.  The records of Agent with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.

 

2.8.                            Letters of Credit.

 

(a)                                 Issuance of Letters of Credit.  The
Borrowing Agent may at any time prior to the Maturity Date request the issuance
of a standby or trade letter of credit denominated in Dollars (each, a “Letter
of Credit”), for its own account or the account of another Credit Party, or the
amendment or extension of an existing Letter of Credit, by delivering or
transmitting electronically, or having such other Credit Party deliver or
transmit electronically to the Issuer (with a copy to the Agent) a completed
application for letter of credit, or request for such amendment or extension, as
applicable, in such form as the Issuer may specify from time to time by no later
than 10:00 a.m. at least five (5) Business Days, or such shorter period as may
be agreed to by the Issuer, in advance of the proposed date of issuance,
amendment or extension.  The Borrowing Agent shall authorize and direct such
Issuer to name such Credit Party as the “Applicant” or “Account Party” of such
Letter of Credit.  Promptly after receipt of any letter of credit application,
the Issuer shall confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit application and if not, such
Issuer will provide the Agent with a copy thereof. The Existing Letters of
Credit shall be deemed to be “Letters of Credit” issued under this Agreement for
all purposes of this Agreement and the Other Documents.

 

(i)                                     Unless the Issuer has received notice
from any Lender, the Agent or any Credit Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 8.2 is not satisfied,
then, subject to the terms and conditions hereof and in reliance on the
agreements of the other Lenders set forth in this Section 2.8(a), the Issuer or
any of the Issuer’s Affiliates will issue the proposed Letter of Credit or agree
to such amendment or extension; provided that each Letter of Credit shall not
expire later than (A) twelve (12) months from the date of issuance, or (B)  the
Letter of Credit Maturity Date; provided further that (x) in no event shall the
Letter of Credit Obligations exceed, at any one time, the Letter of Credit
Sublimit or (y) the Revolving Facility Usage exceed, at any one time, the
Maximum Revolving Advance Amount.  Each request by the Borrowing Agent for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrowing Agent that they are in compliance with the
preceding sentence and with Section 8.2 after giving effect to the requested
issuance, amendment or extension of such Letter of Credit.  Promptly after its
delivery of any Letter of Credit or any amendment or extension to a Letter of
Credit to the beneficiary thereof, the applicable Issuer will also deliver to
the Borrowing Agent and the Agent a true and complete copy of such Letter of
Credit or amendment.

 

(ii)                                  Notwithstanding Section 2.8(a)(i), no
Issuer shall be under any obligation to issue any Letter of Credit if (i) any
order, judgment or decree of any Governmental Body or arbitrator shall by its
terms purport to enjoin or restrain such Issuer from issuing such Letter of

 

55

--------------------------------------------------------------------------------


 

Credit, or any Law applicable to such Issuer or any request or directive
(whether or not having the force of law) from any Governmental Body with
jurisdiction over such Issuer shall prohibit, or request that such Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon such Issuer with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such Issuer
is not otherwise compensated under Section 3.9) not in effect on the Closing
Date, or shall impose upon such Issuer any unreimbursed loss, cost or expense
(for which such Issuer is not otherwise compensated under Section 3.7) which was
not applicable on the Closing Date and which such Issuer in good faith deems
material to it, or (ii) the issuance of the Letter of Credit would violate one
or more policies of such Issuer applicable to letters of credit generally.

 

(b)                                 Disbursements, Reimbursement.  Immediately
upon the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuer a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Lender’s Commitment Percentage of the Maximum Face Amount of such
Letter of Credit and the amount of such drawing, respectively.

 

(i)                                     In the event of any request for a
drawing under a Letter of Credit by the beneficiary or transferee thereof, the
Issuer will promptly notify the Borrowing Agent and the Agent thereof.  Provided
that the Borrowing Agent shall have received such notice, the Borrowers shall
reimburse (such obligation to reimburse the Issuer shall sometimes be referred
to as a “Reimbursement Obligation”) the Issuer prior to 12:00 noon on each date
that an amount is paid by the Issuer under any Letter of Credit (each such date,
a “Drawing Date”) by paying to the Agent for the account of the Issuer an amount
equal to the amount so paid by the Issuer.  In the event the Borrowers fail to
reimburse the Issuer (through the Agent) for the full amount of any drawing
under any Letter of Credit by 12:00 noon on the Drawing Date, the Agent will
promptly notify each Lender thereof, and the Borrowing Agent shall be deemed to
have requested that a Revolving Advance maintained as a Domestic Rate Loan be
made by the Lenders to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Line Cap and
subject to, other than any notice requirement, Section 8.2 hereof.  Any notice
given by the Agent or Issuer pursuant to this Section 2.8(b)(i) may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.8(b)(i) make available to the Agent for the account of the Issuer
an amount in immediately available funds equal to its Commitment Percentage of
the amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.8(b)(i)) be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to the applicable Borrower in that amount.  If any Lender so
notified fails to make available to the Agent for the account of the Issuer the
amount of such Lender’s Commitment Percentage of such amount by no later than
2:00 p.m. on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three (3) days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Revolving Advances
maintained as Domestic Rate Loans on and after the fourth day following the
Drawing Date.  The Agent and the Issuer will promptly give notice (as described
in Section 2.8(b)(i) above) of the occurrence of the Drawing Date, but failure
of the Agent or the Issuer to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.8(b)(ii).

 

56

--------------------------------------------------------------------------------


 

(iii)                               With respect to any unreimbursed drawing
that is not converted into Revolving Advances maintained as Domestic Rate Loans
to the Borrowers in whole or in part as contemplated by Section 2.8(b)(i),
because of a Borrower’s failure to satisfy the conditions set forth in
Section 8.2 other than any notice requirements, or for any other reason, the
applicable Borrower shall be deemed to have incurred from the Issuer a borrowing
(each a “Letter of Credit Borrowing”) in the amount of such drawing.  Such
Letter of Credit Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the rate per annum applicable to the
Revolving Advances maintained as Domestic Rate Loans.  Each Lender’s payment to
the Agent for the account of the Issuer pursuant to Section 2.8(b)(ii) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing (each, a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.8(b).

 

(c)                                  Repayment of Participation Advances.

 

(i)                                     Upon (and only upon) receipt by the
Agent for the account of the Issuer of immediately available funds from a
Borrower (i) in reimbursement of any payment made by the Issuer under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Agent, or (ii) in payment of interest on such a payment made by the Issuer
under such a Letter of Credit, the Agent on behalf of the Issuer will pay to
each Lender, in the same funds as those received by the Agent, the amount of
such Lender’s Commitment Percentage of such funds (and to the extent that any of
the other Lenders have funded any portion of such Defaulting Lender’s
Participation Advance in accordance with the provisions of Section 2.13, Agent
will pay over to such Non-Defaulting Lenders a pro rata portion of the funds so
withheld from such Defaulting Lender), except the Agent shall retain for the
account of the Issuer the amount of the Commitment Percentage of such funds of
any Lender that did not make a Participation Advance in respect of such payment
by the Issuer.

 

(ii)                                  If the Agent is required at any time to
return to any Credit Party, or to a trustee, receiver, liquidator, custodian, or
any official in any insolvency proceeding, any portion of any payment made by
any Credit Party to the Agent for the account of the Issuer pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Agent, forthwith
return to the Agent for the account of the Issuer the amount of its Commitment
Percentage of any amounts so returned by the Agent plus interest thereon from
the date such demand is made to the date such amounts are returned by such
Lender to the Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.

 

(d)                                 Documentation.  Each Credit Party agrees to
be bound by the terms of the Issuer’s application and agreement for letters of
credit and the Issuer’s written regulations and customary practices relating to
letters of credit, though such interpretation may be different from such Credit
Party’s own.  In the event of a conflict between such application or agreement
and this Agreement, this Agreement shall govern.  It is understood and agreed
that, except in the case of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment), the Issuer shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following any Credit Party’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.

 

(e)                                  Determinations to Honor Drawing Requests. 
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuer shall be responsible

 

57

--------------------------------------------------------------------------------


 

only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit.

 

(f)                                   Nature of Participation and Reimbursement
Obligations.  Each Lender’s obligation in accordance with this Agreement to make
the Revolving Advances or Participation Advances, as contemplated by
Section 2.8(b), as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuer upon a draw under a Letter
of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.8 (and
Section 3.2) under all circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Issuer or any of
its Affiliates, the Credit Parties or any other Person for any reason
whatsoever, or which any Credit Party may have against the Issuer or any of its
Affiliates, any Lender or any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Credit Party or any
other Person to comply, in connection with a Letter of Credit Borrowing, with
the conditions set forth in Sections 2.1, 2.2 or 8.2 or as otherwise set forth
in this Agreement for the making of a Revolving Advances, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.8(b);

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Credit Party or any Lender against any beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
cross-claim, defense or other right which any Credit Party or any Lender may
have at any time against a beneficiary, successor beneficiary any transferee or
assignee of any Letter of Credit or the proceeds thereof (or any Persons for
whom any such transferee may be acting), the Issuer or its Affiliates or any
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Credit Party or Subsidiaries of a Credit
Party and the beneficiary for which any Letter of Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuer or any of its Affiliates has been notified thereof;

 

(vi)                              payment by the Issuer or any of its Affiliates
under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

58

--------------------------------------------------------------------------------


 

(viii)                        any failure by the Issuer or any of its Affiliates
to issue any Letter of Credit in the form requested by any Credit Party, unless
the Issuer has received written notice from such Credit Party of such failure
within three Business Days after the Issuer shall have furnished such Credit
Party and the Agent a copy of such Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice;

 

(ix)                              any Material Adverse Effect;

 

(x)                                 any breach of this Agreement or any Other
Document by any party thereto;

 

(xi)                              the occurrence or continuance of an Insolvency
Event with respect to any Credit Party;

 

(xii)                           the fact that an Event of Default or a Default
shall have occurred and be continuing;

 

(xiii)                        the fact that the Maturity Date shall have passed
or this Agreement or the Commitments hereunder shall have been terminated; and

 

(xiv)                       any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

(g)                                  Indemnity.  In addition to the amounts
payable as provided in Section 16.5, each Borrower hereby agrees to protect,
indemnify, pay and save harmless the Issuer and any of its Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel) which the Issuer or any of its Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of the gross negligence or willful misconduct of the
Issuer as determined by a final non-appealable judgment of a court of competent
jurisdiction.

 

(h)                                 Liability for Acts and Omissions.  As
between any Credit Party and the Issuer, or the Issuer’s Affiliates, such Credit
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit, other than
as a result of the gross negligence or willful misconduct of the Issuer as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  In furtherance and not in limitation of the foregoing, the Issuer
shall not be responsible for any of the following, including any losses or
damages to any Credit Party or other Person or property relating therefrom: 
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuer or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Credit Party against
any beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Credit Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a

 

59

--------------------------------------------------------------------------------


 

drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuer or its Affiliates, as applicable,
including any act or omission of any Governmental Body, and none of the above
shall affect or impair, or prevent the vesting of, any of the Issuer’s or its
Affiliates rights or powers hereunder.  Nothing in the preceding sentence shall
relieve an Issuer from liability for such Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall an Issuer
or its Affiliates be liable to any Credit Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuer and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Issuer or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuer or its Affiliate in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuer or its Affiliates
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put the Issuer or its Affiliates under any resulting liability to the
Borrowers or any Lender.

 

(i)                                     Issuer Reporting Requirements.  Each
Issuer shall, on the first Business Day of each month, provide to Agent and
Borrowing Agent a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Agent, showing the date of issuance of each Letter of
Credit, the account party, the original face amount (if any), and the expiration
date of any Letter of Credit outstanding at any time during the preceding month,
and any other information relating to such Letter of Credit that the Agent may
request.

 

(j)                                    Cash Collateral.  If any Borrower
requests the issuance, extension or renewal of any Letter of Credit and such
Letter of Credit would have an expiration date which is after the Letter of
Credit Maturity Date, no Issuer shall be required to issue, extend or renew such
Letter of Credit, but may elect to do so if the requirements of this
Section 2.8(j) are satisfied.  Such Borrower shall, on or before the issuance,
extension or renewal of such Letter of Credit, deposit and pledge Cash
Collateral for each such Letter of Credit in an amount equal to 105% of the
Maximum Undrawn Amount of such outstanding Letter of Credit.  Such Cash
Collateral shall be deposited pursuant to documentation reasonably satisfactory
to the Agent and such Issuer and the Borrowing Agent and shall be maintained in
blocked

 

60

--------------------------------------------------------------------------------


 

deposit accounts at such Issuer.  Each Borrower hereby grants to each Issuer a
security interest in all Cash Collateral pledged to such Issuer pursuant to this
Section or otherwise under this Agreement.  The Cash Collateral related to a
particular Letter of Credit shall be released by the applicable Issuer upon
termination or expiration of such Letter of Credit and the reimbursement by the
Borrowers of all amounts drawn thereon and the payment in full of all fees
accrued thereon through the date of such expiration or termination.  After the
Maturity Date, the Borrowing Agent shall pay any and all fees associated with
any such Letter of Credit with an expiration date that extends beyond the
Maturity Date directly to the applicable Issuer.

 

2.9.                            Additional Payments.  Any sums expended by Agent
or any Lender due to any Borrower’s failure to perform or comply with its
obligations under this Agreement or any Other Document including any Borrower’s
obligations under Sections 4.2, 4.4, 4.9, 4.11, 4.12, 4.13, 4.14(d) and 6.1
hereof, may be charged to Borrowers’ Account as a Revolving Advance and added to
the Obligations.

 

2.10.                     Making and Settlement of Advances.

 

(a)                                 Each borrowing of Revolving Advances shall
be advanced according to the applicable Commitment Percentages of the Lenders
holding the Commitments (subject to any contrary terms of Section 2.13).  Each
borrowing of Swing Loans shall be advanced by the Swing Loan Lender alone.

 

(b)                                 Promptly after receipt by Agent of a request
or a deemed request for a Revolving Advance pursuant to Section 2.2(a) and, with
respect to Revolving Advances, to the extent Agent elects not to provide a Swing
Loan or the making of a Swing Loan would result in the aggregate amount of all
outstanding Swing Loans exceeding the maximum amount permitted in
Section 2.14(a), Agent shall notify the Lenders holding the Commitments of its
receipt of such request specifying the information provided by Borrowing Agent
and the apportionment among Lenders of the requested Revolving Advance as
determined by Agent in accordance with the terms hereof.  Each Lender shall
remit the principal amount of each Revolving Advance to Agent such that Agent is
able to, and Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 8.2, fund such Revolving
Advance to Borrowers in U.S. Dollars and immediately available funds at the
Payment Office prior to the close of business, on the applicable borrowing date;
provided that if any applicable Lender fails to remit such funds to Agent in a
timely manner, Agent may elect in its sole discretion to fund with its own funds
the Revolving Advance of such Lender on such borrowing date, and such Lender
shall be subject to the repayment obligation in Section 2.10(c) hereof.

 

(c)                                  Unless Agent shall have been notified by
telephone, confirmed in writing, by any Lender holding a Commitment that such
Lender will not make the amount which would constitute its applicable Commitment
Percentage of the requested Revolving Advance available to Agent, Agent may (but
shall not be obligated to) assume that such Lender has made such amount
available to Agent on such date in accordance with Section 2.10(b) and may, in
reliance upon such assumption, make available to Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its applicable
Commitment Percentage of the requested Revolving Advance available to Agent,
then the applicable Lender and Borrowers severally agree to pay to Agent on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers through but
excluding the date of payment to Agent, at (i) in the case of a payment to be
made by such Lender, the greater of (A) (x) the daily average Federal Funds
Effective Rate (computed on the basis of a year of 360 days) during such period
as quoted by Agent, times (y) such amount or (B) a rate determined by Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the Revolving Interest Rate
for Revolving Advances that are Domestic Rate Loans.  If such Lender pays its
share of the applicable Revolving Advance to Agent, then the amount so paid
shall constitute such Lender’s Revolving Advance.  Any payment by Borrowers
shall be without

 

61

--------------------------------------------------------------------------------


 

prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to Agent.  A certificate of Agent submitted to any
Lender or Borrower with respect to any amounts owing under this paragraph
(c) shall be conclusive, in the absence of manifest error.

 

(d)                                 Agent, on behalf of Swing Loan Lender, shall
demand settlement (a “Settlement”) of all or any Swing Loans with the Lenders
holding the Commitments on at least a weekly basis, or on any more frequent date
that Agent elects or that Swing Loan Lender at its option exercisable for any
reason whatsoever may request, by notifying the Lenders holding the Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. on the date of such requested Settlement (the
“Settlement Date”).  Subject to any contrary provisions of Section 2.13, each
Lender holding a Commitment shall transfer the amount of such Lender’s
Commitment Percentage of the outstanding principal amount (plus interest accrued
thereon to the extent requested by Agent) of the applicable Swing Loan with
respect to which Settlement is requested by Agent, to such account of Agent as
Agent may designate not later than 5:00 p.m. on such Settlement Date if
requested by Agent by 3:00 p.m., otherwise not later than 5:00 p.m. on the next
Business Day.  Settlements may occur at any time notwithstanding that the
conditions precedent to making Revolving Advances set forth in Section 8.2 have
not been satisfied or the Commitments shall have otherwise been terminated at
such time.  All amounts so transferred to Agent shall be applied against the
amount of outstanding Swing Loans and, when so applied shall constitute
Revolving Advances of such Lenders accruing interest as Domestic Rate Loans.  If
any such amount is not transferred to Agent by any Lender holding a Commitment
on such Settlement Date, Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon as specified in
Section 2.10(c).

 

(e)                                  If any Lender or Participant (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Advances,
or interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender, if any, in respect
of such other Lender’s Advances, or interest thereon, and such greater
proportionate payment or receipt of Collateral is not expressly permitted
hereunder, such Benefited Lender shall purchase for cash from the other Lenders
a participation in such portion of each such other Lender’s Advances, or shall
provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that each Lender so purchasing a portion of another Lender’s
Advances may exercise all rights of payment (including rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion, and the obligations owing to each such purchasing Lender in
respect of such participation and such purchased portion of any other Lender’s
Advances shall be part of the Obligations secured by the Collateral, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral.

 

2.11.                     Reduction of Maximum Revolving Advance Amount.

 

(a)                                 Borrowing Agent may, on at least three
(3) Business Days’ prior written notice received by Agent (which shall promptly
advise each Lender thereof) permanently reduce the Maximum Revolving Advance
Amount, minimum increments of $10,000,000 to an amount not less than the greater
of (i) $25,000,000 or (ii) the amount of the then Revolving Facility Usage.

 

62

--------------------------------------------------------------------------------


 

(b)                                 The Maximum Revolving Advance Amount shall
be reduced by an aggregate amount equal to the net proceeds of all notes issued
pursuant to Section 7.6(m), effective upon the closing of such issuance.

 

(c)                                  On each date of consummation of the
Disposition of any Specified Assets, the Maximum Revolving Advance Amount shall
be automatically reduced by an amount that is a multiple of $100,000 nearest to
the amount that is 50% of the Net Cash Proceeds of such Disposition.

 

(d)                                 All reductions of the Maximum Revolving
Advance Amount shall be applied ratably among the Lenders according to their
respective Commitment Amounts.

 

2.12.                     Use of Proceeds.

 

(a)                                 Credit Parties shall apply the proceeds of
Advances to (i) consummate the Transactions and pay related fees and expenses
and (ii) provide for the Borrowers’ general business purposes, including working
capital requirements, making capital expenditures, making Permitted Acquisitions
(prior to the Amendment No. 2 Effective Date), making debt payments when due and
making distributions and dividends, in each case, to the extent not prohibited
under this Agreement.

 

(b)                                 Without limiting the generality of
Section 2.12(a) above, neither a Credit Party nor any other Person which may in
the future become party to this Agreement or the Other Documents as a Credit
Party, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of Anti-Terrorism
Laws.

 

2.13.                     Defaulting Lender.

 

(a)                                 Notwithstanding anything to the contrary
contained herein, in the event any Lender is a Defaulting Lender, all rights and
obligations hereunder of such Defaulting Lender and of the other parties hereto
shall be modified to the extent of the express provisions of this Section 2.13
so long as such Lender is a Defaulting Lender.

 

(b)                                 (i)                                    
Except as otherwise expressly provided for in this Section 2.13, Revolving
Advances shall be made pro rata from Lenders holding Commitments which are not
Defaulting Lenders based on their respective Commitment Percentages, and no
Commitment Percentage of any Lender or any pro rata share of any Revolving
Advances required to be advanced by any Lender shall be increased as a result of
any Lender being a Defaulting Lender.  Amounts received in respect of principal
of any type of Revolving Advances shall be applied to reduce such type of
Revolving Advances of each Lender (other than any Defaulting Lender) holding a
Commitment in accordance with their Commitment Percentages; provided that Agent
shall not be obligated to transfer to a Defaulting Lender any payments received
by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees).  Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Agent.  Agent may hold and, in its discretion, re-lend to
Borrowers the amount of such payments received or retained by it for the account
of such Defaulting Lender.

 

(ii)                                  Fees pursuant to Section 3.3 hereof shall
cease to accrue in favor of such Defaulting Lender while such Person is a
Defaulting Lender.

 

(iii)                               If any Swing Loans are outstanding or any
Letter of Credit Obligations (or drawings under any Letter of Credit for which
the Issuer has not been reimbursed) are outstanding or exist at the time any
such Lender holding a Commitment becomes a Defaulting Lender, then:

 

63

--------------------------------------------------------------------------------


 

(A)                               the Defaulting Lender’s Participation
Commitment in the outstanding Swing Loans and of the Maximum Undrawn Amount of
all outstanding Letters of Credit shall be reallocated among the Non-Defaulting
Lenders holding Commitments in proportion to the respective Commitment
Percentages of such Non-Defaulting Lenders to the extent (but only to the
extent) that (x) such reallocation does not cause the aggregate sum of
outstanding Revolving Advances made by any such Non-Defaulting Lender holding a
Commitment plus such Lender’s reallocated Participation Commitment in the
outstanding Swing Loans plus such Lender’s reallocated Participation Commitment
in the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit to
exceed the Commitment Amount of any such Non-Defaulting Lender, and (y) the
conditions in Section 8.2 would be met;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Agent (x) first, prepay any outstanding
Swing Loans that cannot be reallocated, and (y) second, cash collateralize for
the benefit of the Issuer the Borrowers’ obligations corresponding to such
Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with Section 3.2(b) for so long as such
Obligations are outstanding;

 

(C)                               if the Borrowers Cash Collateralize any
portion of such Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit pursuant to clause (B) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.2(a) with respect to such Defaulting Lender’s Commitment
Percentage of Maximum Undrawn Amount of all Letters of Credit during the period
such Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount
of all Letters of Credit are Cash Collateralized;

 

(D)                               if the Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders holding
Commitments pursuant to Section 3.2(a) shall be adjusted and reallocated to the
Non-Defaulting Lenders holding Commitments in accordance with such reallocation;
and

 

(E)                                if all or any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit is neither reallocated nor Cash Collateralized pursuant to clause
(A) or (B) above, then, without prejudice to any rights or remedies of the
Issuer or any other Lender hereunder, all Letter of Credit Fees payable under
Section 3.2(a) with respect to such Defaulting Lender’s Commitment Percentage of
the Maximum Undrawn Amount of all Letters of Credit shall be payable to the
Issuer (and not to such Defaulting Lender) until (and then only to the extent
that) such Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit is reallocated and/or Cash Collateralized; and

 

(iv)                              so long as any Lender holding a Commitment is
a Defaulting Lender, Swing Loan Lender shall not be required to fund any Swing
Loans and the Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless such Issuer is satisfied that the related exposure and
the Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount
of all Letters of Credit and all Swing Loans (after giving effect to any such
issuance, amendment, increase or funding) will be fully allocated to the
Non-Defaulting Lenders holding Commitments and/or Cash Collateral for such
Letters of Credit will be provided by the Borrowers in accordance with clause
(A) and (B) above, and participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.13(b)(iii)(A) above
(and such Defaulting Lender shall not participate therein).

 

64

--------------------------------------------------------------------------------


 

(c)                                  A Defaulting Lender shall not be entitled
to give instructions to Agent or to approve, disapprove, consent to or vote on
any matters relating to this Agreement and the Other Documents, and all
amendments, waivers and other modifications of this Agreement and the Other
Documents may be made without regard to a Defaulting Lender and, for purposes of
the definition of “Required Lenders,” a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Commitment Percentage;
provided, that this clause (c) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification described in
Section 16.2(b)(i).

 

(d)                                 Other than as expressly set forth in this
Section 2.13, the rights and obligations of a Defaulting Lender (including the
obligation to indemnify Agent) and the other parties hereto shall remain
unchanged.  Nothing in this Section 2.13 shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the Other
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
any Borrower, Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.

 

(e)                                  In the event that the Agent, the Borrowers,
Swing Loan Lender and the Issuer agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Agent will so notify the parties hereto, and, if such cured
Defaulting Lender is a Lender holding a Commitment, then Participation
Commitments of the Lenders holding Commitments (including such cured Defaulting
Lender) of the Swing Loans and Maximum Undrawn Amount of all outstanding Letters
of Credit shall be reallocated to reflect the inclusion of such Lender’s
Commitment, and on such date such Lender shall purchase at par such of the
Revolving Advances of the other Lenders as the Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances in accordance
with its Commitment Percentage.

 

(f)                                   If Swing Loan Lender or Issuer has a good
faith belief that any Lender holding a Commitment has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, Swing Loan Lender shall not be required to fund any Swing
Loans and Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless Swing Loan Lender or Issuer, as the case may be, shall have
entered into arrangements with the Borrowers or such Lender, satisfactory to
Swing Loan Lender or Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

2.14.                     Swing Loans.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, and in order to minimize the transfer of funds between
Lenders and Agent for administrative convenience, Agent, the Lenders holding
Commitments and Swing Loan Lender agree that in order to facilitate the
administration of this Agreement, Swing Loan Lender may, at its election and
option made in its sole discretion cancelable at any time for any reason
whatsoever, make swing loan advances (“Swing Loans”) available to Borrowers as
provided for in this Section 2.14 at any time or from time to time after the
Closing Date to, but not including, the Maturity Date, in an aggregate principal
amount up to but not in excess of the Maximum Swing Loan Advance Amount,
provided that the Revolving Facility Usage shall not at any time exceed the Line
Cap (other than as a result of any Protective Advance).  All Swing Loans shall
be Domestic Rate Loans only.  Borrowers may borrow (at the option and election
of Swing Loan Lender), repay and reborrow (at the option and election of Swing
Loan Lender) Swing Loans and Swing Loan Lender may make Swing Loans as provided
in this Section 2.14 during the period between Settlement Dates.  All Swing
Loans, if requested by the Swing Loan Lender, shall be evidenced by a promissory
note (the “Swing Loan Note”) substantially in the form attached hereto as
Exhibit 2.14(a).  Swing Loan Lender’s agreement to make Swing Loans under this
Agreement is cancelable at any time for any reason

 

65

--------------------------------------------------------------------------------


 

whatsoever and the making of Swing Loans by Swing Loan Lender from time to time
shall not create any duty or obligation, or establish any course of conduct,
pursuant to which Swing Loan Lender shall thereafter be obligated to make Swing
Loans in the future.

 

(b)                                 Upon either (x) any request by Borrowing
Agent for a Revolving Advance made pursuant to Section 2.2(a) hereof or (y) the
occurrence of any deemed request by Borrowers for a Revolving Advance pursuant
to the provisions of the last sentence of Section 2.2(a) hereof, Swing Loan
Lender may elect, in its sole discretion, to have such request or deemed request
treated as a request for a Swing Loan, and may advance same day funds to
Borrowers as a Swing Loan; provided that notwithstanding anything to the
contrary provided for herein, Swing Loan Lender may not make Swing Loan Advances
if Swing Loan Lender has been notified by Agent or by Required Lenders that one
or more of the applicable conditions set forth in Section 8.2 of this Agreement
have not been satisfied or the Commitments have been terminated for any reason.

 

(c)                                  Upon the making of a Swing Loan (whether
before or after the occurrence of a Default or Event of Default and regardless
of whether a Settlement has been requested with respect to such Swing Loan),
each Lender holding a Commitment shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from Swing Loan
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Loan in proportion to its Commitment Percentage.  Swing Loan Lender
or Agent may, at any time, require the Lenders holding Commitments to fund such
participations by means of a Settlement as provided for in Section 2.10(d). 
From and after the date, if any, on which any Lender holding a Commitment is
required to fund, and funds, its participation in any Swing Loans purchased
hereunder, Agent shall promptly distribute to such Lender its Commitment
Percentage of all payments of principal and interest and all proceeds of
Collateral received by Agent in respect of such Swing Loan; provided that no
Lender holding a Commitment shall be obligated in any event to make Revolving
Advances in an amount in excess of its Commitment Amount minus its Participation
Commitment (taking into account any reallocations under Section 2.13) of the
Maximum Undrawn Amount of all outstanding Letters of Credit.

 

2.15.                     [Reserved].

 

2.16.                     Protective Advances.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if the Borrowing Agent shall request that the
Lenders make, or permit to remain outstanding, any Revolving Advance or Letters
of Credit which shall cause an Overadvance or an Advance during a Default or
Event of Default, the Agent may, in its sole discretion (subject to the proviso
to Section 8.2(b)), elect to make, or permit to remain outstanding, such
Overadvance or Advance to the extent such Overadvance or Advance constitutes a
Protective Advance.  If a Protective Advance is made, or permitted to remain
outstanding, pursuant to the preceding sentence, then all Lenders shall be bound
to make, or permit to remain outstanding, such Protective Advance based upon
their Commitment Percentage in accordance with the terms of this Agreement,
regardless of whether the conditions to lending set forth in Section 8.2 have
been met.  A Protective Advance may be made as a Revolving Advance or as an
issuance, extension or renewal of a Letter of Credit and each Lender and each
Issuer, as applicable, agrees to make any such requested Revolving Advance or
Letter of Credit available to the Borrowers.  The obligation of each Lender and
each Issuer, as applicable, to participate in each Protective Advance shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Person may have against any other Credit Party, the Borrowers or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default, or (iii) any other occurrence, event or condition.  The making of any
such Protective Advance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Protective Advance on any

 

66

--------------------------------------------------------------------------------


 

other occasion.  No funding of a Protective Advance or sufferance of an
Overadvance shall constitute a waiver by Agent or the Lenders of any Default or
Event of Default.  In no event shall any Borrower or other Credit Party be
deemed a beneficiary of this Section 2.16 nor authorized to enforce any of its
terms.

 

(b)                                 No Protective Advance shall modify or
abrogate any of the provisions of Section 2.8(b) regarding the Lenders’
obligations to purchase participations with respect to LC Disbursements or to
reimburse any LC Disbursement.  Notwithstanding anything herein to the contrary,
no event or circumstance shall result in any claim or liability against the
Agent (regardless of the amount of any Overadvances or Protective Advances) for
any Overadvances or Protective Advances.

 

(c)                                  All Protective Advances shall be payable by
the Borrowers on demand by Agent or the Required Lenders.  All other
Overadvances (other than Protective Advances) shall be payable in accordance
with the requirements of Section 2.6.  All Protective Advances and other
Overadvances shall constitute Obligations secured by the Collateral and entitled
to all benefits of this Agreement and the Other Documents.

 

III.                              INTEREST AND FEES.

 

3.1.                            Interest.  Interest on Advances shall be payable
in arrears on the first day of each month with respect to Domestic Rate Loans
and at the end of each Interest Period with respect to LIBOR Rate Loans. 
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the month preceding the payment date in the case of Domestic
Rate Loans and during the Interest Period in the case of LIBOR Rate Loans at a
rate per annum equal to the applicable Revolving Interest Rate.  Whenever,
subsequent to the date of this Agreement, the Alternate Base Rate is increased
or decreased, the applicable Revolving Interest Rate for Domestic Rate Loans
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect.  The LIBOR Rate shall be adjusted with
respect to LIBOR Rate Loans without notice or demand of any kind on the
effective date of any change in the Reserve Percentage as of such effective
date.  Upon the occurrence of a Specified Event of Default, or at the option of
the Agent or direction of the Required Lenders upon the occurrence of any Event
of Default, and during the continuation thereof, the Obligations shall bear
interest at the applicable Revolving Interest Rate plus two (2%) percent per
annum (the “Default Rate”).  Agent shall notify Borrowers of any accrual of
interest at the Default Rate, provided, that, any failure to notify shall not
impact or affect any of Agent’s rights and remedies hereunder.

 

3.2.                            Letter of Credit Fees.

 

(a)                                 Borrowers shall pay (x) to Agent, for the
ratable benefit of Lenders, fees for each Letter of Credit for the period from
and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by the then Applicable Margin for LIBOR
Rate Loans, and (y) to the applicable Issuer, a fronting fee of one quarter of
one percent (0.25%) per annum, together with any and all customary
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit, including in connection with the opening,
amendment or renewal of any such Letter of Credit and any acceptances created
thereunder and shall reimburse Agent for any and all reasonable and documented
out-of-pocket fees and expenses, if any, paid by Agent to the Issuer (all of the
foregoing fees, the “Letter of Credit Fees”).  All such charges shall be due and
payable quarterly in arrears on the first day of each quarter and on the
Maturity Date or earlier termination of the Commitments, be deemed earned in
full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason.  Any such charge in effect at the time of a particular transaction shall
be the charge for that transaction, notwithstanding any subsequent change in

 

67

--------------------------------------------------------------------------------


 

the Issuer’s prevailing charges for that type of transaction.  All Letter of
Credit Fees payable hereunder shall be deemed earned in full on the date when
the same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason.  Upon the
occurrence of a Specified Event of Default, or at the option of the Agent or
direction of the Required Lenders upon the occurrence of any Event of Default,
and during the continuation thereof, the Letter of Credit Fees described in
clause (x) of this Section 3.2(a) shall be increased by an additional two
percent (2.0%) per annum.

 

(b)                                 On demand after the occurrence and during
the continuation of an Event of Default, Borrowers will cause cash to be
deposited and maintained in an account with Agent, as Cash Collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit.  Borrowers hereby irrevocably
authorize Agent, in its discretion, on Borrowers’ behalf and in Borrowers’
names, to open such an account and to make and maintain deposits therein, or in
an account opened by Borrowers, in the amounts required to be made by Borrowers,
out of the proceeds of Receivables or other Collateral or out of any other funds
of Borrowers coming into any Lender’s possession at any time.  Agent will invest
such Cash Collateral (less applicable reserves) in such short-term money-market
items as to which Agent and Borrowers mutually agree and the net return on such
investments shall be credited to such account and constitute additional Cash
Collateral.  Such Cash Collateral shall be returned to the Borrowing Agent upon
the earliest to occur of (i) expiration of the Letters of Credit so Cash
Collateralized, or (ii) the applicable Events of Default are waived in
accordance with the terms of this Agreement.

 

3.3.                            Commitment Fee.  If, for any calendar quarter
prior to the Maturity Date, the average daily unpaid balance of the Revolving
Advances plus the Maximum Undrawn Amount of all outstanding Letters of Credit
for each day of such calendar quarter does not equal the Maximum Revolving
Advance Amount, then Borrowers shall pay to Agent for the ratable benefit of
Lenders a fee at a rate equal to 0.375% per annum on the amount by which the
Maximum Revolving Advance Amount exceeds such average daily unpaid balance of
the Revolving Advances plus the Maximum Undrawn Amount of all outstanding
Letters of Credit for each day of such calendar quarter.  Such fee shall be
payable to Agent in arrears on the first day of each calendar quarter with
respect to the previous calendar quarter.  For purposes of this computation,
PNC’s Swing Loans shall be deemed to be borrowed amounts under its commitment to
make Revolving Advances, but shall be excluded in the calculation of the fee
under this Section 3.3 for any other Lender.

 

3.4.                            Other Fees.

 

(a)                                 Borrowers shall pay the amounts required to
be paid in the Fee Letter in the manner and at the times required by the Fee
Letter.

 

(b)                                 On the Fuels Division Sale Closing Date,
Borrowers shall pay Agent, for the ratable account of (i) the Lenders, a consent
fee equal to 0.50% of each such Lenders’ Commitment Amount (after giving effect
to the reduction pursuant to Amendment No. 11), (ii) the Lenders that shall have
consented to that certain Amendment No. 9 to this Agreement, dated as of
June 17, 2016, a consent fee equal to 0.10% of each such Lenders’ Commitment
Amount (after giving effect to the reduction pursuant to Amendment No. 11) and
(iii) the Lenders that shall have consented to Amendment No. 11, a consent fee
equal to 1.00% of such Lenders’ Commitment Amount (after giving effect to the
reduction pursuant to Amendment No. 11).

 

3.5.                            Computation of Interest and Fees.  Interest
hereunder computed at the Alternate Base Rate shall be computed on the basis of
a year of 365 or 366 (as applicable) days and for the actual number of days
elapsed.  All other fees and interest hereunder shall be computed on the bases
of a year of 360

 

68

--------------------------------------------------------------------------------


 

days and for the actual number of days elapsed.  If any payment to be made
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the applicable Revolving Interest Rate during such
extension.

 

3.6.                            Maximum Charges.  It is the intention of the
parties to comply strictly with applicable usury laws.  Accordingly, no rate
change shall be put into effect that would result in a rate greater than the
highest rate permitted by law.  Notwithstanding anything to the contrary
contained in this Agreement or in any Other Document, all agreements which
either now are or which shall become agreements among Borrowers, Agent and
Lenders are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the applicable limits imposed by any applicable usury
laws.  If any payments in the nature of interest, additional interest and other
charges made under this Agreement or any Other Document are held to be in excess
of the limits imposed by any applicable usury laws, it is agreed that any such
amount held to be in excess shall be considered payment of principal hereunder,
and the indebtedness evidenced hereby shall be reduced by such amount so that
the total liability for payments in the nature of interest, additional interest
and other charges shall not exceed the applicable limits imposed by any
applicable usury laws, in compliance with the desires of Borrowers and Agent. 
This provision shall never be superseded or waived and shall control every other
provision of this Agreement or any Other Document and all agreements among
Borrowers, Agent and Lenders, or their respective successors and assigns. 
Unless preempted by federal law or as permitted under the sentence immediately
following this sentence, the applicable Revolving Interest Rate from time to
time in effect under this Agreement may not exceed the “weekly ceiling” from
time to time in effect under Chapter 303 of the Texas Finance Code (the “Texas
Finance Code”).  If the applicable state or federal law is amended in the future
to allow a greater rate of interest to be charged under this Agreement than is
presently allowed by applicable state or federal law, then the limitation of
interest hereunder shall be increased to the maximum rate of interest allowed by
applicable state or federal law as amended, which increase shall be effective
hereunder on the effective date of such amendment, and all interest charges
owing to Lenders by reason thereof shall be payable in accordance with
Section 2.5 hereof.  If by operation of this provision, Borrowers would be
entitled to a refund of interest paid pursuant to this Agreement, each Lender
agrees that it shall pay to Borrowing Agent, upon Agent’s request, such Lender’s
Commitment Percentage of such interest to be refunded, as determined by Agent. 
As provided in Section 16.1 hereof, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to conflict of law provisions.  The provisions of this Section 3.6 with respect
to the Texas Finance Code are included solely out of an abundance of caution and
shall not be construed to mean that any provisions of Texas law are in any way
applicable to this Agreement, the Other Documents or any of the Obligations.

 

3.7.                            Increased Costs.  In the event that any
Applicable Law or any Change in Law or compliance by any Lender (for purposes of
this Section 3.7, the term “Lender” shall include Agent, Swing Loan Lender, any
Issuer or Lender and any corporation or bank controlling Agent, Swing Loan
Lender, any Lender or Issuer and the office or branch where Agent, Swing Loan
Lender, any Lender or Issuer (as so defined) makes or maintains any LIBOR Rate
Loans) with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:

 

(a)                                 subject Agent, Swing Loan Lender, any Lender
or Issuer to any Tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any LIBOR Rate
Loan, or change the basis of taxation of payments to Agent, Swing Loan Lender,
such Lender or Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes indemnified under Section 3.10 and any Excluded Tax);

 

69

--------------------------------------------------------------------------------


 

(b)                                 impose, modify or deem applicable any
reserve, special deposit, assessment, special deposit, compulsory loan,
insurance charge or similar requirement against assets held by, or deposits in
or for the account of, advances or loans by, or other credit extended by, any
office of Agent, Swing Loan Lender, Issuer or any Lender, including pursuant to
Regulation D of the Board of Governors of the Federal Reserve System; or

 

(c)                                  impose on Agent, Swing Loan Lender, any
Lender or Issuer or the London interbank LIBOR market any other condition, loss
or expense (other than Taxes) affecting this Agreement or any Other Document or
any Advance made by any Lender, or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan Lender
or such Lender or Issuer deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Borrowers shall promptly pay Agent,
Swing Loan Lender or such Lender or Issuer, upon its demand, such additional
amount as will compensate Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the LIBOR
Rate.  Agent, Swing Loan Lender or such Lender or Issuer shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.  Failure or delay on
the part of Agent, Swing Loan Lender, Issuer or any Lender to demand
compensation pursuant to this section shall not constitute a waiver of such
Person’s right to demand such compensation; provided that Borrowers shall not be
required to compensate Agent, Swing Loan Lender, Issuer or a Lender pursuant to
this section for any amounts incurred more than one hundred eighty (180) days
prior to the date that such Person notifies Borrowing Agent of such losses or
expenses and of such Person’s intention to claim compensation therefor.

 

3.8.                            Basis For Determining Interest Rate Inadequate
or Unfair.  In the event that Agent or any Lender shall have determined that:

 

(a)                                 reasonable means do not exist for
ascertaining the LIBOR Rate applicable pursuant to Section 2.2 hereof for any
Interest Period; or

 

(b)                                 Dollar deposits in the relevant amount and
for the relevant maturity are not available in the London interbank Eurodollar
market, with respect to an outstanding LIBOR Rate Loan, a proposed LIBOR Rate
Loan, or a proposed conversion of a Domestic Rate Loan into a LIBOR Rate Loan,

 

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 10:00 a.m. (New York City time) two (2) Business Days prior
to the date of such proposed borrowing, that its request for such borrowing
shall be cancelled or made as an unaffected type of LIBOR Rate Loan, (ii) any
Domestic Rate Loan or LIBOR Rate Loan which was to have been converted to an
affected type of LIBOR Rate Loan shall be continued as or converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (New York City time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of LIBOR Rate Loan, and
(iii) any outstanding affected LIBOR Rate Loans shall be converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (New York City time) two (2) Business Days prior to the last Business
Day of the then current Interest

 

70

--------------------------------------------------------------------------------


 

Period applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans.  Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of LIBOR
Rate Loan or maintain outstanding affected LIBOR Rate Loans and no Borrower
shall have the right to convert a Domestic Rate Loan or an unaffected type of
LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

 

3.9.                            Capital Adequacy.

 

(a)                                 In the event that Agent, Swing Loan Lender
or any Lender shall have determined that any Applicable Law or guideline
regarding capital adequacy or liquidity, or any Change in Law or any change in
the interpretation or administration thereof by any Governmental Body, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Agent, Swing Loan Lender, Issuer or any Lender (for
purposes of this Section 3.9, the term “Lender” shall include Agent, Swing Loan
Lender, Issuer or any Lender and any corporation or bank controlling Agent,
Swing Loan Lender or any Lender and the office or branch where Agent, Swing Loan
Lender or any Lender (as so defined) makes or maintains any LIBOR Rate Loans)
with any request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on Agent, Swing Loan Lender or any Lender’s capital as a consequence of its
obligations hereunder (including the making of any Swing Loans) to a level below
that which Agent, Swing Loan Lender or such Lender could have achieved but for
such adoption, change or compliance (taking into consideration Agent’s, Swing
Loan Lender’s and each Lender’s policies with respect to capital adequacy and
liquidity) by an amount deemed by Agent, Swing Loan Lender or any Lender to be
material, then, from time to time, Borrowers shall pay upon demand to Agent,
Swing Loan Lender or such Lender such additional amount or amounts as will
compensate Agent, Swing Loan Lender or such Lender for such reduction.  In
determining such amount or amounts, Agent, Swing Loan Lender or such Lender may
use any reasonable averaging or attribution methods.  The protection of this
Section 3.9 shall be available to Agent, Swing Loan Lender and each Lender
regardless of any possible contention of invalidity or inapplicability with
respect to the Applicable Law, rule, regulation, guideline or condition.

 

(b)                                 A certificate of Agent or such Lender
setting forth such amount or amounts as shall be necessary to compensate Agent
or such Lender with respect to Section 3.9(a) hereof when delivered to Borrowing
Agent shall be conclusive absent manifest error.

 

(c)                                  If Agent or any Lender requests
compensation under Section 3.7 or Section 3.9 or if Borrowers are required to
pay any additional amount to Agent or any Lender pursuant to Section 3.7 or
Section 3.9, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of Agent or such Lender, such
designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 3.7 or Section 3.9, as the case may be, in the
future, (ii) would not subject Agent or such Lender to any unreimbursed cost or
expense, (iii) would not require Agent or such Lender to take any action
inconsistent with its internal policies or legal or regulatory restrictions, and
(iv) would not otherwise be disadvantageous to Agent or such Lender.

 

3.10.                     Taxes.

 

(a)                                 Any and all payments by or on account of any
Obligations hereunder or under any Other Document shall be made free and clear
of and without reduction or withholding for any Taxes except to the extent
required by Applicable Law; provided that if any Credit Party or any applicable
withholding

 

71

--------------------------------------------------------------------------------


 

agent shall be required by Applicable Law to deduct any Taxes from such
payments, then (i) if such Taxes are Indemnified Taxes, the sum payable shall be
increased as necessary so that after making all required deductions for
Indemnified Taxes (including deductions for Indemnified Taxes applicable to
additional sums payable under this Section 3.10) the applicable Recipient
receives an amount equal to the sum it would have received had no such
deductions for Indemnified Taxes been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Body in
accordance with Applicable Law.

 

(b)                                 Without limiting the provisions of
Section 3.10(a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Body in accordance with Applicable Law.

 

(c)                                  The Borrowers shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.10) paid by such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Body.  A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender (with a copy to
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental Body, the
Borrowers shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Body evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

 

(e)                                  Any Lender that is entitled to an exemption
from or reduction of any withholding Tax with respect to payments hereunder or
under any Other Document shall deliver to the Borrowers (with a copy to Agent),
at the time or times prescribed by Applicable Law or reasonably requested by the
Borrowers or Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrowers or Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrowers or Agent
as will enable the Borrowers or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, each Lender shall deliver to
the Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party, two
(2) duly completed valid originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“interest” article of such tax treaty,

 

(ii)                                  two (2) duly completed valid originals of
IRS Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 3.10-1 (together
with Exhibits 3.10-2, 3.10-3 and 3.10-4, each a “Non-Bank Tax Certificate”) to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of

 

72

--------------------------------------------------------------------------------


 

section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” related to any Borrower described in section
881(c)(3)(C) of the Code and (y) two duly completed valid originals of IRS
Form W-8BEN,

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a certificate substantially in the form of
Exhibit 3.10-2 or Exhibit 3.10-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a certificate substantially in the form of Exhibit 3.10-4 on
behalf of each such direct and indirect partner,

 

(v)                                 any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by Applicable Law to permit the Borrowers to determine the
withholding or deduction required to be made, or

 

(vi)                              in the case of a Lender that is a United
States person within the meaning of section 7701(a)(30) of the Code, two duly
completed valid (2) originals of an IRS Form W-9 or any other form prescribed by
Applicable Law certifying that such Lender is exempt from United States federal
backup withholding tax.

 

Notwithstanding any other provisions of this Section 3.10(e), a Lender shall not
be required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

 

(f)                                   If a payment made to a Lender under this
Agreement or any Other Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the Agent
and the Borrowers at the time or times prescribed by Applicable Law or
reasonably requested by the Borrowers or Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such other documentation reasonably requested by the Agent or any Borrower
sufficient for Agent and the Borrowers to comply with their obligations under
FATCA and to determine whether such Lender has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

 

(g)                                  Each Recipient agrees that if any form or
certification it previously delivered pursuant to clauses (e) or (f) above
expires or becomes inaccurate in any respect, or if Borrowing Agent or Agent
should request an updated form or certification, it shall update such form or
certification or promptly notify the Borrowing Agent and the Agent in writing of
its legal ineligibility to so.

 

(h)                                 Notwithstanding anything to the contrary in
this Agreement, with respect to any claim for compensation under this
Section 3.10, the Credit Parties shall not be required to compensate any Person
for any interest or penalties incurred unless such Person notifies the Credit
Parties within one hundred eighty (180) days following the date that such Person
is first assessed by any taxing authority for such amount or otherwise first
pays such amount.  If the Borrowers determine in good faith that a reasonable
basis exists for contesting any Taxes for which indemnification has been
demanded or additional amounts have been payable hereunder, the Person claiming
compensation hereunder shall cooperate with the Borrowers in a reasonable
challenge of such Taxes if so requested by the Borrowers.

 

73

--------------------------------------------------------------------------------


 

(i)                                     If a Recipient determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section 3.10,
it shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 3.10 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund); net of all out-of-pocket expenses of such Recipient
and without interest (other than any interest paid by the relevant Governmental
Body with respect to such refund), provided that the Borrowers, upon the request
of such Recipient, agree to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Body) to such Recipient in the event such Recipient is required to repay such
refund to such Governmental Body.  This Section 3.10(i) shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person.

 

(j)                                    Each Recipient agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.10(a) or
(c) with respect to such Recipient, it will, if requested by the Borrowers in
writing, use commercially reasonable efforts (subject to legal and regulatory
restrictions) to mitigate the effect of any such event by designating another
lending office for any Commitment or Advance affected by such event if that
would reduce or eliminate any amount of Indemnified Taxes or Other Taxes
required to be deducted or withheld or paid, provided that doing so would not
subject such Recipient to any unreimbursed cost or expense or be otherwise be
prejudicial to such Recipient, in such Recipient’s reasonable discretion.

 

(k)                                 For purposes of this Section 3.10, the term
“Lender” shall include any Swing Loan Lender and any Issuer.

 

(l)                                     The agreements in this Section 3.10
shall survive the termination of this Agreement and the Commitments and the
payment of all amounts payable hereunder and under any Other Document.

 

3.11.                     Replacement of Lenders.  If any Lender (an “Affected
Lender”) (a) makes demand upon Borrowers for (or if Borrowers are otherwise
required to pay) amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is
unable to make or maintain LIBOR Rate Loans as a result of a condition described
in Section 2.2(h) hereof, (c) is a Defaulting Lender, or (d) denies any consent
for a supplemental agreement referred to in the proviso of
Section 16.2(b) hereof and for which the consent of the Required Lenders has
been obtained, the Borrowers may, within ninety (90) days of receipt of such
demand, notice (or the occurrence of such other event causing Borrowers to be
required to pay such compensation or causing Section 2.2(h) hereof to be
applicable), or such Lender becoming a Defaulting Lender or denial of a request
for a consent to a supplemental agreement pursuant to the proviso of
Section 16.2(b) hereof, as the case may be, by notice (a “Replacement Notice”)
in writing to the Agent and such Affected Lender (i) request the Affected Lender
to cooperate with Borrowers in obtaining a replacement Lender satisfactory to
the Agent and Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Advances
and its Commitment Percentage, as provided herein, but none of such Lenders
shall be under any obligation to do so; or (iii) propose a Replacement Lender
subject to approval by the Agent in its good faith business judgment.  If any
satisfactory Replacement Lender shall be obtained, and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Commitment Percentage, then such Affected Lender shall
assign, in accordance with Section 16.3 hereof, all of its Advances and its
Commitment Percentage, and other rights and obligations under this Agreement and
the Other Documents to such Replacement Lender or non-Affected Lenders, as the
case may be, in exchange for payment of the principal amount so assigned and all
interest and fees accrued on the amount so assigned, plus all other Obligations
then due and payable to the Affected Lender.  If any Affected Lender does not
execute an

 

74

--------------------------------------------------------------------------------


 

assignment in accordance with Section 16.3 within five (5) Business Days after
receipt of notice to do so by Agent or Borrowing Agent, then such assignment
shall become effective for purposes of Section 16.3 and this Agreement upon
execution by Agent and Borrowing Agent.

 

IV.                               COLLATERAL:  GENERAL TERMS.

 

4.1.                            Security Interest in the Collateral.  To secure
the prompt payment and performance to Agent and each Secured Party of the
Obligations (other than any Obligations under Environmental Indemnity Agreements
which by their terms are unsecured), each Credit Party hereby assigns, pledges
and grants to Agent for its benefit and for the benefit of each Secured Party a
continuing security interest in and to and Lien on all of its Collateral,
whether now owned or existing or hereafter acquired or arising and wheresoever
located.  Each Credit Party shall mark its books and records as may be necessary
or appropriate to evidence, protect and perfect Agent’s security interest. 
Contemporaneously with the delivery of the financial statements required by
Section 9.7 or 9.8(a), each Borrower shall identify all commercial tort claims
with a value in excess of $1,000,000 in the Compliance Certificate for such
period, and Borrowers shall include the case title together with the applicable
court and a brief description of the claim(s).  Upon delivery of each such
Compliance Certificate, such Credit Party shall be deemed to hereby grant to
Agent a security interest and lien in and to such commercial tort claims
described therein and all proceeds thereof.  The Liens securing the Obligations
shall be first priority perfected Liens subject only to Permitted Encumbrances
that have priority as a matter of Applicable Law.

 

4.2.                            Perfection of Security Interest.  Each Credit
Party hereby authorizes Agent to file against such Credit Party, one or more
financing, continuation or amendment statements pursuant to the Uniform
Commercial Code, the PPSA and other Applicable Laws in form and substance
satisfactory to Agent in its Permitted Discretion (which statements may have a
description of collateral which is broader than that set forth herein, including
“all assets now owned or hereafter acquired by the Credit Party or in which
Credit Party otherwise has rights”).  Each Credit Party hereby further
authorizes Agent to file filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any other country), including this Agreement or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Credit Party hereunder, naming such Credit
Party, as debtor, and Agent, as secured party.

 

4.3.                            Protection of Collateral.  No Credit Party shall
sell, lease, transfer or otherwise dispose of any Collateral, except as
permitted in Section 7.1 hereof.

 

4.4.                            Preservation of Collateral.  Each Credit Party
will safeguard and protect all Collateral for Agent’s and the other Secured
Parties’ general account.  In addition to the rights and remedies set forth in
Section 11.1 hereof, Agent:  (a) may at any time take such steps as Agent deems
necessary in the exercise of its Permitted Discretion to protect Agent’s
interest in and to preserve the Collateral, including upon the occurrence and
during the continuance of an Event of Default, the hiring of such security
guards or the placing of other security protection measures as Agent may deem
appropriate; (b) upon the occurrence and during the continuance of an Event of
Default, may employ and maintain at any of each Credit Party’s premises a
custodian who shall have full authority to do all acts necessary to protect
Agent’s interests in the Collateral; (c) upon the occurrence and during the
continuance of an Event of Default, may lease warehouse facilities to which
Agent may move all or part of the Collateral; (d) upon the occurrence and during
the continuance of an Event of Default, may use any Credit Party’s owned or
leased lifts, hoists, trucks and other facilities or equipment for handling or
removing the Collateral; and (e) shall have, and is hereby granted, a right of
ingress and egress to the places where the Collateral is located, and may
proceed over and through any of Credit Parties’ owned or leased property,
subject to the rights of the landlords of any leased Real Property.  Subject to
the other provisions of this Agreement regarding Credit Parties’ maintenance of
Collateral, each Credit Party shall cooperate with all of Agent’s efforts to

 

75

--------------------------------------------------------------------------------


 

preserve the Collateral and will take such actions to preserve the Collateral as
Agent may direct in its Permitted Discretion.  Subject to Section 16.9, all of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations.

 

4.5.                            Ownership of Collateral.

 

(a)                                 With respect to the Collateral, at the time
the Collateral becomes subject to Agent’s security interest:  (i) each Credit
Party is, and shall remain the sole owner of and fully authorized and able to
sell, transfer, pledge and/or grant a first priority security interest (subject
only to Permitted Encumbrances that have priority as a matter of Applicable Law)
in each and every item of its respective Collateral; (ii) except for Permitted
Encumbrances, the Collateral shall be free and clear of all Liens; and
(iii) each Credit Party’s Equipment and Inventory shall be located as set forth
on Schedule 15 to the Perfection Certificate and shall not be removed from such
location(s) without the prior written consent of Agent, except (1) as may be
moved from one location on such schedule to another location on such schedule,
(2) Inventory in-transit, (3) Equipment out for repair in the ordinary course of
business, (4) the sale, transfer or disposition of assets permitted under this
Agreement to a Person that is not a Credit Party and (5) as may be located at
locations not set forth on Schedule 15 to the Perfection Certificate to the
extent the aggregate value of Equipment and Inventory at such locations does not
exceed $10,000,000 for any one location or $25,000,000 in the aggregate for all
such locations.

 

(b)                                 (i) Schedule 15 to the Perfection
Certificate contains a correct and complete list, as of the Amendment No. 2
Effective Date, of the legal names and addresses of each warehouse at which
Inventory having a value in excess of $10,000,000 of any Credit Party is stored;
none of the receipts received by any Credit Party from any warehouse states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns and
(ii) Schedule 3 to the Perfection Certificate sets forth a correct and complete
list as of the Amendment No. 2 Effective Date of (A) each place of business of
each Credit Party and (B) the chief executive office of each Credit Party.

 

4.6.                            Defense of Agent’s and Lenders’ Interests. 
Until the Termination Date, Agent’s security interests in the Collateral shall
continue in full force and effect.  Each Credit Party shall use all commercially
reasonable efforts to defend Agent’s interests in the Collateral against any and
all Persons whatsoever.  At any time following demand by Agent for payment of
all Obligations upon the occurrence of and during the continuance of an Event of
Default, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained, including: 
labels, stationery, documents, instruments and advertising materials.  If Agent
exercises this right to take possession of the Collateral, upon the occurrence
of and during the continuance of an Event of Default, Credit Parties shall, upon
demand, assemble it in the best manner possible and make it available to Agent
at a place reasonably convenient to Agent.  In addition, with respect to all
Collateral, Agent and each other Secured Parties shall be entitled to all of the
rights and remedies set forth herein and further provided to a secured party on
default by the Uniform Commercial Code, the PPSA or other Applicable Law.  Each
Credit Party shall, and Agent may, at its option upon the occurrence and during
the continuance of an Event of Default, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Credit Party’s possession, they, and each of them, shall be held by such Credit
Party in trust as Agent’s trustee, and such Credit Party will immediately
deliver them to Agent in their original form together with any necessary
endorsement.  For the purpose of enabling Agent, during the continuance of an
Event of Default, to exercise rights and remedies under this Agreement and each
Other Document at such time as Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Credit Party hereby grants
to Agent, to the extent assignable, an irrevocable, non-exclusive license to
use,

 

76

--------------------------------------------------------------------------------


 

assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Credit Party, wherever the same may be located.  Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

 

4.7.                            Books and Records.  Each Credit Party shall keep
proper books of record and account in which full, true and correct entries will
be made of all dealings or transactions of or in relation to its business and
affairs in accordance with GAAP.

 

4.8.                            Compliance with Laws.  Each Credit Party shall
comply with all Applicable Laws with respect to the Collateral or any part
thereof or to the operation of such Credit Party’s business the non-compliance
with which could reasonably be expected to have a Material Adverse Effect.  Each
Credit Party may, however, if applicable, Properly Contest any Lien or
obligation arising under Applicable Law.

 

4.9.                            Access to Premises.  Without limiting Agent’s
rights with respect to appraisals as set forth herein and without limiting
Agent’s rights under Section 4.4, during normal business hours and upon
reasonable notice and mutual agreement (except that, upon the occurrence and
continuance of an Event of Default, no notice shall be required and Agent may
exercise such right during any hours), Agent and its agents may conduct Field
Examinations and in connection therewith (i) enter upon any premises of any
Credit Party and access any tangible assets, (ii) access and make abstracts and
copies from each Credit Party’s books, records, audits, correspondence and all
other papers relating to the Collateral and (iii) discuss the affairs, finances
and business of Credit Parties with any officer, employee or director thereof or
with their Accountants or auditors, all of whom are hereby authorized to
disclose to Agent all financial statements and other information relating to
such affairs, finances or business; provided, however, that unless an Event of
Default has occurred and is then continuing, Borrowers shall have the
opportunity to be present at all such meetings.  At the sole cost of Borrowers
and upon reasonable notice to Borrowing Agent, Agent will conduct no more than
the Applicable Number of Field Examinations and require no more than the
Applicable Number of appraisals of the Sand Reserves (including discounted cash
flow analyses) and no more than the Applicable Number of appraisals of
Borrowers’ Inventory (in each case, at such times as shall be mutually agreed
among the Agent and the Borrowing Agent and in any event not to be within the
two week period prior to the date in which the Parent Guarantor is required to
file an annual report on Form 10-K or a quarterly report on Form 10-Q with the
SEC); provided, however, upon the occurrence of an Event of Default, Agent may
conduct such additional Field Examinations and appraisals during the following
12-calendar month period (whether as to Inventory, Equipment or Sand Reserves)
as Agent may determine, at any time, which shall be at the cost and expense of
the Borrowers.

 

4.10.                     Insurance.  The assets and properties of each Credit
Party at all times shall be maintained in accordance with the requirements of
all insurance carriers which provide insurance with respect to the assets and
properties of such Credit Party so that such insurance shall remain in full
force and effect.  Each Credit Party shall bear the full risk of any loss of any
nature whatsoever with respect to the Collateral.  At each Credit Party’s own
cost and expense in amounts and with licensed and reputable carriers, each
Credit Party shall (a) keep all its insurable properties and properties in which
such Credit Party has an interest insured against the hazards of fire, flood,
sprinkler leakage, those hazards covered by extended coverage insurance and such
other hazards, and for such amounts, as is customary in the case of companies
engaged in businesses similar to such Credit Party’s including business
interruption insurance for Credit Parties that are operating companies;
(b) maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others; (c) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which such Credit Party is engaged in business; and
(d) furnish Agent with (i) certificates therefor that are reasonably
satisfactory to Agent and evidence of the maintenance of such policies by the
renewal thereof

 

77

--------------------------------------------------------------------------------


 

at least thirty (30) days before any expiration date, and (ii) appropriate
lender loss payable endorsements in form and substance reasonably satisfactory
to Agent in its Permitted Discretion, naming Agent as an additional insured,
lender loss payee or mortgagee, as applicable, as its interests may appear with
respect to all insurance coverage referred to in clauses (a) and (b) above, and
providing (A) that all proceeds relating to Collateral thereunder shall be
payable to Agent upon the occurrence and during the continuation of an Event of
Default, (B) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy, and (C) that such
policy and loss payable clauses may not be cancelled, amended or terminated
unless at least thirty (30) days’ prior written notice is endeavored to be given
to Agent (but only if the applicable carrier provides such written notice to its
customers’ lenders generally, and, to the extent it does not, Credit Parties
shall promptly (but in any event within three (3) Business Days) provide Agent
with written notice of any cancellation, amendment or termination after an
Authorized Officer of the Borrowing Agent obtains knowledge thereof from such
carrier).  In the event of any loss relating to the Collateral upon the
occurrence and during the continuation of an Event of Default, the carriers
named therein hereby are directed by Agent and the applicable Credit Party to
make payment for such loss to Credit Parties and Agent jointly; provided,
however, for the avoidance of doubt, proceeds of business interruption insurance
shall be deposited into Borrowing Agent’s operating account with Agent, rather
than applied to the Obligations, so long as the Advances outstanding hereunder
do not exceed the  Line Cap.  If any insurance losses relating to Collateral are
paid by check, draft or other instrument payable to any Credit Party and Agent
jointly, Agent may, upon the occurrence and during the continuation of an Event
of Default, endorse such Credit Party’s name thereon and do such other things as
Agent may deem advisable to reduce the same to cash.  Upon the occurrence and
during the continuance of an Event of Default, Agent is hereby authorized to
adjust and compromise claims under insurance coverage referred to in
clauses (a) and (b) above.  Each Credit Party shall take all actions required
under the Flood Laws and/or requested by Agent to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to the Collateral (if
any), including, but not limited to, providing Agent with the address and/or GPS
coordinates of each structure on any Real Property that will be subject to a
Mortgage in favor of Agent, for the benefit of the Secured Parties, and, to the
extent required, obtaining flood insurance for such property, structures and
contents prior to such property, structures and contents becoming Collateral,
and thereafter maintaining such flood insurance in full force and effect for so
long as required by the Flood Laws.

 

4.11.                     Failure to Pay Insurance.  If any Credit Party fails
to obtain insurance as hereinabove provided, or to keep the same in force,
Agent, if Agent so elects, may obtain such insurance and pay the premium (but
only after first providing Borrowing Agent with notice and one (1) Business Day
to cure the same) therefor on behalf of such Credit Party, and charge Borrowers’
Account therefor as a Revolving Advance of a Domestic Rate Loan and such
expenses so paid shall be part of the Obligations.  Failure or delay on the part
of Agent to provide notice pursuant to this section shall not constitute a
waiver of Agent’s rights and remedies hereunder, other than as qualified in this
Section 4.11.

 

4.12.                     Payment of Taxes.  Each Credit Party will pay, when
due and payable, (i) all federal income tax and all other material federal,
state, local and foreign (if applicable) Taxes and all other material franchise,
income, employment, social security benefits, withholding and sales Taxes,
lawfully levied or assessed upon such Credit Party or any of the Collateral
including real and personal property Taxes unless the same are being Properly
Contested, and (ii) all other Taxes lawfully levied or assessed upon any Credit
Party or any of the Collateral, unless the same are being Properly Contested or
failure to pay could not reasonably be expected to result in a Material Adverse
Effect, an Event of Default or material liability to any Credit Party.  If any
Taxes are delinquent, or if any claim shall be made which creates a valid Lien
on the Collateral (other than Permitted Encumbrances), Agent may (after first
providing notice to such Credit Party and a reasonable opportunity to cure the
same), but shall not be required to, pay the Taxes and each Credit Party hereby
indemnifies and holds Agent and each Lender harmless in respect thereof.  Agent
will not pay any Taxes to the extent that any applicable Credit Party

 

78

--------------------------------------------------------------------------------


 

has Properly Contested such Taxes and provided notice of same to Agent.  The
amount of any payment by Agent under this Section 4.12 shall be charged to
Borrowers’ Account as a Revolving Advance maintained as a Domestic Rate Loan and
added to the Obligations and, until Credit Parties shall furnish Agent with an
indemnity therefor (or supply Agent with evidence satisfactory to Agent in its
Permitted Discretion that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Credit Parties’ credit
and Agent shall retain its security interest in and Lien on any and all
Collateral held by Agent.  Failure or delay on the part of Agent to provide
notice pursuant to this section shall not constitute a waiver of Agent’s rights
and remedies hereunder, other than as qualified in this Section 4.12.

 

4.13.                     Payment of Leasehold Obligations.  Each Borrower shall
at all times pay, when and as due and payable, its rental obligations under all
Leasehold Interests containing Sand Reserves that are included in the Formula
Amount under which it is a tenant, and shall otherwise comply, in all material
respects, with all other terms of such leases and keep all such leases in full
force and effect (unless it would be prudent not to keep such leases in full
force and effect in the exercise of Borrower’s reasonable business judgment).

 

4.14.                     Receivables.

 

(a)                                 Nature of Receivables.  Each of the
Receivables at any time reported to Agent (whether pursuant to Section 9.2 or
otherwise) shall, except as noted therein, be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum (subject to customary discounts or reductions permitted in the
ordinary course of business and in accordance with past practices) as set forth
in the invoice relating thereto (provided immaterial or unintentional invoice
errors shall not be deemed to be a breach hereof) with respect to an absolute
sale or lease and delivery of goods upon stated terms of a Credit Party, or
work, labor or services theretofore rendered by a Credit Party as of the date
each Receivable is created.  Same shall be due and owing in accordance with the
applicable Credit Party’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by the Credit Parties to Agent.

 

(b)                                 Location of Credit Parties.  Each Credit
Party’s chief executive office address are as set forth on Schedule 3 to the
Perfection Certificate and each other location of books and records pertaining
to Receivables are as set forth on Schedules 1, 3 or 11 to the Perfection
Certificate.

 

(c)                                  Collection of Receivables.  Until any
Credit Party’s authority to do so is terminated by Agent, during a Dominion
Period, each Credit Party will, at such Credit Party’s sole cost and expense,
but on Agent’s behalf and for Agent’s account, collect as Agent’s property and
in trust for Agent all amounts received on Receivables, and shall not commingle
such collections with any Credit Party’s funds or use the same except to pay
Obligations.  Each Credit Party shall deposit in the Collection Accounts or,
upon request by Agent, deliver to Agent, in original form and on the date of
receipt thereof, all checks, drafts, notes, money orders, acceptances, cash and
other evidences of Receivables.

 

(d)                                 Notification of Assignment of Receivables. 
At any time upon the occurrence and during the continuation of an Event of
Default, Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral.  Thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both.  Upon the occurrence
and during the continuance of an Event of Default, Agent’s actual collection
expenses, including, but not limited to, stationery and postage, telephone and
telegraph, secretarial and clerical expenses and the salaries of any collection
personnel used for collection, may be charged to the Credit Parties’ account and
added to the Obligations.

 

79

--------------------------------------------------------------------------------


 

(e)                                  Power of Agent to Act on Credit Parties’
Behalf.  Upon and during the continuance of an Event of Default, Agent shall
have the right to receive, endorse, assign and/or deliver in the name of Agent
or any Credit Party any and all checks, drafts and other instruments for the
payment of money relating to the Receivables, and each Credit Party hereby
waives notice of presentment, protest and non-payment of any instrument so
endorsed.  Each Credit Party hereby constitutes Agent or Agent’s designee as
such Credit Party’s attorney with power (i) to endorse such Credit Party’s name
upon any notes, acceptances, checks, drafts, money orders or other evidences of
payment or Collateral upon and during the continuance of an Event of Default;
(ii) to sign such Credit Party’s name on any invoice or bill of lading relating
to any of the Receivables, drafts against Customers, and assignments of
Receivables, upon and during the continuance of an Event of Default; (iii) to
send verifications of Receivables to any Customer (provided, that, so long as no
Event of Default has occurred and is continuing, Agent shall only conduct
verifications of Receivables over the phone with participation from Credit
Parties or with Credit Parties being present); (iv) to sign such Credit Party’s
name on any documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same upon and during the continuance of an Event of Default; (v) to demand
payment of the Receivables upon and during the continuance of an Event of
Default; (vi) to enforce payment of the Receivables by legal proceedings or
otherwise upon and during the continuance of an Event of Default; (vii) to
exercise all of such Credit Party’s rights and remedies with respect to the
collection of the Receivables and any other Collateral upon and during the
continuance of an Event of Default; (viii) to settle, adjust, compromise, extend
or renew the Receivables upon and during the continuance of an Event of Default;
(ix) to settle, adjust or compromise any legal proceedings brought to collect
Receivables upon and during the continuance of an Event of Default; (x) to
prepare, file and sign such Credit Party’s name on a proof of claim in
bankruptcy or similar document against any Customer upon and during the
continuance of an Event of Default; (xi) to prepare, file and sign such Credit
Party’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables upon and during the
continuance of an Event of Default; (xii) to receive, open and dispose of all
mail addressed to any Credit Party to the extent such actions are taken in
connection with operation and administration of Credit Parties’ lockboxes or
otherwise in connection with treasury management services during a Dominion
Period; and (xiii) upon and during the continuance of an Event of Default, to do
all other acts and things necessary to carry out this Agreement.  All acts of
said attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless constituting willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final non-appealable judgment); this power being coupled with
an interest is irrevocable while any of the Commitments or Obligations remain
outstanding.  Agent shall have the right at any time following the occurrence
and during the continuation of an Event of Default, to change the address for
delivery of mail addressed to any Credit Party to such address as Agent may
designate and to receive, open and dispose of all mail addressed to any Credit
Party.

 

(f)                                   No Liability.  Neither Agent nor any
Lender shall, under any circumstances or in any event whatsoever, have any
liability for any error or omission or delay of any kind occurring in the
settlement, collection or payment of any of the Receivables or any instrument
received in payment thereof, or for any damage resulting therefrom, except for
the gross negligence or willful misconduct of the Agent as determined by a final
and non-appealable judgment of a court of competent jurisdiction.  Upon the
occurrence and during the continuation of an Event of Default, Agent may,
without notice or consent from any Credit Party, sue upon or otherwise collect,
extend the time of payment of, compromise or settle for cash, credit or upon any
terms any of the Receivables or any other securities, instruments or insurance
applicable thereto and/or release any obligor thereof.  Agent is authorized and
empowered to accept, upon the occurrence and during the continuation of an Event
of Default, the return of the goods represented by any of the Receivables,
without notice to or consent by any Credit Party, all without discharging or in
any way affecting any Credit Party’s liability hereunder.

 

80

--------------------------------------------------------------------------------


 

(g)                                  Cash Management.

 

(i)                                     All proceeds of assets of the Credit
Parties and any other amounts payable to any Credit Party at any time, shall be
deposited by such Credit Parties into either (A) a collection account designated
as such on Schedule 5(a) to the Perfection Certificate established at a bank
reasonably satisfactory to Agent (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowers and be acceptable to Agent or (B) a collection account established at
PNC for the deposit of such proceeds (all such accounts in clauses (A) and (B),
the “Collection Accounts”).  Each Credit Party shall deliver to Agent on the
Closing Date a Deposit Account Control Agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, with respect to each
Collection Account which shall be in “springing” form permitting Credit Parties
to access and use such Collection Accounts unless and until a “notice of sole
control” (such notice, or any similar notice described in any applicable Deposit
Account Control Agreement an “Activation Notice”) is issued by Agent to the bank
at which such Collection Account is maintained; provided, that, Agent shall not
issue such an Activation Notice except during a Dominion Period and shall revoke
such Activation Notice if, subsequent thereto, the Dominion Period shall have
ended.  Upon issuance of an Activation Notice, such Deposit Account Control
Agreements shall provide that all available funds in each Collection Account
will be transferred, on each Business Day, to Agent, either to any account
maintained by Agent at such bank or by wire transfer to appropriate
account(s) of Agent, and otherwise be in form and substance (including as to the
extent of offset and statutory lien rights) reasonably satisfactory to Agent. 
All funds deposited in such Collection Accounts during a Dominion Period shall
immediately become the property of Agent and be applied to the outstanding
Advances.  Neither Agent nor any Lender assumes any responsibility for such
collection account arrangement, including any claim of accord and satisfaction
or release with respect to deposits accepted by any bank maintaining a
Collection Account.

 

(ii)                                  Notwithstanding anything to the contrary
herein or in any Other Document, Credit Parties shall ensure that Agent does not
receive, whether by deposit to the Collection Accounts or otherwise, any funds
from any Customer located in a Sanctioned Country.

 

(h)                                 Adjustments.  No Credit Party will, without
Agent’s consent, compromise or adjust any material amount of the Receivables (or
extend the time for payment thereof) or accept any material returns of
merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been granted in the ordinary course of business of such
Borrower.

 

4.15.                     Inventory.  To the extent Inventory held for sale or
lease has been produced by any Borrower, it has been and will be produced, in
all material respects, by such Borrower in accordance with the Federal Fair
Labor Standards Act of 1938.

 

4.16.                     Maintenance of Equipment.  The Equipment useful and
necessary to Credit Parties’ business shall be maintained in good operating
condition and repair (reasonable wear and tear and casualty excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved
consistent with industry standards; provided that the same shall not be required
if not necessary for the continued operation of the Credit Parties’ business. 
No Credit Party shall use or operate the Equipment in violation of any
Applicable Law to the extent such use or operation could reasonably be expected
to materially and adversely affect the operation of its business as currently
conducted.

 

4.17.                     Exculpation of Liability.  Nothing herein contained
shall be construed to constitute Agent or any Lender as any Borrower’s agent for
any purpose whatsoever, nor shall Agent or any Lender be responsible or liable
for any shortage, discrepancy, damage, loss or destruction of any part of the

 

81

--------------------------------------------------------------------------------


 

Collateral wherever the same may be located and regardless of the cause thereof,
except for the gross negligence or willful misconduct of the Agent as determined
by a final and non-appealable judgment of a court of competent jurisdiction. 
Neither Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.

 

4.18.                     Environmental Matters.

 

(a)                                 Except for any deviations, individually or
in the aggregate, that could not reasonably be expected to have a Material
Adverse Effect:

 

(i)                  Borrowers shall maintain the Real Property owned or leased
by a Borrower in compliance with all Environmental Laws and the Borrowers shall
not place or permit to be placed any amount of Hazardous Substances on any Real
Property except as permitted by Applicable Law, permits issued thereunder;

 

(ii)               Borrowers shall comply with all applicable Environmental Laws
which shall include periodic reviews of such compliance;

 

(iii)            Borrowers shall dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental Laws;
and

 

(iv)           Borrowers shall use commercially reasonable efforts to obtain
certificates of disposal, such as hazardous waste manifest receipts, from all
treatment, transport, storage or disposal facilities or operators employed by
Borrowers in connection with the transport or disposal of any Hazardous Waste
generated at the Real Property as required by Environmental Laws.

 

(b)                                 In the event any Credit Party or any of
their respective Subsidiaries obtains, gives or receives written notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice, in each case, with regard
to any Hazardous Discharge or violation of Environmental Laws affecting the Real
Property or such Borrower’s interest therein that could reasonably be expect to
have a Material Adverse Effect (any of the foregoing received by any Borrower is
referred to herein as an “Environmental Complaint”) from any Person, including
any state agency responsible in whole or in part for environmental matters in
the state in which the Real Property is located or the United States
Environmental Protection Agency (any such person or entity hereinafter the
“Authority”), then such Borrower shall, within five (5) Business Days, give
written notice of same to Agent detailing facts and circumstances of which such
Borrower is aware giving rise to the Hazardous Discharge or Environmental
Complaint.  Such information is to be provided to allow Agent to protect its
security interest in and Lien on the Real Property and the Collateral and is not
intended to create nor shall it create any obligation upon Agent or any Lender
with respect thereto.

 

(c)                                  Borrowers shall respond promptly in
accordance with Environmental Laws to any material Hazardous Discharge or
Environmental Complaint and, with respect to same, shall take all actions
required by applicable Environmental Law to protect the health and safety of
Persons and the environment and to avoid subjecting the Collateral or Real
Property to any Lien other than Permitted

 

82

--------------------------------------------------------------------------------


 

Encumbrances.  If any Borrower shall fail to respond in all material respects
promptly to any Hazardous Discharge or Environmental Complaint or any Borrower
shall fail to comply with any of the material requirements of any Environmental
Laws, Agent on behalf of Lenders may, but without the obligation to do so, for
the sole purpose of protecting Agent’s interest in the Collateral:  (i) give
such notices as may be required by Environmental Laws or (ii) enter onto the
Real Property (or authorize third parties to enter onto the Real Property) and
take such actions as Agent (or such third parties as directed by Agent) deems
reasonably necessary, to clean up, remove, mitigate or otherwise deal with any
such Hazardous Discharge or Environmental Complaint; provided, however, that
prior to taking any such action set forth on subpart (i) or (ii), Agent shall
provide five (5) Business Days advance written notice to Borrowing Agent and a
reasonable time to cure or address such Hazardous Discharge or Environmental
Complaint.  All reasonable costs and expenses incurred by Agent and Lenders (or
such third parties) in the exercise of any such rights, including any sums paid
in connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers, and until paid shall be added to and become a
part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and any Borrower.

 

(d)                                 Borrowers shall defend and indemnify Agent
and Lenders and hold Agent, Lenders and their respective employees, agents,
directors and officers harmless from and against all loss, liability, damage and
expense, claims, costs, fines and penalties, including attorney’s fees, actually
suffered or incurred by Agent or Lenders under or on account of any
Environmental Laws, including the assertion of any Lien thereunder, with respect
to any Hazardous Discharge, the presence of any Hazardous Substances affecting
the Real Property, whether or not the same originates or emerges from the Real
Property or any contiguous real estate, including any loss of value of the Real
Property as a result of the foregoing except to the extent such loss, liability,
damage and expense is attributable to (A) any Hazardous Discharge resulting from
actions on the part of Agent or any Lender or (B) any act or inaction of Agent
or any Lender that constitutes gross negligence or willful misconduct. 
Borrowers’ obligations under this Section 4.18(d) shall arise upon the discovery
of the presence of any Hazardous Substances at the Real Property, whether or not
any Governmental Body has taken or threatened any action in connection with the
presence of any Hazardous Substances.  Borrowers’ obligation and the
indemnifications hereunder shall survive the termination of this Agreement.

 

(e)                                  For purposes of Section 4.18 and 5.7, all
references to Real Property shall be deemed to include all of each Borrower’s
right, title and interest in and to its owned and leased premises.

 

4.19.                     Financing Statements.  Except with respect to the
financing statements naming Agent as secured party, the financing statements
described on Schedule 8 to the Perfection Certificate, and after the Closing
Date, those pertaining to Permitted Encumbrances, no financing statement
covering any of the Collateral or any proceeds thereof is on file in any public
office.

 

4.20.                     Voting Rights in Respect of Subsidiary Stock.  Upon
the occurrence and during the continuance of an Event of Default and following
written notice by Agent to Borrowing Agent, all rights of a Credit Party to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise shall cease and all such rights shall thereupon become
vested in Agent which shall then have the sole right to exercise such voting and
other consensual rights.

 

4.21.                     Dividend and Distribution Rights in Respect of
Subsidiary Shares.  Upon the occurrence and during the continuation of an Event
of Default and following written notice by Agent to Borrowing Agent:

 

83

--------------------------------------------------------------------------------


 

(a)                                 all rights of a Credit Party to receive
dividends, distributions and interest payments shall cease and all such rights
shall thereupon be vested in Agent which shall then have the sole right to
receive and hold such dividends, distributions and interest payments; provided,
however, that any and all such dividends, distributions and interest payments
consisting of rights or interests in the form of securities shall be forthwith
delivered to Agent to hold as Collateral and shall, if received by any Credit
Party, be received in trust for the benefit of Agent, be segregated from the
other property or funds of such Credit Party and be promptly (but in any event
within five days after receipt thereof) delivered to Agent as Collateral in the
same form as so received (with any necessary endorsement); and

 

(b)                                 all dividends, distributions and interest
payments which are received by a Credit Party contrary to the provisions of
clause (a) shall be received in trust for the benefit of Agent, shall be
segregated from other property or funds of such Credit Party, and shall be
forthwith paid over to Agent as Collateral in the exact form received, to be
held by Agent as Collateral and as further collateral security for the
Obligations.

 

V.                                    REPRESENTATIONS AND WARRANTIES.

 

Each Credit Party represents and warrants as follows:

 

5.1.                            Authority.  Such Credit Party has full power,
authority and legal right to enter into this Agreement and the Other Documents
and to perform all its respective Obligations hereunder and thereunder.  This
Agreement and the Other Documents to which any Credit Party is a party have been
duly executed and delivered by the Credit Parties party thereto, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of the Credit Parties party thereto enforceable in accordance with
their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.  The execution, delivery and performance of this Agreement and of the
Other Documents to which any Credit Party is party (a) are within each Credit
Party’s corporate, limited liability company, limited partnership, partnership
or other applicable powers, have been duly authorized by all necessary
corporate, limited liability company, limited partnership, partnership or other
applicable action, are not in contravention of the terms of each Credit Party’s
Organizational Documents or other applicable documents relating to such Credit
Party’s formation or to the conduct of such Credit Party’s business, (b) will
not conflict with or violate (i) any Applicable Law, except to the extent such
conflict or violation could not reasonably be expected to have a Material
Adverse Effect or (ii) any Material Contract, (c) will not require the Consent
of any Governmental Body or any other Person as of the Amendment No. 2 Effective
Date, all of which will have been duly obtained, made or compiled prior to the
Amendment No. 2 Effective Date and which are in full force and effect and
(d) will not result in the creation of any Lien except Permitted Encumbrances
upon any asset of such Credit Party under the provisions of any Applicable Law,
Organizational Document or Material Contract to which such Credit Party is a
party or by which it or its property is a party or by which it may be bound.

 

5.2.                            Formation and Qualification.

 

(a)                                 On the Amendment No. 2 Effective Date, each
Credit Party is duly incorporated or formed, as applicable and in good standing
under the laws of the state listed on Schedule 1 to the Perfection Certificate
and is qualified to do business and is in good standing in the states listed on
Schedule 1 to the Perfection Certificate.  Each Credit Party is in good standing
and is qualified to do business in the states in which qualification and good
standing are necessary for such Credit Party to conduct its business and own its
property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.

 

84

--------------------------------------------------------------------------------


 

(b)                                 As of the Amendment No. 2 Effective Date,
all of the Subsidiaries of Parent Guarantor are listed on Schedule 9 to the
Perfection Certificate.  As of the Amendment No. 2 Effective Date, the Persons
identified on Schedule 9 to the Perfection Certificate are the record and
beneficial owners of all of the shares of Capital Stock of each of the
Subsidiaries listed on Schedule 9 to the Perfection Certificate as being owned
thereby, there are no proxies, irrevocable or otherwise, with respect to such
shares, and no equity securities of any of such Persons are or may become
required to be issued by reason of any options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any Capital
Stock of any such Person, and there are no contracts, commitments,
understandings or arrangements by which any such Person is or may become bound
to issue additional shares of its Capital Stock or securities convertible into
or exchangeable for such shares.  All of the shares owned by the Credit Parties
are owned free and clear of any Liens other than Permitted Encumbrances.

 

5.3.                            Survival of Representations and Warranties.  All
representations and warranties of the Credit Parties contained in this Agreement
and the Other Documents shall, at the time of such Credit Party’s execution of
this Agreement and the Other Documents, be true and correct in all material
respects (or, if such representation and warranty is, by its terms, limited by
materiality (including a Material Adverse Effect), then such representation and
warranty shall be true in all respects) and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.

 

5.4.                            Tax Returns.  The federal taxpayer
identification number of each Credit Party that is a Credit Party as of the
Amendment No. 2 Effective Date is set forth on Schedule 1 to the Perfection
Certificate.  The Credit Parties have filed all federal, state and local Tax
returns and other reports they are required by law to file and have paid all
Taxes that are due and payable, except to the extent failure to do so would not
reasonably be expected to result in an Event of Default, result in material
liability to any Credit Party or have a Material Adverse Effect.  The provision
for Taxes on the books of the Credit Parties have been made in accordance with
GAAP and the Credit Parties have no knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books.

 

5.5.                            Financial Statements.

 

(a)                                 Historical Statements.  The Parent Guarantor
and its Subsidiaries have delivered to the Agent copies of (i) its audited
consolidated and unaudited consolidating year-end financial statements as of
December 31, 2013 and for the fiscal year then ended and (ii) its unaudited
balance sheet, statements of income and stockholders’ equity and cash flows on a
consolidated and consolidating basis as of March 31, 2014 and for the three
months ended March 31, 2014 and 2013 (the “Historical Statements”).  The
Historical Statements were compiled from the books and records maintained by
management of the Parent Guarantor and its Subsidiaries, are correct and
complete in all material respects and fairly represent the consolidated and
consolidating financial condition of the Parent Guarantor and its Subsidiaries
as of their dates and their results of operations and cash flows for the fiscal
periods specified and have been prepared in accordance with GAAP consistently
applied, except that the unaudited financial statements are subject to normal
year-end adjustments.

 

(b)                                 Financial Projections.  The Parent Guarantor
and its Subsidiaries have delivered to the Agent financial projections
(including balance sheets and statements of operation and cash flows) for the
period 2014 through 2019 derived from various assumptions of the Parent
Guarantor’s management (the “Financial Projections”).  The Financial Projections
have been prepared based upon good faith estimates and stated assumptions
believed to be reasonable and fair as of the date might in light of conditions
and facts then known and, as of such date, reflect good faith, reasonable and
fair estimates of the information projected for the periods set forth therein;
it being understood that such Financial Projections are subject

 

85

--------------------------------------------------------------------------------


 

to significant uncertainties and contingencies, many of which are beyond the
Parent Guarantor’s control, and that actual results may vary from such
projections and that such variances may be material.

 

(c)                                  No Material Adverse Effect.  Since
December 31, 2013, there has been no change, occurrence or development which
could reasonably be expected to have a Material Adverse Effect.

 

5.6.                            Entity Names.  As of the Amendment No. 2
Effective Date, except as set forth on Schedule 1 to the Perfection Certificate,
no Credit Party (i) has been known by any other corporate or trade name in the
past five years, (ii) sells Inventory under any other name nor (iii) has been
the surviving corporation or company of a merger or consolidation or acquired
all or substantially all of the assets of any Person during the preceding five
(5) years.

 

5.7.                            O.S.H.A.; Environmental Compliance; Flood Laws.
Except as could, individually or in the aggregate, not reasonably be expected to
have a Material Adverse Effect:

 

(a)                                 The Credit Parties have duly complied with,
and their facilities, business, assets, property, leaseholds, Real Property and
Equipment are in compliance with, the provisions of the Federal Occupational
Safety and Health Act, RCRA and all other Environmental Laws (in effect at the
time of the representation).

 

(b)                                 The Credit Parties have been issued or
obtained all required federal, state and local licenses, certificates or permits
relating to all applicable Environmental Laws (in effect at the time of the
representation).

 

(c)                                  (i) There are no visible signs of releases,
spills, discharges, leaks or disposal (collectively referred to as “Releases”)
of Hazardous Substances (as defined at the time of the representation) at, upon,
under or within any Real Property, except as authorized by any permit or
certificate issued pursuant to Environmental Law; (ii) there are no underground
storage tanks or polychlorinated biphenyls on the Real Property except those
kept in amounts and under circumstances in compliance with Environmental Laws
(in effect at the time of the representation); (iii) the Real Property has never
been used as a treatment, storage or disposal facility of Hazardous Waste (as
defined at the time of the representation), except as previously disclosed to
Agent; and (iv) no Hazardous Substances (as defined at the time of the
representation) are handled or stored on the Real Property, excepting such
quantities as are handled in accordance with all applicable governmental
regulations and in proper storage containers as required by Environmental Laws
and as are necessary for the operation of the business of any Credit Party or of
its tenants.

 

(d)                                 All Real Property owned by Credit Parties is
insured pursuant to policies and other bonds which are valid and in full force
and effect and which provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each such
Credit Party in accordance with prudent business practice in the industry of
such Credit Party.

 

5.8.                            Solvency.  Taking into account rights of
contribution and subrogation under Applicable Laws, and after giving effect to
the Transactions, (x) the Parent Guarantor and its Subsidiaries, taken as a
whole, are and will continue to be solvent, able to pay their debts and
liabilities, contingent liabilities and other commitments as they mature in the
ordinary course of business, and have and will have capital sufficient to carry
on their business and all businesses in which they are about to engage and
(y) the fair present saleable value of their assets and property, calculated on
a going concern basis, are in excess of

 

86

--------------------------------------------------------------------------------


 

the amount of their liabilities, including contingent liabilities and will
continue to be in excess of the amount of their liabilities.

 

5.9.         Litigation.  No Credit Party has (i) any pending against, or to the
knowledge of the Credit Parties, threatened litigation, arbitration, actions or
proceedings which could reasonably be expected to have a Material Adverse Effect
or an Event of Default, result in material liability to such Credit Party or
materially and adversely affect such Credit Party’s ability to conduct its
business as currently conducted, or (ii) any liabilities or indebtedness for
borrowed money other than the Obligations and Indebtedness permitted by
Section 7.6.

 

5.10.       Compliance with Laws; ERISA.

 

(a)           No Credit Party is in violation of any applicable statute, law,
rule, regulation or ordinance in any respect which could reasonably be expected
to have a Material Adverse Effect, nor is any Credit Party in violation of any
order of any court, Governmental Body or arbitration board or tribunal which
could reasonably be expected to have a Material Adverse Effect.  The Borrowers
have implemented and maintained in effect policies and procedures designed to
ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Terrorism Laws.

 

(b)           As of the Closing Date and as of the end of each fiscal quarter
thereafter, no Credit Party or any member of the Controlled Group maintains or
is required to contribute to any Plan other than those listed on Schedule
5.10(b) hereto with respect to which any Credit Party or any member of the
Controlled Group has incurred or may incur any material liability.  Each Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other Applicable Law.  Except as could not reasonably result in
Material Adverse Effect or an Event of Default or result in material liability
to any Credit Party:  (i) each Borrower and each member of the Controlled Group
has met all applicable minimum funding requirements under Section 302 of ERISA
and Section 412 of the Code in respect of each Plan and each Plan is in
compliance with Sections 412, 430 and 436 of the Code and Sections 206(g), 302
and 303 of ERISA, without regard to waivers and variances; (ii) each Plan which
is intended to be a qualified plan under Section 401(a) of the Code as currently
in effect has been determined by the IRS to be qualified under Section 401(a) of
the Code and the trust related thereto is exempt from federal income Tax under
Section 501(a) of the Code or an application for such a determination is
currently being processed by the IRS; (iii) neither any Credit Party nor any
member of the Controlled Group has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due which are unpaid; (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan; (v) the
current value of the assets of each Plan exceeds the present value of the
accrued benefits and other liabilities of such Plan and neither any Credit Party
nor any member of the Controlled Group knows of any facts or circumstances which
would change the value of such assets and accrued benefits and other
liabilities; (vi) neither any Credit Party nor any member of the Controlled
Group has breached any of the responsibilities, obligations or duties imposed on
it by ERISA with respect to any Plan; (vii) neither any Credit Party nor any
member of the Controlled Group has incurred any liability for any excise Tax
arising under Section 4971, 4972 or 4980B of the Code, and no fact exists which
could give rise to any such liability; (viii) neither any Credit Party nor any
member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a “prohibited transaction” described in Section 406 of
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) no Termination Event has occurred or is reasonably expected to
occur; (x) there exists no Reportable Event; (xi) neither any Credit Party nor
any member of the Controlled Group has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; (xii) neither any

 

87

--------------------------------------------------------------------------------


 

Credit Party nor any member of the Controlled Group maintains or is required to
contribute to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any Credit Party nor
any member of the Controlled Group has withdrawn, completely or partially,
within the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan
so as to incur liability under the Multiemployer Pension Plan Amendments Act of
1980 and there exists no fact which would reasonably be expected to result in
any such liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan.

 

5.11.       Patents, Trademarks, Copyrights and Licenses.  All registered
trademarks, trademark applications, patents, patent applications, copyright and
copyright applications and all licenses for intellectual property held on the
Amendment No. 2 Effective Date by any Credit Party which are material to the
conduct of any Borrower’s business are set forth on Schedule 7 to the Perfection
Certificate.  All of the owned or, to the knowledge of the Credit Parties,
licensed, intellectual property set forth on Schedule 7 to the Perfection
Certificate (a) is valid and enforceable by the Credit Party claiming ownership
thereof, (b) with respect to such owned intellectual property, have been duly
registered or filed with all appropriate Governmental Bodies and (c) constitute
all of the intellectual property rights which are material to the conduct of
each Borrower’s business as presently conducted or anticipated to be conducted. 
To the knowledge of any Authorized Officer of any Credit Party there is no
objection or pending challenge to the validity of any such intellectual property
and there are no grounds for any such challenge, except, in each case, as could
not reasonably be expected to have a Material Adverse Effect or an Event of
Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted.

 

5.12.       Licenses and Permits.  Except as set forth in Schedule 5.12, each
Credit Party (a) is in compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any Applicable Law
for the operation of its business in each jurisdiction wherein it is now
conducting or proposes to conduct business, except, in the cases of both (a) and
(b) where the failure to procure such licenses or permits would reasonably be
expected to have a Material Adverse Effect or an Event of Default, result in
material liability to such Credit Party or materially and adversely affect such
Credit Party’s ability to conduct its business as currently conducted.

 

5.13.       No Burdensome Restrictions.  No Credit Party is a party to any
contract or agreement the performance of which could reasonably be expected to
have a Material Adverse Effect or materially and adversely affect such Credit
Party’s ability to comply with the terms of this Agreement.  All Material
Contracts as of the Amendment No. 2 Effective Date are set forth on Schedule 13
to the Perfection Certificate, and the Credit Parties have heretofore delivered
to Agent true and complete copies of all such Material Contracts to which any of
them are a party or to which any of them or any of their properties is subject. 
No Credit Party has agreed or consented to cause or permit in the future (upon
the happening of a contingency or otherwise) any of its property, whether now
owned or hereafter acquired, to be subject to a Lien which is not a Permitted
Encumbrance.

 

5.14.       No Labor Disputes.  No Credit Party is involved in any labor
dispute; there are no strikes or walkouts or union organization of any Credit
Party’s employees threatened or in existence and no labor contract is scheduled
to expire prior to the Maturity Date other than as set forth on Schedule 5.14
hereto, which, in each case, could reasonably be expected to result in a
Material Adverse Effect or an Event of Default or materially and adversely
affect such Credit Party’s ability to conduct its business as currently
conducted.

 

88

--------------------------------------------------------------------------------


 

5.15.       Margin Regulations.  No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

 

5.16.       Investment Company Act.  No Credit Party is an “investment company”
as defined in, and registered or required to be registered under, the Investment
Company Act of 1940,  nor is it controlled by such a company.

 

5.17.       Disclosure.  No representation or warranty made by any Credit Party
in this Agreement or in any financial statement, report, certificate or any
other document furnished in connection herewith or therewith, taken as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not materially
misleading in light of the circumstances under which the statements were made;
provided that (a) with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time in light of conditions
and facts then known; it being understood that (i) such projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Parent Guarantor’s control, and (ii) actual results may vary from such
projections and that such variances may be material and (b) no representation is
made with respect to information of an industry specific or general economic
nature.  There is no fact known to any Credit Party or which reasonably should
be known to such Credit Party which such Credit Party has not disclosed to Agent
in writing with respect to the Transactions which could reasonably be expected
to have a Material Adverse Effect.

 

5.18.       Perfection of Security Interest in Collateral.  The provisions of
this Agreement and of each other applicable Other Document and Security Document
are effective to create in favor of the Agent, for the benefit of itself and the
other Secured Parties, a legal, valid and enforceable first priority security
interest in all right, title and interest of the Credit Parties in each item of
Collateral, except (i) in the case of any Permitted Encumbrances, to the extent
that any such Permitted Encumbrance would have priority over the security
interest in favor of Agent pursuant to any Applicable Law and (ii) Liens
perfected only by possession or control (within the meaning of the Uniform
Commercial Code) to the extent Agent has not obtained or does not maintain
possession or control of such Collateral (provided that such possession or
control of such Collateral shall be given to Agent to the extent such possession
or control is required by the terms of this Agreement or any Other Document or
Security Document).

 

5.19.       Swaps.  No Credit Party is a party to, nor will it be a party to,
any swap agreement whereby such Credit Party has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable on an unlimited “two-way
basis” without regard to fault on the part of either party.

 

5.20.       Application of Certain Laws and Regulations.  Neither any Credit
Party nor any Subsidiary of any Credit Party is subject to any Law which
regulates the incurrence of any Indebtedness, including Laws relative to common
or interstate carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services.

 

5.21.       No Brokers or Agents.  No Credit Party or Subsidiary thereof uses
any brokers or other agents acting in any capacity for such Credit Party or
Subsidiary in connection with the Obligations.

 

89

--------------------------------------------------------------------------------


 

5.22.       Commercial Tort Claims.  As of the Amendment No. 2 Effective Date
and as of the end of any fiscal quarter thereafter, none of the Credit Parties
has any commercial tort claims in excess of $1,000,000, except as set forth on
Schedule 12 to the Perfection Certificate.

 

5.23.       Letter of Credit Rights.  As of the Amendment No. 2 Effective Date
and as of the end of any fiscal quarter thereafter, no Credit Party has any
letter of credit rights in excess of $1,000,000, except as set forth on Schedule
5(b) to the Perfection Certificate.

 

5.24.       Deposit Accounts.  All deposit accounts and securities accounts of
the Credit Parties as of the Amendment No. 2 Effective Date are set forth on
Schedule 5(a) to the Perfection Certificate.

 

5.25.       Bid Letters.  The Borrowing Agent has provided to the Agent true and
complete copies of all bid letters and letters of intent (from all bidders)
relating to the Fuels Division Sale, except that the name of the bidder and
other identifying information may be redacted.

 

5.26.       Second Lien Documents.  As of the Amendment No. 12 Effective Date,
the Borrowing Agent has provided to the Agent true and complete copies of all of
the Second Lien Term Loan Documentation entered into as of such date.

 

VI.          AFFIRMATIVE COVENANTS.

 

Credit Parties (or Borrowers if otherwise indicated) shall, and shall cause
their Restricted Subsidiaries (or, if indicated, all of their Subsidiaries) to,
until the Termination Date:

 

6.1.         Payment of Fees.  Borrowers shall pay to Agent on demand all usual
and customary fees and expenses which Agent incurs in connection with (a) the
forwarding of Advance proceeds and (b) the establishment and maintenance of any
Collection Accounts as provided for in Section 4.14(g).  Agent may, without
making demand, charge Borrowers’ Account for all such reasonable and documented
fees and expenses.

 

6.2.         Conduct of Business and Maintenance of Existence and Assets. 
(a) Conduct continuously and operate actively their business according to good
business practices and maintain all of their properties useful or necessary in
their business in good working order and condition in accordance with industry
standards (reasonable wear and tear and casualty excepted and except as may be
disposed of in accordance with the terms of this Agreement), including all
material licenses, patents, copyrights, design rights, tradenames, domain names,
trade secrets and trademarks and take all actions reasonably necessary to
enforce and protect the validity of any material intellectual property right or
other material right included in the Collateral; (b) keep in full force and
effect their existence and comply in all material respects with the Applicable
Laws governing the conduct of their business where the failure to do so could
reasonably be expected to have a Material Adverse Effect, result in an Event of
Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted; and (c) make all such reports and pay all such franchise
and other Taxes and license fees and do all such other acts and things as may be
lawfully required to maintain their rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect, result in an Event of Default or result in material
liability to such Credit Party.

 

6.3.         Violations.  Promptly after becoming aware thereof, notify Agent in
writing of any violation of any Applicable Law applicable to any Credit Party or
the Transactions which could reasonably be expected to have a Material Adverse
Effect.

 

90

--------------------------------------------------------------------------------


 

6.4.         Government Receivables.  At the reasonable request of Agent, take
all steps necessary to protect Agent’s interest in the Collateral under the
Federal Assignment of Claims Act, the Uniform Commercial Code and all other
Applicable Laws with respect to contracts providing for payments in excess of
$10,000,000 in the aggregate, and deliver to Agent, appropriately endorsed, all
instruments or chattel paper connected with any Receivable arising out of
contracts between any Borrower and the United States, any state or any
department, agency or instrumentality of any of them; provided that the delivery
requirement shall not apply to such instruments and chattel paper of up to
$5,000,000 in the aggregate.

 

6.5.         Financial Covenants.

 

(a)           Interest Coverage Ratio.  Maintain, when measured as of the last
day of each Building Period ending with the fiscal quarter set forth in the
table below, an Interest Coverage Ratio not less than the Interest Coverage
Ratio set forth below opposite the period set forth in the table:

 

Building Period Ending with Fiscal Quarter Ending

 

Minimum Interest
Coverage Ratio

 

March 31, 2018

 

2.00:1.00

 

June 30, 2018

 

2.00:1.00

 

September 30, 2018

 

2.50:1.00

 

December 31, 2018

 

2.50:1.00

 

Thereafter

 

3.00:1.00

 

 

For the avoidance of doubt, this covenant shall not be tested for the fiscal
quarters ending prior to March 31, 2018.

 

(b)           [Reserved].

 

(c)           Minimum EBITDA. Maintain Consolidated EBITDA for each Building
Period ending with the fiscal quarter set forth in the table below to be at
least the amount set forth opposite such fiscal quarter in the table below:

 

Building Period Ending with Fiscal Quarter Ending

 

Minimum EBITDA

 

December 31, 2015

 

$

2,000,000

 

March 31, 2016

 

N/A

 

June 30, 2016

 

N/A

 

September 30, 2016

 

N/A

 

December 31, 2016

 

N/A

 

March 31, 2017

 

N/A

 

June 30, 2017

 

$

750,000

 

September 30, 2017

 

$

3,500,000

 

December 31, 2017

 

$

7,000,000

 

March 31, 2018

 

$

14,000,000

 

June 30, 2018

 

$

22,000,000

 

September 30, 2018

 

$

29,000,000

 

December 31, 2018

 

$

35,000,000

 

March 31, 2019

 

$

45,000,000

 

 

For the avoidance of doubt, this covenant shall not be tested for the fiscal
quarters ended on March 31, 2016 through March 31, 2017.

 

91

--------------------------------------------------------------------------------


 

(d)           Minimum Excess Availability.  Cause Excess Availability at all
times to be at least (i) prior to the closing of the Equity Investments required
by Section 6.14, $20,000,000 and (ii) after the closing of the Equity
Investments required by Section 6.14, $15,000,000.

 

(e)           Maximum Capital Expenditures.  Cause Capital Expenditures to be no
more than the respective amounts set forth below for the periods set forth
below:

 

Fiscal Quarter Ending

 

Maximum
Capital Expenditures

 

September 30, 2016

 

$

1,750,000

 

December 31, 2016

 

$

500,000

 

March 31, 2017

 

$

2,000,000

 

June 30, 2017

 

$

1,000,000

 

September 30, 2017

 

$

1,000,000

 

December 31, 2017

 

$

1,000,000

 

March 31, 2018

 

$

1,500,000

 

June 30, 2018

 

$

1,500,000

 

September 30, 2018

 

$

1,500,000

 

December 31, 2018

 

$

1,500,000

 

March 31, 2019

 

$

1,500,000

 

 

; provided that, (A) for the avoidance of doubt, the maximum Capital
Expenditures with respect to the fiscal quarter ending September 30, 2016, shall
not include any Capital Expenditures relating to hydrotreaters for the legacy
fuels division of the Borrowers, (B) that (x) if the aggregate amount of Capital
Expenditures made in any fiscal quarter shall be less than the maximum amount of
Capital Expenditures permitted under this Section 6.5(e) for such fiscal quarter
(before giving effect to any carryover), then an amount of such shortfall not
exceeding $1,750,000 per fiscal quarter may be added to the amount of Capital
Expenditures permitted under this Section 6.5(e) for the immediately succeeding
(but not any other) fiscal quarter and (y) in determining whether any amount is
available for carryover, the amount expended in any fiscal quarter shall first
be deemed to be from the amount allocated to such fiscal quarter (before giving
effect to any carryover) and (C) Capital Expenditures in respect of the business
and operations acquired in the Titan Acquisition of up to $2,500,000 during the
fiscal year ending December 31, 2017 shall not count toward the limitation in
this Section 6.5(e) with respect to the periods within such fiscal year.

 

6.6.         Perfection:  Further Assurances.

 

(a)           Take all action that may be reasonably necessary or desirable, or
that Agent may reasonably request, so as at all times to maintain the validity,
perfection, enforceability and priority of Agent’s security interest in and Lien
on the Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to (and in each case
without otherwise affecting Agent’s ability to implement a reserve against the
Formula Amount during the pendency of such action), (i) promptly discharging all
Liens other than Permitted Encumbrances, (ii) subject to any express exclusion
or limitations in this Agreement or any Other Document, promptly (but in any
event on the Closing Date or within 30 days after the receipt thereof if after
the Closing Date and notify Agent of the receipt thereof if after the Closing
Date within such 30-day period) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may specify, and stamping or marking, in
such manner as Agent may specify, any and all certificates, agreements or
instruments representing or evidencing Subsidiary Stock and chattel paper,
instruments, letters of credit and advices thereof and documents evidencing or
forming a part of the Collateral, (iii) entering into lockbox, blocked account
or other such arrangements as required under Section 4.14(g) or any other
applicable provision of this

 

92

--------------------------------------------------------------------------------


 

Agreement or any Other Document, (iv) subject to any express exclusion or
limitations in this Agreement or any Other Document, executing and delivering
financing statements, control agreements, instruments of pledge, mortgages,
notices and assignments (including filings with the United States Patent and
Trademark Office and United States Copyright Office), in each case in form and
substance satisfactory to Agent in its Permitted Discretion, relating to the
creation, validity, perfection, maintenance or continuation of Agent’s security
interest in and Lien on assets of the Credit Parties under the Uniform
Commercial Code, the PPSA or other Applicable Law, (v) providing Mortgages,
title policies, opinions of counsel, environmental reports and Environmental
Indemnity Agreements (in each case, consistent with the requirements for the
Mortgages delivered as of the Closing Date) with respect to all (A) Leasehold
Interests containing Sand Reserves that are included in the Formula Amount and
(B) Real Property owned in fee having a fair market value in excess of
$5,000,000 which is not subject to a Lien securing Permitted Purchase Money
Indebtedness the terms of which would prohibit such Mortgage, in the case of
this clause (B), within sixty (60) days (or, at Agent’s discretion, ninety (90)
days) after such Real Property owned in fee is acquired by a Credit Party or
exceeds $5,000,000 in fair market value (provided that such fair market value
shall be measured only as of the end of any fiscal year or upon the “substantial
completion” of any improvements constructed thereon, as reasonably determined by
the Borrowers in consultation with the Agent); provided that the requirements of
this clause (v) with respect to the Barron Wisconsin Property shall be completed
no later than December 18, 2015 and (vi) otherwise providing such other
documents and instruments as Agent may request, in order that the full intent of
this Agreement may be carried into effect; provided, however, perfection of
Agent’s Liens on assets of the Credit Parties shall not be required where the
benefits of obtaining such perfection is outweighed by the costs or burdens of
providing the same, as determined by Agent.  If any Credit Party shall at any
time after Closing Date (i) obtain any rights to any additional Intellectual
Property or (ii) become entitled to the benefit of any additional Intellectual
Property or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any Intellectual Property, or any
improvement on any Intellectual Property, or if any intent-to use trademark
application is no longer subject to clause (v) of the definition of “Excluded
Collateral,” the provisions hereof shall automatically apply thereto and any
such item enumerated in the preceding clause (i) or (ii) shall automatically
constitute Intellectual Property and Collateral under this Agreement and each
Other Document as if such would have constituted Intellectual Property at the
time of execution hereof and be subject to the Lien and security interest
created by this Agreement without further action by any party.  Each Credit
Party shall provide to Agent written notice of any of the foregoing since the
delivery of the prior Compliance Certificate (or since the Closing Date)
pursuant to each Compliance Certificate delivered pursuant to Section 9.3 and on
the date of delivery of such Compliance Certificate confirm the attachment of
the Lien and security interest created by this Agreement to any rights described
in clauses (i) and (ii) immediately above by execution of an instrument in form
reasonably acceptable to Agent and the filing of any instruments or statements
as shall be reasonably necessary to create, preserve, protect or perfect Agent’s
security interest in such Intellectual Property.

 

(b)           Ensure that at all times on and after the Closing Date (subject to
Schedule 6.11), Agent shall have received Deposit Account Control Agreements, in
form and substance satisfactory to Agent in its Permitted Discretion, with
respect to all accounts listed on Schedule 5(a) to the Perfection Certificate,
other than Excluded Deposit Accounts.

 

6.7.         Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all their
obligations and liabilities of whatever nature, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Agent and/or the
Lenders.

 

93

--------------------------------------------------------------------------------


 

6.8.         Standards of Financial Statements.  Cause all financial statements
referred to in this Agreement as to which GAAP is applicable to be complete and
correct in all material respects (subject, in the case of interim financial
statements, to normal year-end audit adjustments) and to be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein (except as concurred in by such reporting
accountants or officer, as the case may be, and disclosed therein).

 

6.9.         Unrestricted Subsidiaries.  Comply with the provisions of
Section 7.9 with respect to any Subsidiaries which were initially formed or
acquired as Unrestricted Subsidiaries but which thereafter fail to meet the
requirements for an Unrestricted Subsidiary.

 

6.10.       Keepwell.  If it is a Qualified ECP Credit Party, then jointly and
severally, together with each other Qualified ECP Credit Party, hereby
absolutely unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any Non-Qualifying Party to
honor all of such Non-Qualifying Party’s obligations under this Agreement or any
Other Document in respect of Swap Obligations (provided, however, that each
Qualified ECP Credit Party shall only be liable under this Section 6.10 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 6.10, or otherwise under this Agreement or
any Other Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Credit Party under this
Section 6.10 shall remain in full force and effect until the Termination Date. 
Each Qualified ECP Credit Party intends that this Section 6.10 constitute, and
this Section 6.10 shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of each other
Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

6.11.       Post-Closing Deliveries.  Borrowers shall satisfy the requirements
set forth on Schedule 6.11 on or before the applicable date therefor (or such
later date as Agent may agree).

 

6.12.       Anti-Terrorism Law; International Trade Law Compliance.

 

(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (i) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person or does business in or with, or derives any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (ii) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (iii) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law; (c) the funds and proceeds therefrom used to repay the
Obligations will not be derived from any unlawful activity; (d) each Covered
Entity shall comply with all Anti-Terrorism Laws and (e) each Credit Party shall
immediately notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

 

6.13.       Information Regarding Collateral.

 

(a)           Not effect any change (i) in any Credit Party’s legal name,
(ii) in the location of any Credit Party’s chief executive office, (iii) in any
Credit Party’s identity or organizational structure, (iv) in any Credit Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Credit Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given Agent not less than 30 days’ prior written notice (in the form
of a certificate executed by any Authorized Officer of the Borrowing Agent), or
such lesser notice period

 

94

--------------------------------------------------------------------------------


 

agreed to by Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to Agent to maintain the perfection and priority of the security
interest of Agent for the benefit of the Secured Parties in the Collateral, if
applicable.  Each Credit Party agrees to promptly provide Agent with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence.

 

(b)           Concurrently with the delivery of the Compliance Certificate
pursuant to Section 9.3, deliver to Agent a supplement to the Perfection
Certificate (or Perfection Certificate Supplement) most recently delivered in
the form of Annex 6.13(b) to the Compliance Certificate.

 

6.14.       Equity Investments. After the Amendment No. 11 Effective Date and on
or before November 30, 2016, cause to be consummated Equity Investments
generating Net Cash Proceeds to the Parent Guarantor in an aggregate amount of
no less than $31,200,000.

 

VII.         NEGATIVE COVENANTS.

 

Credit Parties (or Borrowers if otherwise indicated) shall not, and shall not
permit their Restricted Subsidiaries (or, if indicated, any of their
Subsidiaries) to, until the Termination Date:

 

7.1.         Merger, Consolidation, Acquisition and Sale of Assets.

 

(a)           Enter into any merger, consolidation or other reorganization with
or into any other Person or acquire all or a substantial portion of the assets
or Equity Interests of any Person or permit any other Person to consolidate with
or merge with it, except (i) any Restricted Subsidiary (including a Borrower)
may merge or be consolidated into a Borrower, (ii) any Guarantor (other than
Parent Guarantor) or Inactive Subsidiary may merge or be consolidated into any
other Guarantor or any Borrower (provided that, in the case of a Guarantor or
Inactive Subsidiary merging or consolidating into any Borrower, such Borrower
shall be the continuing or surviving Person), (iii) prior to the Amendment No. 2
Effective Date, any Permitted Acquisition and (iv) the Titan Acquisition if it
satisfies the requirements of a Permitted Acquisition.

 

(b)           Sell, lease, transfer. assign or otherwise dispose (collectively,
“Dispositions”) of any of their properties or assets, except (i) Dispositions of
Inventory and used, surplus or obsolete Equipment or reserves in the ordinary
course of business, (ii) Dispositions to the Parent Guarantor or a Restricted
Subsidiary, provided that any such Dispositions to a Restricted Subsidiary that
is not a Credit Party shall comply with Section 7.4 and no Dispositions of
assets which make up the Formula Amount may be Disposed of to any Person that is
not a Borrower, (iii) subleases or assignments with respect to any leased Real
Property (other than Leasehold Interests containing Sand Reserves that are
included in the Formula Amount), to the extent the subject Real Property is not
being actively used in the conduct of Borrowers’ business, (iv) Dispositions to
a Credit Party of all (but not less than all) of the assets of an Inactive
Subsidiary in connection with the winding down or liquidation of such Inactive
Subsidiary, (v) Dispositions of surface rights and termination of mining leases
after the completion of mining and reclamation and termination or abandonment of
water rights no longer needed for mining so long no portion thereof provides any
portion of the Sand Reserve Value, (vi) use of cash or cash equivalents in any
manner not otherwise prohibited by this Agreement, (vii) licensing and
cross-licensing arrangements involving any technology or other Intellectual
Property of the Parent Guarantor or any Restricted Subsidiary in the ordinary
course of business consistent with past practice; provided, however, that any
such license or cross-license of technology or other Intellectual Property shall
be on a non-exclusive basis, (viii) Dispositions permitted under Section 7.1(a),
Section 7.2, Section 7.4, or Section 7.5, (ix) the unwinding of any interest,
commodity or currency swap agreements or other similar agreements, (x) the

 

95

--------------------------------------------------------------------------------


 

surrender, modification, release or waiver of contract rights (including under
leases, subleases and licenses of real property not constituting Leasehold
Interests containing Sand Reserves that are included in the Formula Amount) or
the settlement, release, modification, waiver or surrender of contract, tort or
other claims of any kind in the ordinary course of business, (xi) the issuance
of Equity Interests in any Restricted Subsidiary to the extent consisting of
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Parent Guarantor or a Restricted Subsidiary, (xii) the
issuance or sale of Equity Interests by a Restricted Subsidiary to the Parent
Guarantor or to another Restricted Subsidiary, (xiii) Dispositions required by
the terms of the Midwest Frac Agreement as in effect on the Closing Date,
(xiv) subleases of leases for Real Property (other than Leasehold Interests
containing Sand Reserves that are included in the Formula Amount) to the extent
made in the ordinary course of business and not materially and adversely
affecting the operations of any Borrower or Agent’s access to any Collateral,
(xv) other sales, leases, transfers or dispositions of assets having a value not
in excess of $10,000,000 in the aggregate during any fiscal year, (xvi) the
Fuels Division Sale and (xvii) any of the Specified Assets; provided that on the
date of consummation of the Disposition of any Specified Assets, (x) the
Borrower shall deliver to the Agent a certificate setting forth in reasonable
detail the calculation of Net Cash Proceeds thereof, (y) the Borrower shall
receive not less than $3,300,000 of Net Cash Proceeds from the first Disposition
of any Specified Assets and (z) no Event of Default shall have occurred and be
continuing.  To the extent the Required Lenders waive the provisions of this
Section 7.1 or property is sold, leased, transferred or otherwise disposed of as
permitted by this Section 7.1 to a Person that is not a Credit Party, such
property will be sold free and clear or any Liens in favor of Agent and Secured
Parties, and the Agent shall take all actions reasonably requested by the Credit
Parties to effect the foregoing subject to Agent’s receipt of certifications as
to compliance with this Section in form and substance reasonably satisfactory to
Agent.

 

7.2.         Creation of Liens.  Create or suffer to exist any Lien or transfer
upon or against any of their property or assets now owned or hereafter acquired,
except Permitted Encumbrances.

 

7.3.         Guarantees.  Except as otherwise agreed to in writing in advance by
Agent, become liable upon the obligations or liabilities of any Person by
assumption, endorsement or guarantee thereof or otherwise (other than to
Lenders) except (a) guarantees of Indebtedness or other obligations of another
Credit Party or Restricted Subsidiary which Indebtedness is permitted or other
obligation is not prohibited by this Agreement (provided that guarantees of
Indebtedness or other obligations of Subsidiaries that are not Credit Parties
shall otherwise be permitted under Section 7.4), (b) the endorsement of checks
in the ordinary course of business, and (c) guarantees of Indebtedness permitted
by Section 7.6 (other than Section 7.6(f)).

 

7.4.         Investments.  Make any Investments, except (a) obligations issued
or guaranteed by the United States of America or any agency thereof that mature
within one year of acquisition thereof, (b) commercial paper with maturities of
not more than one hundred eighty (180) days and a published rating of not less
than A-1 or P-1 (or the equivalent rating), (c) certificates of time deposit and
bankers’ acceptances having maturities of not more than one hundred eighty (180)
days and repurchase agreements backed by United States government securities of
a commercial bank if (i) such bank has a combined capital and surplus of at
least $500,000,000, or (ii) its debt obligations, or those of a holding company
of which it is a Subsidiary, are rated not less than A (or the equivalent
rating) by a nationally recognized investment rating agency, (d) U.S. money
market funds at least 95% of the assets consists of Investments described in the
foregoing clauses (a) through (c), (e) investments in respect of Hedges,
(f) extensions of commercial trade credit to Customers in the ordinary course of
business, (g) payroll, travel and other loan and advances to officers and
employees of it or of Parent Guarantor made in the ordinary course of business
not to exceed the aggregate amount of $250,000 at any time outstanding,
(h) Investments between Credit Parties (including any existing Restricted
Subsidiary that becomes a Credit Party immediately after giving effect to and as
a result of such Investment) and Investments by any Restricted

 

96

--------------------------------------------------------------------------------


 

Subsidiary that is not a Credit Party in any other existing Restricted
Subsidiary that is not a Credit Party, (i) Investments in Unrestricted
Subsidiaries that meet the conditions set forth in the definition thereof,
(j) Investments existing on the Closing Date and identified on Schedule 7.4
(including any extensions, refinancings, restructurings or recharacterizations
thereof that do not increase the original amount of such investments), (k) the
Investments of the Credit Parties in their Subsidiaries on or prior to the
Closing Date and as otherwise permitted by Section 7.1, (l) Investments made in
compliance with Section 7.1(a), including Permitted Acquisitions,
(m) Investments consisting of capital contributions to any Restricted
Subsidiary; provided that the aggregate amount of any such Investments made in
Subsidiaries that are not Credit Parties, together with the aggregate amount
expended for Acquisitions of Persons that do not become Credit Parties or assets
not held by Credit Parties pursuant to clause (iv) of the definition of
“Permitted Acquisition,” shall not exceed $25,000,000 in any fiscal year,
(n) Investments received as non-cash consideration in a Disposition permitted by
Section 7.1(b) to the extent such non-cash consideration does not exceed 25% of
the aggregate consideration received or to be received in connection with such
Disposition, (o) (i) Receivables owing to the Parent Guarantor or any Restricted
Subsidiary if created or acquired in the ordinary course of business,
(ii) endorsements for collection or deposit in the ordinary course of business,
(iii) securities, instruments or other obligations received in compromise or
settlement of Receivables created in the ordinary course of business or loans
permitted to be made under Section 7.4, or whether by reason of a composition or
readjustment of debts or bankruptcy or reorganization of another Person, or in
satisfaction claims and judgments and (iv) any asset received by way of
foreclosure by the Parent Guarantor or any of its Restricted Subsidiaries with
respect to any secured investment or other transfer of title with respect to any
secured investment in default, (p) Investments consisting of deposits permitted
under the definition of “Permitted Encumbrances”, (q) Investments consisting of
indemnification obligations in respect of any Permitted Acquisition,
(r) deposits received from Customers in the ordinary course of business, (s) any
Investments owned by a Person at the time it is acquired pursuant to a Permitted
Acquisition to the extent not made in contemplation of such acquisition,
(t) guarantees to the extent permitted by Section 7.3, (u) Investments made with
net cash proceeds of the issuance of Equity Interests (other than Disqualified
Stock) of Parent Guarantor that are not otherwise applied, (v) other Investments
made by Credit Parties and their Restricted Subsidiaries not to exceed
$10,000,000 in the aggregate since the Closing Date, and(w) loans made by any
Subsidiary that is not a Credit Party to any Credit Party so long as such loan
is subordinated to the Obligations pursuant to an agreement reasonably
satisfactory to Agent; provided, further, that no additional Investments shall
be made pursuant to clause (i), (m), (u) or (v) on or after the Amendment No. 2
Effective Date, except that clause (v) may be utilized for the PTL Acquisition.

 

7.5.         Dividends and Distributions.  Declare, pay or make any dividend or
distribution on any of its Equity Interests or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any of its Equity
Interests, or of any options to purchase or acquire any Equity Interests of any
Credit Party or Subsidiary thereof (each a “Restricted Payment”), except:

 

(a)           [Reserved];

 

(b)           [Reserved];

 

(c)           Subsidiaries of any Borrower may declare and pay dividends and
distributions to any Borrower;

 

(d)           any Credit Party may declare and pay dividends with respect to its
Equity Interests payable solely in additional Equity Interests (other than
Disqualified Stock);

 

(e)           Parent Guarantor and its Subsidiaries may, directly or indirectly,
make dividends and distributions to the General Partner at such times and in
such amounts as are necessary to

 

97

--------------------------------------------------------------------------------


 

permit the General Partner to pay (or to make a payment to any Person that owns
a direct Equity Interest in the General Partner to enable it to pay) such
entities’ operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including, without limitation,
administrative, legal, accounting, payroll and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, to the extent such expenses are directly attributable to the
ownership or operation of the Borrowers and their Subsidiaries; provided, that,
unless such expenses are detailed in the financial statements received by Agent
pursuant to Sections 9.7 or 9.8, Agent shall have received, on a quarterly
basis, a report detailing such expenses; and

 

(f)            Parent Guarantor and its Subsidiaries may, directly or
indirectly, make dividends and distributions to the General Partner at such
times and in such amounts as are necessary to pay amounts due under the Services
Agreement; provided, that, unless such amounts are detailed in the financial
statements received by Agent pursuant to Sections 9.7 or 9.8, Agent shall have
received, on a quarterly basis, a report detailing such amounts.

 

7.6.         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (a) the Obligations;
(b) Capitalized Lease Obligations consisting of the Capital Lease of the wet
sand plant located in Barron County, Wisconsin plus additional Capitalized Lease
Obligations in an aggregate amount at any time outstanding not to exceed
$25,000,000; (c) Permitted Purchase Money Indebtedness; (d) Indebtedness under
any Hedge so long as such Indebtedness (except to the extent constituting Hedge
Liabilities) is unsecured; (e) Indebtedness owing to any other Credit Party or
Restricted Subsidiary thereof so long as any such Indebtedness owing to any
Person that is not a Credit Party is subordinated pursuant to an agreement
reasonably satisfactory to Agent; (f) guarantees permitted under Section 7.3;
(g) to the extent not otherwise described in this Section 7.6, Indebtedness set
forth on Schedule 7.6 and any Permitted Refinancing in respect thereof;
(h) Indebtedness in respect of workers’ compensation claims, property casualty
or liability insurance, and self-insurance obligations, in each case in the
ordinary course of business; (i) Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business,
(j) Indebtedness of the Parent Guarantor or any Restricted Subsidiary consisting
of the financing of insurance premiums, (k) Indebtedness arising from agreements
of the Parent Guarantor or any Restricted Subsidiaries providing for
indemnification, adjustment of purchase price, earnouts or similar obligations,
in each case, incurred or assumed in connection with a Disposition permitted
under Section 7.1(b) or a Permitted Acquisition, (l) Indebtedness of the Parent
Guarantor or any Restricted Subsidiary in connection with performance bonds, bid
bonds, appeal bonds, bankers acceptances, insurance obligations, workers’
compensation claims, health or other types of social security benefits, surety
bonds, completion guarantees or other similar bonds and obligations, including
self-bonding arrangements, issued by the Parent Guarantor or a Restricted
Subsidiary in the ordinary course of business or pursuant to self-insurance
obligations and in each case not in connection with the borrowing of money or
the obtaining of advances, (m) Indebtedness in the form of subordinated notes,
so long as immediately before and after giving effect to the incurrence of any
such Indebtedness, and the application of the use of proceeds therefrom:  (i) no
Event of Default shall have occurred or be continuing or shall be caused
thereby; (ii) after giving effect to the incurrence of such Indebtedness and the
use of proceeds therefrom, Parent Guarantor and its Restricted Subsidiaries
shall be in compliance on a Pro Forma Basis with the covenants then in effect
set forth in Section 6.5 as of the last day of the fiscal quarter most recently
ended on or prior to the date of such incurrence of Indebtedness for which
financial statements have been provided to Agent pursuant to Section 9.7 or
9.8(a) (as applicable); and (iii) (A) interest on such Indebtedness may not be
paid in cash prior to the Maturity Date, (B) such Indebtedness shall not mature
and shall not provide for any mandatory prepayments, offers to repurchase or
redemptions (other than customary asset sale and change of control offers) until
at least six months after the Maturity Date, and such Indebtedness shall be
subordinated in right of payment to the Obligations

 

98

--------------------------------------------------------------------------------


 

purusant to a subordination agreement satisfactory to the Agent, (C) such
Indebtedness shall be unsecured and shall not be guaranteed by any person other
than a Credit Party, (D) the aggregate amount of Indebtedness permitted to be
incurred under this Section 7.6(m) by Restricted Subsidiaries that are not
Credit Parties shall not exceed $10,000,000 at any time outstanding, (E) the
covenants, mandatory prepayments, events of default and guarantees of such
Indebtedness, taken as a whole, shall not be materially more restrictive to the
Credit Parties than the terms of this Agreement, as determined by the Borrowing
Agent in good faith, unless (1) such provisions are added to this Agreement for
the benefit of the Lenders hereunder or (2) any such provisions apply after the
Maturity Date and (F) the Borrowing Agent shall have furnished to the Agent a
certificate from an Authorized Officer certifying as to compliance with the
requirements of the preceding clauses (i), (ii) and (iii) and containing the
calculations required by the preceding clause (ii); provided that (x) the
Maximum Revolving Advance Amount shall be reduced by an amount equal to the net
proceeds of such notes and if as a result of such reduction the Revolving
Facility Usage exceeds the Line Cap, the Credit Parties shall promptly comply
with Section 2.6 and (y) no more than $10,000,000 of Indebtedness incurred
pursuant to this clause (m) may be secured by a Lien, (n) the Specified Note,
including interest payments thereon by the increase in the principal amount
hereof in accordance with the terms of the Specified Note and (o) Permitted
Second Lien Term Loans.

 

7.7.         Nature of Business.  Engage in any businesses other than the
businesses engaged by the Credit Parties and their Restricted Subsidiaries on
the Closing Date and businesses that are reasonably related or ancillary thereto
or reasonable extensions of such businesses or any other business or activity in
the energy sector that produces “qualifying income” as such term is defined in
Section 7704(d) of the Code.

 

7.8.         Transactions with Affiliates.  Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
make any payment (including payments of management or consulting fees) to, or
enter into any transaction or arrangement with, or otherwise deal with, any
Affiliate, except, in each case to the extent not otherwise prohibited under
this Agreement or any Other Document:  (a) transactions which are in the
ordinary course of business, on an arm’s-length basis on terms and conditions no
less favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate, (b) transactions among Credit Parties not
involving any other Affiliates, (c) dividends or distributions permitted by
Section 7.5, Investments permitted by Section 7.4(g), (h), (i), (k), (m),
(o)(i) and (w), (d) any issuance of Capital Stock (other than Disqualified
Stock) of the Parent Guarantor; (e) transactions provided for in or contemplated
by the Services Agreement, (f) arrangements with respect to the procurement of
services of directors, officers, independent contractors, consultants or
employees in the ordinary course of business and the payment of customary
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and reasonable reimbursement
arrangements in connection therewith, (g) the payment of fees, expenses and
indemnities to directors, officers, consultants and employees of the General
Partner, the Parent Guarantor and the Restricted Subsidiaries in the ordinary
course of business; (h) the payment of fees and expenses relating to the
Transactions on the Closing Date; transactions with any Affiliate in its
capacity as a holder of Indebtedness or Capital Stock of the Parent Guarantor;
provided that such Affiliate is treated the same as other such holders of
Indebtedness or Capital Stock; and (i) transactions for which the Parent
Guarantor or any Restricted Subsidiary, as the case may be, obtains a favorable
written opinion from a nationally recognized investment banking firm as to the
fairness of the transaction to the Parent Guarantor and its Restricted
Subsidiaries from a financial point of view.

 

7.9.         Subsidiaries.  Form or acquire any Restricted Subsidiary (other
than any Inactive Subsidiary) unless within ten (10) Business Days (or such
longer period as Agent may consent to) after formation (i) if such Restricted
Subsidiary is a Domestic Subsidiary either (A) such Domestic Subsidiary
expressly joins in this Agreement as a “Borrower” and becomes jointly and
severally liable for the

 

99

--------------------------------------------------------------------------------


 

Obligations hereunder, under the Notes, and under any other agreement among any
Borrower, Agent or Lenders and takes all other actions necessary or advisable in
the opinion of Agent to grant a first priority perfected Lien in all of its
assets to the extent required by the terms of this Agreement and each applicable
Other Document or (B) becomes a “Guarantor” by executing a Guaranty and joinders
to the applicable Pledge Agreements and Security Agreements and each applicable
Other Document and takes all other actions necessary or advisable in the opinion
of Agent to grant a first priority perfected Lien on all of its assets to the
extent required by the terms of this Agreement and each applicable Other
Document, (ii) the Equity Interests of such Restricted Subsidiary are pledged to
Agent to the extent constituting “Subsidiary Stock” and all certificates
representing such Equity Interests, together with undated stock powers executed
in blank, are delivered to Agent and (iii) in the case of clauses (i) and (ii),
Agent shall have received all documents, including, without limitation, legal
opinions and appraisals, it may reasonably require in connection therewith.  In
addition, if any Restricted Subsidiary that was an Inactive Subsidiary ceases to
be an Inactive Subsidiary, the foregoing requirements shall be complied with
respect to such Restricted Subsidiary within ten Business Days (or such longer
period as Agent may consent to) after such Restricted Subsidiary ceases to be an
Inactive Subsidiary.

 

7.10.       Fiscal Year and Accounting Changes.  Change its fiscal year from
December 31 or make any significant change (i) in financial accounting treatment
and reporting except as required by GAAP or  in the application of GAAP
concurred by the Credit Parties’ Accountants, (ii) in Tax accounting method
except as required by Applicable Law.

 

7.11.       Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever.

 

7.12.       Amendment of Certain Documents.

 

(a)           Amend, modify or waive any term or provision of its Organizational
Documents (including the Partnership Agreement), the Services Agreement, the
Midwest Frac Agreement or any Material Contract in a manner material and adverse
to Agent or any Lender (for the avoidance of doubt, any amendment, modification
or other change in the Partnership Agreement that would result in an increase in
dividends or distributions payable thereunder is hereby deemed material and
adverse to Agent and the Lenders); provided, however, a Credit Party may amend
its Organizational Documents to change its legal name in compliance with
Section 6.13(a).

 

(b)           Amend, modify or waive any term or provision of any documentation
relating to the Specified Obligations in a manner material and adverse to Agent
or any Lender (for the avoidance of doubt, any amendment, modification or other
change in such documentation (i) to increase the aggregate amount of Specified
Obligations that is secured, (ii) to increase the aggregate amount of Specified
Obligations by more than 10% than such amount outstanding on the Amendment No. 3
Effective Date (other than by operation of the terms of such documentation as in
effect on the Amendment No. 3 Effective Date or by capitalizing any rental or
interest payable in respect of Specified Obligations), (iii) to accelerate or
otherwise make earlier any payment date or (iv) to add any restriction on any
sale, lease, transfer or other disposition of Collateral or on the amendment,
restatement, waiver, supplement or refinancing of any Senior Lien Obligations
(as defined in the Junior Lien Intercreditor Agreement) is hereby deemed
material and adverse to Agent and the Lenders).  The Credit Parties shall
provide Agent a final draft of any amendment, modification or waiver of any
documentation relating to the Specified Obligations at least three Business Days
in advance of the proposed effectiveness of any such amendment, modification or
waiver; provided that, in the case of any modifications to security documents
relating to the Specified Obligations that are required by Section 5.03(b) of
the Junior Lien Intercreditor Agreement, no advance notice shall be required but
a copy thereof shall be provided to Agent following effectiveness.

 

100

--------------------------------------------------------------------------------


 

(c)           Amend, modify or waive any term or provision of any Specified
Document in a manner material and adverse to Agent or any Lender; provided that
the following amendments and modifications are deemed to be material and adverse
to the Agent and the Lenders: (i) any increase in the interest rate under the
Specified Note other than as a result of the imposition of the default rate
provided for therein as of the Amendment No. 4 Effective Date, (ii) any
modification or amendment which makes any payment date under the Specified
Documents earlier than such payment date set forth in the Specified Documents as
of the Amendment No. 4 Effective Date and (iii) any modification or amendment
which restricts or removes the ability to pay interest in kind.

 

(d)           Amend, modify or waive any term or provision of any Second Lien
Term Loan Documentation in a manner material and adverse to Agent or any Lender;
provided that the following amendments and modifications are deemed to be
material and adverse to the Agent and the Lenders: (i) any such amendment or
modification prohibited by Section 5.03(d) of the First Lien/Second Lien
Intercreditor Agreement and (ii) other than as permitted by
Section 5.03(d)(1) of the First Lien/Second Lien Intercreditor Agreement, any
modification or amendment which would make any representation, warranty,
covenant or event of default more expansive, or restrictive to the Credit
Parties, than the Second Lien Term Loan Documentation in effect as of the
Amendment No. 12 Effective Date.

 

7.13.       Compliance with ERISA.  (i) (x) Maintain, or permit any member of
the Controlled Group to maintain, or (y) become obligated to contribute, or
permit any member of the Controlled Group to become obligated to contribute, to
any Plan, other than those Plans disclosed on Schedule 5.10(b) for which there
could reasonably be material liability, which may be updated from time to time
with the consent of the Agent, which consent shall not be unreasonably withheld,
(ii) engage, or permit any member of the Controlled Group to engage, in any
non-exempt “prohibited transaction”, as that term is defined in Section 406 of
ERISA or Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
material liability of any Credit Party or any member of the Controlled Group or
the imposition of a lien on the property of any Credit Party or any member of
the Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit
any member of the Controlled Group to incur, any material withdrawal liability
to any Multiemployer Plan; (v) fail promptly to notify Agent of the occurrence
of any Termination Event, (vi) fail to comply, or permit a member of the
Controlled Group to fail to comply, with the requirements of ERISA or the Code
or other Applicable Laws in respect of any Plan and such failure to comply could
reasonable result in material liability to any Credit Party or any members of
the Controlled Group, (vii) fail to meet, permit any member of the Controlled
Group to fail to meet, or permit any Plan to fail to meet all minimum funding
requirements under ERISA and the Code, without regard to any waivers or
variances, or postpone or delay or allow any member of the Controlled Group to
postpone or delay any funding requirement with respect to any Plan, or
(viii) cause, or permit any member of the Controlled Group to cause, a
representation or warranty in Section 5.10(b) to cease to be true and correct.

 

7.14.       Prepayment of Indebtedness and Certain Other Obligations.

 

(a)           At any time, directly or indirectly, prepay or repurchase, redeem,
retire or otherwise acquire, any Indebtedness permitted under Section 7.6(m).

 

(b)           At any time make any payments on any of the Specified Obligations,
other than at their scheduled due dates.

 

(c)           At any time make any payments on Specified Other Obligations prior
to the delivery of financial statements required by Section 9.7 or
9.8(a) covering the first date on which the Total Leverage Ratio, measured as of
the end of the applicable fiscal quarter after the Amendment No. 3 Effective
Date,

 

101

--------------------------------------------------------------------------------


 

calculated after giving pro forma effect to any incurrence of Indebtedness in
connection with any payment of Specified Other Obligations, is less than 4.00 to
1.00.

 

(d)           At any time make any cash payments in respect of the Specified
Note unless Consolidated EBITDA for the period of four consecutive fiscal
quarters ended immediately prior to such payment for which financial statements
required by Section 9.7 or 9.8(a) have been delivered, as set forth in the
Compliance Certificate delivered for such period, is at least $40,000,000;
provided that this subsection (d) shall not apply to any cash payment for fees
and expenses made on or substantially concurrently with the Amendment No. 12
Effective Date and relating to the transactions consummated on such date.

 

(e)           At any time make any payment with respect to Permitted Second Lien
Term Loans other than payments in accordance with (and to the extent required
by) the Second Lien Term Loan Documentation of (i) interest on the Permitted
Second Lien Term Loans and (ii) mandatory prepayments of Permitted Second Lien
Term Loans in an aggregate principal amount of up to 50% of Excess Cash Flow (as
defined in the Second Lien Term Loan Documentation) for each fiscal year
(commencing with the fiscal year ending December 31, 2018), provided that (x) no
such mandatory prepayment shall be made prior to the date which is five Business
Days after April 30 following the fiscal year for which Excess Cash Flow is
being calculated and (y) no such mandatory prepayment shall be made unless
Excess Availability would be at least $45,000,000 after giving effect to such
mandatory prepayment (and may be made in installments on or after the date
specified in clause (x) when such Excess Availability requirement would be
satisfied)).

 

7.15.       Management Fees.  Except for amounts paid pursuant to the Services
Agreement or the Partnership Agreement which are otherwise permitted under this
Agreement, pay, or permit any of its respective Subsidiaries to pay, any
management, consulting, service or other such fees to any Affiliates of any
Credit Party.

 

7.16.       Bank Accounts.  Establish or otherwise acquire any deposit accounts
or securities accounts, other than Excluded Deposit Accounts, without first
providing to Agent an updated Schedule 5(a) to the Perfection Certificate and a
Deposit Account Control Agreement with respect thereto in form and substance
satisfactory to Agent in its Permitted Discretion.

 

VIII.       CONDITIONS PRECEDENT.

 

8.1.         Conditions to Initial Advances.  The agreement of Lenders to make
the initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent, subject to
Schedule 6.11 hereof:

 

(a)           Note.  Agent shall have received the Notes duly executed and
delivered by an Authorized Officer of each Borrower;

 

(b)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statements and PPSA registrations)
required by this Agreement, any Security Document, any related agreement or
under law or reasonably requested by Agent to be filed, registered or recorded
in order to create, in favor of Agent, a perfected security interest in or lien
upon the Collateral (except as provided in Section 4.2) shall have been, or will
substantially simultaneously with the making of the initial Advances will be,
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received (i) an acknowledgment copy, or other evidence

 

102

--------------------------------------------------------------------------------


 

satisfactory to it, of each such filing, registration or recordation,
(ii) satisfactory evidence of the payment of any necessary fee, Tax or expense
relating thereto and (iii) satisfactory evidence that no Liens other than
Permitted Encumbrances will exist with respect to the Collateral after giving
effect to the initial Advances;

 

(c)           Other Documents.  Agent shall have received, each duly executed
and in form and substance satisfactory to Agent, (i) the Perfection
Certificates, (ii) Mortgages with respect to the locations listed on Schedules
11(a) and (b) to the Perfection Certificate, (iii) the Environmental Indemnity
Agreements, (iv) the Guaranty, (v) the Pledge Agreement and (vi) the Other
Documents and Security Documents contemplated to be delivered as of the Closing
Date, subject to any express exclusion or limitations in this Agreement or any
Other Document, together with all certificates, agreements or instruments
necessary to perfect the Agent’s security interest under this Agreement or any
other Security Document in all Investment Property, Tangible Chattel Paper and
Instruments of each Credit Party, together with duly executed instruments of
transfer or assignment in blank in form and substance reasonably satisfactory to
the Agent;

 

(d)           Title Insurance.  Agent shall have received fully paid mortgagee
title insurance policies (or binding commitments to issue title insurance
policies, marked to Agent’s satisfaction to evidence the form of such policies
to be delivered with respect to the Mortgages), in standard ALTA form (or other
form reasonably satisfactory to Agent), issued by a title insurance company
reasonably satisfactory to Agent, each in an amount equal to not less than the
fair market value of the Real Property subject to the Mortgages, insuring that
each Mortgage creates a valid Lien on the Real Property described therein with
no exceptions which Agent shall not have approved in writing and no survey
exceptions;

 

(e)           [Reserved].

 

(f)            Financial Condition Certificate.  Agent shall have received an
executed certificate in the form of Exhibit 8.1(f) (the “Financial Condition
Certificate”);

 

(g)           Closing Certificate.  Agent shall have received a closing
certificate signed by an Authorized Officer of each Credit Party dated as of the
Closing Date stating that (i) each of the representations and warranties made by
any Credit Party in or pursuant to this Agreement or the Other Documents are
true and correct in all material respects (or, if such representation and
warranty is, by its terms, limited by materiality (including a Material Adverse
Effect), then such representation and warranty shall be true in all respects) on
and as of such date as if made on and as of such date (except to the extent any
such representation or warranty specifically relates to a certain prior date),
and (ii) on such date no Default or Event of Default has occurred or is
continuing;

 

(h)           Bank Accounts.  Agent shall have received duly executed Deposit
Account Control Agreements with respect to all Collection Accounts and other
deposit accounts and securities accounts as required under Section 4.14(g) to
the extent not executed and delivered under the Existing Credit Agreement or to
the extent such Deposit Account Control Agreements would not cover this Amended
and Restated Credit Agreement;

 

(i)            Proceedings of Credit Parties.  Agent shall have received a copy
of the resolutions in form and substance reasonably satisfactory to Agent, of
the board of directors, management committee, managing member, manager or
general partner, as applicable, of each Credit Party authorizing (as applicable)
(i) the execution, delivery and performance of this

 

103

--------------------------------------------------------------------------------


 

Agreement, the Notes, the Guaranty, the Pledge Agreements, the Security
Agreements and any Other Documents contemplated to be delivered on the Closing
Date (collectively, the “Documents”) and (ii) the granting by each Credit Party
of the security interests in and liens upon the Collateral in each case
certified by an Authorized Officer of each Credit Party as of the Closing Date;
and, such certificate shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded as of the date of such
certificate;

 

(j)            Incumbency Certificates of Credit Parties.  Agent shall have
received a certificate of an Authorized Officer of each Credit Party, dated the
Closing Date, as to the incumbency and signature of the officers of each Credit
Party, as applicable, executing the Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Authorized Officer;

 

(k)           Organizational Documents.  Agent shall have received a copy of
Organizational Documents of each Credit Party as in effect on the Closing Date
certified by the Secretary of State or other appropriate official of its
jurisdiction of incorporation or formation, as applicable, together with copies
of all agreements of each Credit Party’s shareholders or members, as applicable,
certified as accurate and complete by an Authorized Officer of each Credit
Party;

 

(l)            Good Standing Certificates.  Agent shall have received good
standing certificates for each Credit Party dated not more than thirty (30) days
prior to the Closing Date, issued by the Secretary of State or other appropriate
official of each Credit Party’s jurisdiction of incorporation or formation and
each jurisdiction where the conduct of each Credit Party’s business activities
or the ownership of its properties necessitates qualification;

 

(m)          Legal Opinion.  Agent shall have received the executed legal
opinions, each in form and substance satisfactory to Agent of each of Latham &
Watkins, LLP, Bradley Arant Boult Cummings, Hinshaw & Culbertson and Jones
Walker LLP which shall cover such matters incident to the transactions
contemplated by the Documents and Mortgages as Agent may reasonably require, and
the Credit Parties hereby authorize and direct such counsel to deliver such
opinions to Agent and Lenders;

 

(n)           No Litigation.  (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing, or to the
knowledge of the Credit Parties, threatened against any Credit Party or against
the officers or directors of any Credit Party (A) in connection with this
Agreement, the Other Documents or any of the Transactions which is in excess of
$500,000 in the aggregate or (B) which would reasonably be expected to have, in
the reasonable opinion of Agent, a Material Adverse Effect, result in an Event
of Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted; and (ii) no injunction, writ, restraining order or other
order of any nature materially adverse to the Credit Parties as a whole or the
conduct of their business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;

 

(o)           Fees and Expenses.  Agent shall have received all reasonable and
documented out-of-pocket fees and expenses payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;

 

(p)           Insurance.  Agent shall have received in form and substance
reasonably satisfactory to Agent, certificates evidencing the Credit Parties’
casualty insurance policies, together with loss payable endorsements on Agent’s
standard form of lender loss payee

 

104

--------------------------------------------------------------------------------


 

endorsement naming Agent as lender loss payee, and certificates evidencing the
Credit Parties’ liability insurance policies, together with endorsements naming
Agent as a co-insured;

 

(q)           Payment Instructions.  Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;

 

(r)            Consents.  Agent shall have received any and all Consents
necessary to permit the effectuation of the Transactions; and

 

(s)            Know Your Customer.  Agent shall have received such documentation
and information as is reasonably requested in writing at least five days prior
to the Closing Date by the Agent about the Credit Parties to the extent the
Agent and Parent Guarantor in good faith mutually agree is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act.

 

(t)            Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel in the exercise of
its Permitted Discretion.

 

8.2.         Conditions to Each Advance.  The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by any Credit Party in or pursuant to this Agreement or the
Other Documents shall be true and correct in all material respects (or, if such
representation and warranty is, by its terms, limited by materiality (including
a Material Adverse Effect), then such representation and warranty shall be true
in all respects) on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty specifically relates
to a certain prior date);

 

(b)           No Default.  No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date; provided that the Agent, with the
prior written consent of the Required Lenders (which shall be effective until
revoked in writing by the Required Lenders), may continue to permit Protective
Advances in accordance with Section 2.16 notwithstanding the existence of a
Default or Event of Default; it being understood that no Advances so made shall
be deemed a waiver of any Default or Event of Default;

 

(c)           Maximum Advances.  In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement;

 

(d)           Revolving Facility Usage.  After giving effect to such Advance,
the Revolving Facility Usage shall not exceed the Line Cap (other than as a
result of a Protective Advance); and

 

(e)           Notice of Borrowing.  The applicable Borrower (or the Borrowing
Agent on such Borrower’s behalf) shall have delivered a notice of borrowing in
accordance with Section 2.2 hereof.

 

105

--------------------------------------------------------------------------------


 

Each request for an Advance by Borrowers hereunder shall constitute a
representation and warranty by Borrowers as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.

 

IX.          INFORMATION AS TO CREDIT PARTIES.

 

Each Credit Party shall, or (except with respect to Section 9.9) shall cause
Borrowing Agent on its behalf to, until the Termination Date:

 

9.1.         Disclosure of Material Matters.  Promptly, following an Authorized
Officer of any Borrower obtaining knowledge, report to Agent all matters
materially affecting the value, enforceability or collectability of any portion
of the Collateral, including any Borrower’s reclamation or repossession of, or
the return to any Borrower of, a material amount of goods or material claims or
disputes asserted by any Customer or other obligor.

 

9.2.         Borrowing Base Certificate; Schedules.  Deliver to Agent:

 

(a)           on or before the twentieth (20th) day of each month as and for the
prior month:  (i) accounts receivable ageings inclusive of reconciliations to
the general ledger, (ii) an account rollforward with supporting detail,
(iii) accounts payable schedules inclusive of reconciliations to the general
ledger in electronic format, (iv) detailed Inventory perpetual in electronic
format, (v) a Borrowing Base Certificate in form and substance satisfactory to
Agent (which shall be calculated as of the last day of the prior month (or week,
as applicable) and which shall not be binding upon Agent or restrictive of
Agent’s rights under this Agreement) and (vi) a cash collection report; provided
that, (x) Borrowers may elect to deliver a Borrowing Base Certificate weekly, in
which case a Borrowing Base Certificate shall thereafter be delivered weekly for
a period of no less than eight (8) consecutive weeks and (y) Borrowers shall
deliver a Borrowing Base Certificate to Agent upon any non-ordinary course
disposition or acquisition of Receivables or Inventory;

 

(b)           at such intervals as Agent may require in its Permitted
Discretion:  (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
require including trial balances and test verifications; and

 

(c)           within a reasonable time of Agent’s request therefor (i) all new
Material Contracts, (ii) notice of termination of any Material Contract,
(iii) copies of any customer agreements, sand processing or transport agreements
or fuel transport agreements and (iv) to the extent not otherwise covered by
information delivered by Borrowers to Agent, a report of all modified, developed
or newly acquired material intellectual property.

 

Agent shall have the right to confirm and verify all Receivables (provided,
that, so long as no Event of Default has occurred and is continuing, Agent shall
only conduct verifications of Receivables over the phone with participation from
Borrowers or with Borrowers being present).  The items to be provided under this
Section 9.2 are to be in form reasonably satisfactory to Agent and executed by
Borrowers and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and Borrowers’ failure to
deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.

 

9.3.         Compliance Certificate.  Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8(a),
with a Compliance Certificate.

 

106

--------------------------------------------------------------------------------


 

9.4.         Litigation.  Promptly, following an Authorized Officer of any
Borrower obtaining knowledge, notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Credit Party, whether or not the
claim is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case affects the Collateral or which could
reasonably be expected to have a Material Adverse Effect, result in an Event of
Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted.

 

9.5.         Material Occurrences.  Promptly, following an Authorized Officer of
any Borrower obtaining knowledge, notify Agent in writing upon the occurrence of
(a) any Event of Default or Default; (b) any event, development or circumstance
whereby any financial statements or other reports furnished to Agent fail in any
material respect to present fairly, in accordance with GAAP consistently
applied, the financial condition or operating results of Parent Guarantor and
its Subsidiaries as of the date of such statements; (c) any accumulated
retirement plan funding deficiency which, if such deficiency continued for two
plan years and was not corrected as provided in Section 4971 of the Code, could
subject any Credit Party to a Tax imposed by Section 4971 of the Code; and
(d) any other development in the business or affairs of any Credit Party, which
could reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action such Credit Party proposes to take
with respect thereto.

 

9.6.         Government Receivables.  Identify in each Borrowing Base
Certificate delivered pursuant to Section 9.2 hereof, any Receivables arising
from contracts between any Borrower and the United States, any state, or any
department, agency or instrumentality of any of them under which the aggregate
amount payable is more than $10,000,000.

 

9.7.         Annual Financial Statements.  Furnish Agent (for distribution to
the Lenders) within one hundred twenty (120) days after the end of each fiscal
year of Parent Guarantor, commencing with the fiscal year 2014, (i) audited
consolidated and unaudited consolidating financial statements of Parent
Guarantor and its Subsidiaries including, but not limited to, statements of
income and stockholders’ equity and cash flow from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP applied on a basis
consistent with prior practices, and in reasonable detail and accompanied by a
report and opinion (which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like assumption, qualification or exception as to the scope
of the audit) of an independent certified public accounting firm selected by
Parent Guarantor and reasonably satisfactory to Agent (the “Accountants”) and
(ii) if available and requested by the Agent, any management letters from the
Accountants to Parent Guarantor or to an officer of Parent Guarantor.

 

9.8.         Quarterly, Monthly and Weekly Reporting.

 

(a)           Furnish Agent (for distribution to the Lenders) within sixty (60)
days after the end of each of the first three fiscal quarters of each fiscal
year, commencing with the fiscal quarter ending June 30, 2014, an unaudited
balance sheet of Parent Guarantor and its Subsidiaries on a consolidated and
consolidating basis and unaudited statements of income and stockholders’ equity
and cash flow of Parent Guarantor and its Subsidiaries on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, and a comparison
against the balance sheet and the statements of income for (i) the period from
the beginning of prior fiscal year to the end of the equivalent quarter in such
prior fiscal year and for such equivalent quarter in the prior fiscal year, and
(ii) for statements of income only, the equivalent quarter in the Financial
Projections, in each case, prepared internally on a basis consistent with prior
practices and complete and

 

107

--------------------------------------------------------------------------------


 

correct in all material respects, subject to normal and recurring year-end
adjustments that are disclosed to Agent and the Lenders if, in the aggregate,
they are material to Borrowers’ business.

 

(b)           Furnish Agent (for distribution to the Lenders) within 30 days
after the end of each of the first two months of each fiscal quarter, commencing
with the month ending October 31, 2015, an unaudited balance sheet of Parent
Guarantor and its Subsidiaries on a consolidated and consolidating basis and
unaudited statements of income and stockholders’ equity and cash flow of Parent
Guarantor and its Subsidiaries on a consolidated and consolidating basis
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, and a comparison against the balance sheet
and the statements of income for the period from the beginning of prior fiscal
year to the end of the equivalent month in such prior fiscal year and for such
equivalent month in the prior fiscal year, in each case, prepared internally on
a basis consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that are
disclosed to Agent and the Lenders if, in the aggregate, they are material to
Borrowers’ business.

 

9.9.         Additional Information.  Furnish Agent promptly upon an Authorized
Officer of any Credit Party’s obtaining knowledge thereof, notice of any
material labor dispute to which such Credit Party may become a party, any
strikes or walkouts relating to any of its plants or other facilities, and the
expiration of any material labor contract to which any Credit Party is a party
or by which any Credit Party is bound.

 

9.10.       Projected Operating Budget.  Furnish Agent, no later than thirty
(30) days after the end of Parent Guarantor’s fiscal year commencing with the
end of fiscal year 2014, a month by month projected operating budget and cash
flow of Parent Guarantor and its Subsidiaries on a consolidated and
consolidating basis for such fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), such projections to be accompanied by a certificate signed by an
Authorized Officer of Parent Guarantor to the effect that such projections have
been prepared based upon good faith estimates and stated assumptions believed to
be reasonable and fair as of the date made in light of conditions and facts then
known and, as of such date, reflect good faith, reasonable and fair estimates of
the information projected for the periods set forth therein; it being understood
that (i) actual results may vary from such projections and that such variances
may be material and (ii) no representation is made with respect to information
of an industry specific or general economic nature.

 

9.11.       MD&A.  Furnish Agent, upon its request, with respect to the
financial statements referred to in Sections 9.7 and 9.8, a management
discussion and analysis report relating to the Borrowers.

 

9.12.       Notice of Suits, Adverse Events.  Furnish Agent written notice,
within 5 Business Days of (i) an Authorized Officer of any Credit Party having
knowledge thereof, any lapse or other termination of any material Consent issued
to any Credit Party by any Governmental Body or any other Person that is
material to the operation of such Credit Party’s business, (ii) an Authorized
Officer of any Credit Party having knowledge thereof, any refusal by any
Governmental Body or any other Person to renew or extend any such material
Consent; and (iii) filing by any Credit Party with any Governmental Body or
Person, copies of any material periodic or special reports, if such reports
indicate the occurrence of a Material Adverse Effect and (iv) an Authorized
Officer of any Credit Party having knowledge thereof, copies of any notices and
other communications from any Governmental Body or Person which specifically
relate to any Credit Party and are material and adverse to a Credit Party.

 

9.13.       ERISA Notices and Requests.  Furnish Agent with immediate written
notice in the event that (i) any Credit Party or any member of the Controlled
Group knows or has reason to know that a Termination Event has occurred,
together with a written statement describing such Termination Event and

 

108

--------------------------------------------------------------------------------


 

the action, if any, which such Credit Party or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the IRS, Department of Labor or PBGC
with respect thereto, (ii) any Credit Party or any member of the Controlled
Group knows or has reason to know that a prohibited transaction (as defined in
Section 406 of ERISA or 4975 of the Code) has occurred that is reasonably likely
to result in a material liability to any Credit Party together with a written
statement describing such transaction and the action which such Credit Party or
any member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, (iii) a funding waiver request has been filed with respect to
any Plan together with all communications received by any Credit Party or any
member of the Controlled Group with respect to such request, (iv) any material
increase in the benefits of any existing Plan or the establishment of any new
Plan or the commencement of contributions to any Plan to which any Credit Party
or any member of the Controlled Group was not previously contributing, and for
which it is reasonably likely that any Credit Party may have any material
liability, shall occur, (v) any Credit Party or any member of the Controlled
Group shall receive from the PBGC a notice of intention to terminate a Plan or
to have a trustee appointed to administer a Plan, together with copies of each
such notice, (vi) any Credit Party or any member of the Controlled Group shall
receive any unfavorable determination letter from the IRS regarding the
qualification of a Plan under Section 401(a) of the Code pursuant to which any
Credit Party has material liability, together with copies of each such letter;
(vii) any Credit Party or any member of the Controlled Group shall receive a
notice regarding the imposition of withdrawal liability, together with copies of
each such notice; (viii) any Credit Party or any member of the Controlled Group
shall fail to make a required installment or any other required payment under
the Code or ERISA on or before the due date for such installment or payment; or
(ix) any Credit Party or any member of the Controlled Group knows that (A) a
Multiemployer Plan has been terminated, (B) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, (C) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (D) a Multiemployer Plan is subject to
Section 432 of the Code or Section 305 of ERISA.

 

9.14.       Notice of Leases.  Furnish Agent, within 15 Business Days of the
effectiveness thereof, copies of any new lease for real property upon which any
Inventory or Sand Reserves intended to be part of the Formula Amount is to be
located or any material books and records of a Borrower are to be located.

 

9.15.       Second Lien Notice.  Furnish Agent (i) notice of any default or
event of default under any of the Second Lien Term Loan Documentation promptly
following the earlier of (x) an Authorized Officer of any Borrower obtaining
knowledge thereof and (y) any Borrower receiving notice thereof by any agent or
lender under the Second Lien Term Loan Documentation and (ii) drafts of any
additional Second Lien Term Documentation to be entered into after the Amendment
No. 12 Effective Date a reasonable time prior to the entry thereof, and copies
of such additional Second Lien Term Loan Documentation, promptly following
execution thereof.

 

9.16.       Additional Documents.  Execute and deliver to Agent, upon request,
such documents and agreements as Agent may, from time to time, reasonably
request (including, documents relating to the Collateral) to carry out the
purposes, terms or conditions of this Agreement but excluding any “cash creation
day” presentation prepared by the Borrowers.

 

X.            EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

109

--------------------------------------------------------------------------------


 

10.1.       Nonpayment.

 

(a)           Failure by any Borrower to pay when due any principal on the
Obligations (including without limitation pursuant to Section 2.8) other than
Cash Management Liabilities or Hedge Liabilities on the date due;

 

(b)           Failure by any Borrower to pay when due any interest on the
Obligations (including without limitation pursuant to Section 2.8) other than
Cash Management Liabilities or Hedge Liabilities within three (3) Business Days
after such interest becomes due; and

 

(c)           Failure by any Borrower to pay when due any other fee, charge,
amount or liability (other than Cash Management Liabilities or Hedge
Liabilities) provided for herein (specifically excluding principal and interest
which are addressed in subparagraphs (a) and (b) above) or in any Other
Document, within the time period specified herein or therein and, if no time
period is specified, then within three (3) Business Days after a demand or
notice has been provided to the Borrowing Agent requesting payment of such
amount;

 

10.2.       Breach of Representation.  Any representation or warranty made or
deemed made by any Credit Party in this Agreement, any Other Document or any
related agreement or any certificate, document or financial or other statement
furnished at any time in connection herewith or therewith shall prove to have
been misleading in any material respect on the date when made or deemed to have
been made;

 

10.3.       Financial Information.  Failure by any Borrower to (i) furnish
financial, collateral or other information when due under Article IX hereof, or
if no due date is specified herein, within fifteen (15) days after requested by
Agent or (ii) permit the inspection of its books or records in accordance with
this Agreement;

 

10.4.       Judicial Actions.  Issuance of any Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables with an
aggregate value in excess of $5,000,000 (for all such Inventory or Receivables)
or against a material portion of any Borrower’s other property that is not a
Permitted Encumbrance which is not stayed or lifted within sixty (60) days;

 

10.5.       Noncompliance.  Except as otherwise provided for in Sections 10.1,
10.3, 10.9, 10.12 or 10.17:  (i) except as set forth in Section 10.5(iii) below,
failure or neglect of any Credit Party to perform, keep or observe any term,
provision, condition, covenant contained in Article IV, Article VI or
Article VII of this Agreement, (ii) failure or neglect of any Credit Party to
perform, keep or observe any term, provision, condition, covenant contained in
any Other Document (other than this Agreement) which is not cured within twenty
(20) days from the earlier of (A) receipt by Borrowing Agent of written notice
from Agent or the Lenders of such failure or neglect and (B) the time at which
an Authorized Officer had knowledge of such failure or neglect, or (iii) failure
or neglect of (A) any Credit Party to perform, keep or observe any term,
provision, condition or covenant, contained in Sections 4.5, 4.6, 4.7, 4.8,
4.13, 4.14(b), 4.18, 6.3, 6.4, 6.10, 6.11 or 7.9 hereof or (B) any other term,
provision, condition or covenant of this Agreement to the extent not addressed
in clause (i) hereof, in each case, which is not cured within twenty (20) days
from the earlier of (X) receipt by Borrowing Agent of written notice from Agent
or the Lenders of such failure or neglect and (Y) the time at which an
Authorized Officer had knowledge of such failure or neglect;

 

10.6.       Judgments.  Any judgment or judgments are rendered against any
Credit Party for an aggregate amount in excess of $5,000,000 (for all such
judgments), in each case to the extent not fully covered by a third party
insurer and (i) enforcement proceedings shall have been commenced by a creditor
upon such judgment, (ii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, shall not be in effect,

 

110

--------------------------------------------------------------------------------


 

or (iii) any such judgment results in the creation of a Lien upon any of the
Collateral (other than a Permitted Encumbrance);

 

10.7.       Bankruptcy.  Any Credit Party shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;

 

10.8.       Inability to Pay.  Any Credit Party shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;

 

10.9.       Cash Management Liabilities and Hedge Liabilities.  Any default or
event of default under any documents or agreements governing Cash Management
Products and Services or Lender-Provided Hedges which results in monetary
liability to any Credit Party (or Credit Parties) in excess of $10,000,000 in
the aggregate;

 

10.10.     Lien Priority.  Any Lien on assets in excess of $10,000,000 in the
aggregate created hereunder or any Other Document or provided for hereby or
under any Other Document for any reason ceases to be or is not a valid and
perfected first priority Lien in favor of the Agent for the benefit of the
Secured Parties (subject to only to Permitted Encumbrances);

 

10.11.     Cross Default.  Any “event of default” under any Indebtedness (other
than the Obligations) of any Credit Party with a then-outstanding principal
balance (or, in the case of any Indebtedness not so denominated, with a
then-outstanding total obligation amount) of $5,000,000 or more (in the
aggregate for all such Indebtedness as to which an event or circumstance under
this Section 10.11 has occurred), or any other event or circumstance which would
permit the holder of any such Indebtedness to accelerate such Indebtedness
(and/or the obligations of any Credit Party thereunder) prior to the scheduled
maturity or termination thereof, shall occur (regardless of whether the holder
of such Indebtedness shall actually accelerate, terminate or otherwise exercise
any rights or remedies with respect to such Indebtedness);

 

10.12.     Breach of Guaranty, Security Agreement or Pledge Agreement. 
Termination of any Guaranty, Security Agreement, Pledge Agreement or similar
agreement executed and delivered to Agent in connection with the Obligations of
any Borrower, or if any Credit Party attempts to terminate, challenges in
writing the validity of, or its liability under, any such Guaranty, Security
Agreement Pledge Agreement or similar agreement or if any breach of the terms of
any such agreement occurs which is not remedied within twenty (20) days after
the occurrence thereof;

 

10.13.     Change of Control.  Any Change of Control shall occur;

 

10.14.     Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Credit
Party or any Credit Party shall so claim in writing to Agent or any Lender;

 

10.15.     Licenses.  Any Governmental Body shall revoke, terminate, suspend or
adversely modify any material license, permit, patent, trademark or tradename of
any Credit Party or Restricted Subsidiary that is material to a Borrower’s
business and such revocation, termination, suspension or modification

 

111

--------------------------------------------------------------------------------


 

would reasonably be expected to have a Material Adverse Effect or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted;

 

10.16.     Pension Plans.  An event or condition specified in Section 7.13 or
Section 9.13 hereof shall occur or exist with respect to any Plan and, as a
result of such event or condition, together with all other such events or
conditions, any Borrower or any member of the Controlled Group shall incur
liability (including liability of any Borrower in its capacity as a member of a
Controlled Group) to a Plan or the PBGC (or both) which, in the reasonable
judgment of Agent, would have a Material Adverse Effect or result in material
liability to any Credit Party; or

 

10.17.     Reportable Compliance Event.  The occurrence of any Reportable
Compliance Event, or any Credit Party’s failure to immediately report a
Reportable Compliance Event in accordance with Section 16.18 hereof.

 

XI.          LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

11.1.       Rights and Remedies.

 

(a)           Upon the occurrence of:  (i) an Event of Default pursuant to
Section 10.7 all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated; and, (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured), at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances; and (iii) a filing of a petition against
any Borrower in any involuntary case under any state or federal bankruptcy laws,
all Obligations shall be immediately due and payable and the obligation of
Lenders to make Advances hereunder shall be terminated other than as may be
required by an appropriate order of the bankruptcy court having jurisdiction
over such Borrower.  Upon the occurrence and during the continuation of any
Event of Default, subject to Applicable Law, Agent shall have the right to
exercise any and all rights and remedies provided for herein, under the Other
Documents, under the Uniform Commercial Code, the PPSA and other Applicable Law
and at law or equity generally, including the right to foreclose the security
interests granted herein and to realize upon any Collateral by any available
judicial procedure and/or to take possession of and sell any or all of the
Collateral with or without judicial process.  Agent may enter any of any Credit
Party’s premises or other premises without legal process and without incurring
liability to any Credit Party therefor, and Agent may thereupon, or at any time
thereafter, in its discretion without notice or demand, take the Collateral and
remove the same to such place as Agent may deem advisable and Agent may require
Credit Parties to make the Collateral available to Agent at a convenient place. 
With or without having the Collateral at the time or place of sale, Agent may
sell the Collateral, or any part thereof, at public or private sale, at any time
or place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect.  Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Credit Parties reasonable notification of such sale or sales, it being
agreed that in all events written notice mailed to Borrowing Agent at least ten
(10) days prior to such sale or sales is reasonable notification.  At any public
sale Agent or any Lender may bid for and become the purchaser, and Agent, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Credit Party.  In connection with
the exercise of the foregoing remedies, including the sale of Inventory, Agent
is granted a perpetual nonrevocable, royalty free, nonexclusive license and
Agent is granted permission to use all of each Credit Party’s (a) trademarks,
trade styles, trade names, trade name applications, domain names, domain name
applications, patents, patent applications, copyrights, service

 

112

--------------------------------------------------------------------------------


 

marks, licenses, franchises and other proprietary rights which are used or
useful in connection with Inventory for the purpose of marketing, advertising
for sale and selling or otherwise disposing of such Inventory and (b) Equipment
for the purpose of completing the manufacture of unfinished goods.  The cash
proceeds realized from the sale of any Collateral shall be applied to the
Obligations in the order set forth in Section 11.5 hereof unless required
otherwise by Applicable Law.  Noncash proceeds will only be applied to the
Obligations as they are converted into cash.  If any deficiency shall arise,
Credit Parties shall remain liable to Agent and Lenders therefor.

 

(b)           To the extent that Applicable Law imposes duties on Agent to
exercise remedies in a commercially reasonable manner, each Credit Party
acknowledges and agrees that it is not commercially unreasonable for Agent: 
(i) to fail to incur expenses reasonably deemed significant by Agent to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition; (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of; (iii) to fail to exercise collection remedies against
Customers or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Credit Party, for
expressions of interest in acquiring all or any portion of such Collateral;
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature;
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets;
(ix) to dispose of assets in wholesale rather than retail markets; (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment;
(xi) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral; or (xii) to
the extent deemed appropriate by Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral.  Each Credit Party
acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by Agent would not be
commercially unreasonable in Agent’s exercise of remedies against the Collateral
and that other actions or omissions by Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b). 
Without limitation upon the foregoing, nothing contained in this
Section 11.1(b) shall be construed to grant any rights to any Credit Party or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).

 

11.2.       Agent’s Discretion.  Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.

 

11.3.       Setoff.  Subject to Section 14.12, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence of
an Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Credit Party’s property
held by Agent and such Lender to reduce the Obligations.

 

11.4.       Rights and Remedies not Exclusive.  The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the

 

113

--------------------------------------------------------------------------------


 

exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.

 

11.5.       Allocation of Payments After Event of Default.  Notwithstanding any
other provisions of this Agreement to the contrary, upon the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations or any other amounts outstanding under
any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents, under or pursuant to the terms of this Agreement;

 

SECOND, to payment of any fees owed to Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

 

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest with respect to Advances
and Commitment Percentages (other than interest in respect of Swing Loans paid
pursuant to clause FOURTH above);

 

SEVENTH, to the payment of Revolving Advances, and to the payment of Hedge
Liabilities and Cash Management Liabilities (in each case, only to the extent of
reserves established for Hedge Liabilities or Cash Management Liabilities
against the Formula Amount), and payment or Cash Collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) or
2.8(j) hereof, and not repaid pursuant to clauses “FIRST” through “SIXTH” above;

 

EIGHTH, to payment or Cash Collateralization of Cash Management Liabilities and
Hedge Liabilities, to the extent not provided for above;

 

NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “EIGHTH”; and

 

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then

 

114

--------------------------------------------------------------------------------


 

outstanding Advances) of amounts available to be applied pursuant to clauses
“THIRD”, “SIXTH”, “SEVENTH” “EIGHTH” and “NINTH”; and (iii) to the extent that
any amounts available for distribution pursuant to clause “SEVENTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent as Cash Collateral for the Letters of
Credit pursuant to Sections 3.2(b) and 2.8(j) hereof and applied (A) first, to
reimburse the Issuer from time to time for any drawings under such Letters of
Credit and (B) then, following the expiration of all Letters of Credit, to all
other obligations of the types described in clause “SEVENTH” above in the manner
provided in this Section 11.5.  Monies and proceeds obtained from a Credit Party
shall not be applied to its Excluded Hedge Liabilities, but appropriate
adjustments shall be made with respect to amounts obtained from other Credit
Parties to preserve the allocations specified above.

 

XII.         WAIVERS AND JUDICIAL PROCEEDINGS.

 

12.1.       Waiver of Notice.  To the fullest extent permitted by Applicable
Law, each Borrower hereby waives notice of non-payment of any of the
Receivables, demand, presentment, protest and notice thereof with respect to any
and all instruments, notice of acceptance hereof, notice of loans or advances
made, credit extended, Collateral received or delivered, or any other action
taken in reliance hereon, and all other demands and notices of any description,
except such as are expressly provided for herein.

 

12.2.       Delay.  No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

 

12.3.       Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII.       EFFECTIVE DATE AND TERMINATION.

 

13.1.       Term.  This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each Credit
Party signatory hereto, Agent and each Lender, shall become effective on the
Closing Date and shall continue in full force and effect until the Maturity Date
unless sooner terminated as herein provided.  Borrowers may terminate this
Agreement at any time upon five (5) days’ prior written notice upon payment in
full of the Obligations (other than contingent indemnity claims not yet asserted
or threatened) and termination of the Commitments.  Each notice delivered by the
Borrowers under this Section 13.1 may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

115

--------------------------------------------------------------------------------


 

13.2.       Termination.  The termination of the Agreement shall not affect any
Credit Party’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations (other than contingent
indemnity claims not yet asserted or threatened) have been fully and
indefeasibly paid, disposed of, concluded or liquidated and all Commitments have
been terminated.  The security interests, Liens and rights granted to Agent for
the benefit of the Secured Parties hereunder and the financing statements filed
in connection therewith shall continue in full force and effect, notwithstanding
the termination of this Agreement or the fact that Borrowers’ Account may from
time to time be temporarily in a zero or credit position, until the Termination
Date.  Upon the occurrence of the Termination Date or any release of Collateral
or any part thereof in accordance with the provisions of this Agreement, then
the Collateral (or such part of the Collateral) shall be released from the
security interests created by this Agreement and Agent shall, upon the request
and at the sole cost and expense of the Borrowers and receipt by Agent of a
certificate from an Authorized Officer of the Borrowing Agent confirming that
such release (other than in connection with the occurrence of the Termination
Date) is permitted under this Agreement and each Other Document, assign,
transfer and deliver to Credit Parties, without recourse to or warranty by
Agent, such of the Collateral or any part thereof as may be in possession of and
as shall not have been sold or otherwise applied pursuant to the terms hereof,
and, with respect to any other Collateral, proper documents and instruments
(including UCC-3 termination financing statements or releases) acknowledging the
termination of the Liens granted pursuant to this Agreement.  All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until all Obligations (other than contingent
indemnity claims not yet asserted or threatened) are indefeasibly paid and
performed in full and all Commitments have been terminated.

 

XIV.       REGARDING AGENT.

 

14.1.       Appointment.  Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to enter into the Other Documents and to take such
action on its behalf under the provisions of this Agreement and the Other
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto
and Agent shall hold all Collateral, payments of principal and interest, fees,
charges and collections (without giving effect to any collection days) received
pursuant to this Agreement, for the benefit of Lenders entitled thereto.  Agent
may perform any of its duties hereunder by or through its agents or employees. 
As to any matters not expressly provided for by this Agreement (including
collection of the Note) Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding;
provided, however, that Agent shall not be required to take any action which
exposes Agent to liability or which is contrary to this Agreement or the Other
Documents or Applicable Law unless Agent is furnished with an indemnification
reasonably satisfactory to Agent with respect thereto.

 

14.2.       Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents. 
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), or (ii) responsible in any manner for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement, or in any of the Other Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any of the
Other Documents or for the value, validity, effectiveness, genuineness, due

 

116

--------------------------------------------------------------------------------


 

execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Borrower to perform its obligations
hereunder or for the existence, priority or perfection of the Liens and security
interests granted hereunder or under any Other Documents or in the value of any
of the Collateral.  Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the Other
Documents, or to inspect the properties, books or records of any Borrower.  The
duties of Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.  Anything herein to the contrary notwithstanding, none of the “Joint
Lead Arrangers,” “Joint Bookrunners,” “Co-Documentation Agents,” “Co-Syndication
Agents” or Lenders listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any Other Document, except in its
capacity, as applicable, as Agent, Collateral Agent, Administrative Agent, a
Lender or the Issuer hereunder or thereunder.  No Secured Party has any
fiduciary relationship with or duty to any Credit Party arising out of or in
connection with this Agreement or any Other Document, and the relationship
between the Credit Parties, on the one hand, and the Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.  No joint venture is created hereby or by any Other Document or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Credit Parties and the Secured Parties.

 

Without limiting the foregoing, the Agent shall not be required to act hereunder
or to advance its own funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its rights hereunder and under any
Other Document, and shall in all cases be fully justified in failing or refusing
to act hereunder unless it shall receive further assurances to its satisfaction
from the Lenders of their indemnification obligations under and in accordance
with the provisions of Section 14.7 against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take or
refraining from taking any such action.  The Agent shall be fully justified in
requesting direction from the Required Lenders in the event this Agreement or
any Other Document is silent or vague with respect to Agent’s duties, rights or
obligations.  The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision.  In no
instance shall the Agent have any liability for special, consequential or
indirect damages or penalties (including lost profits) even if it has been
advised of the likelihood of the same.  Without prejudice to the generality of
the foregoing, the Agent shall not be liable for any damage or loss resulting
from or caused by events or circumstances beyond the Agent’s reasonable control,
including nationalization, expropriation, currency restrictions, the
interruption, disruption or suspension of the normal procedures and practices of
any securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, acts of war or
terrorism, riots, revolution, acts of God, work stoppages, strikes, national
disasters of any kind, or other similar events or acts.

 

14.3.                     Lack of Reliance on Agent and Resignation. 
Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Credit Party in connection with the
making and the continuance of the Advances hereunder and the taking or not
taking of any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Credit Party.  Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before making of the Advances or at any time or times thereafter
except as shall be provided by any Credit Party pursuant to the terms hereof. 
Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or

 

117

--------------------------------------------------------------------------------


 

warranties herein or in any agreement, document, certificate or a statement
delivered in connection with or for the execution, effectiveness, genuineness,
validity, enforceability, collectability, sufficiency or value of this Agreement
or any Other Document or any other instrument or document furnished pursuant
hereto or thereto, or of the financial condition of any Credit Party, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Note, the
Other Documents or the financial condition of any Borrower, or the existence of
any Event of Default or any Default.

 

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowing Agent.  If a
successor Agent shall not have been so appointed within said sixty (60) Business
Day period, the retiring Agent may appoint a successor Agent reasonably
satisfactory to Borrower who shall serve as an Agent until such time, if any, as
the Required Lenders appoint a successor Agent as provided above.

 

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

 

If the Person serving as Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrowing Agent and such Person
remove such Person as Agent and, in consultation with the Borrowing Agent,
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

14.4.                     Certain Rights of Agent.  The Agent may at any time
request instructions from the Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the Other Documents the Agent
is permitted or required to take or to grant.  If Agent shall request any such
instructions, Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from the Required
Lenders; and Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, Lenders shall not have any right of
action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

14.5.                     Reliance.  Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing (including any electronic
message), resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, order or other document or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the Other Documents and its duties hereunder,
upon advice of counsel selected by it.  Agent may employ agents and
attorneys-in-fact and shall not be liable for the acts, omissions, negligence or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.  In determining compliance with any condition hereunder, the
Agent shall be entitled to receive, and shall not incur any liability for
relying upon, a certificate of an Authorized Officer or an opinion of counsel or
both certifying as to compliance with such condition.  The Agent may consult
with legal counsel (who may be counsel for the Credit Parties or any Lender),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

118

--------------------------------------------------------------------------------


 

14.6.                     Notice of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Other Documents, unless Agent has received written notice
from a Lender or Borrowing Agent referring to this Agreement or the Other
Documents, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that Agent receives such a
notice, Agent shall give notice thereof to Lenders and Borrowers.  Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
Lenders.

 

14.7.                     Indemnification.  To the extent Agent is not
reimbursed and indemnified by Borrowers, each Lender will reimburse and
indemnify Agent in proportion to its respective portion of the Advances (or, if
no Advances are outstanding, according to its Commitment Percentage), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature, including, without limitation, the fees and expenses of its agents and
attorneys, whatsoever which may be imposed on, incurred by or asserted against
Agent in performing its duties hereunder, or in any way relating to or arising
out of this Agreement or any Other Document; provided that, Lenders shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).

 

14.8.                     Agent in its Individual Capacity.  With respect to the
obligation of Agent to lend under this Agreement, the Advances made by it shall
have the same rights and powers hereunder as any other Lender and as if it were
not performing the duties as Agent specified herein; and the term “Lender” or
any similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender.  Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

 

14.9.                     Delivery of Documents.  To the extent Agent receives
financial statements required under Sections 9.3, 9.7, 9.8, 9.10 and 9.11 or
Borrowing Base Certificates from Borrowers pursuant to the terms of this
Agreement which any Borrower is not obligated to deliver to each Lender, Agent
will promptly furnish such documents and information to Lenders.

 

14.10.              Borrowers’ Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

14.11.              No Reliance on Agent’s Customer Identification Program. 
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its agents, this

 

119

--------------------------------------------------------------------------------


 

Agreement, the Other Documents or the transactions hereunder or contemplated
hereby:  (1) any identity verification procedures, (2) any record-keeping,
(3) comparisons with government lists, (4) customer notices or (5) other
procedures required under the CIP Regulations or such other Laws.

 

14.12.              Other Documents.  Each of the Lenders agrees that it shall
not, without the express consent of Agent, and that it shall, to the extent it
is lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender.  Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

14.13.              Withholding Tax.  To the extent required by any Applicable
Law Agent may deduct or withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the IRS or any other
Governmental Body asserts a claim that Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Agent of a change in circumstance that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender shall indemnify and hold harmless Agent fully for all amounts paid,
directly or indirectly, by Agent as Tax or otherwise, including any penalties,
additions to Tax or interest and together with all expenses (including legal
expenses, allocated internal costs and out-of-pocket expenses) incurred, whether
or not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Body.  A certificate as to the amount of such payment or liability
delivered to any Lender by Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any Other Document against
any amount due Agent under this Section 14.13.  The agreements in this
Section 14.13 shall survive the resignation and/or replacement of Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of all other
obligations.  For purposes of this Section 14.13, the term “Lender” shall
include any Swing Loan Lender and any Issuer.

 

14.14.              Collateral and Guaranty Matters.  Each of the Lenders
(including in their capacity as counterparties to any Hedge Liabilities or Cash
Management Liabilities) irrevocably authorize the Agent, at its option and in
its discretion, (a) to release any Lien on any property granted to or held by
the Agent under this Agreement and/or any applicable Other Document (i) upon the
occurrence of the Termination Date, (ii) that is sold or to be sold as part of
or in connection with any sale permitted under this Agreement to a Person that
is not a Credit Party, (iii) that constitutes Excluded Collateral, or (iv) if
approved, authorized or ratified in writing in accordance with Section 16.2 and
(b) to release any Guarantor from its obligations under this Agreement and the
Other Documents if such Person ceases to be a Restricted Subsidiary as a result
of a transaction permitted under this Agreement.  Upon request by the Agent at
any time, the Required Lenders will confirm in writing the Agent’s authority to
release its interest in particular types or items of property, or to release any
Guarantor from its obligations under this Agreement and the Other Documents
pursuant to this Section 14.14.

 

XV.                           BORROWING AGENCY.

 

15.1.                     Borrowing Agency Provisions.

 

(a)                                 Each Borrower hereby irrevocably designates
Borrowing Agent to be its attorney and agent and in such capacity to borrow,
sign and endorse notes, and execute and deliver all instruments,

 

120

--------------------------------------------------------------------------------


 

documents, writings and further assurances now or hereafter required hereunder,
on behalf of such Borrower or Borrowers, and hereby authorizes Agent to pay over
or credit all loan proceeds hereunder in accordance with the request of
Borrowing Agent.

 

(b)                                 The handling of this credit facility as a
co-borrowing facility with a borrowing agent in the manner set forth in this
Agreement is solely as an accommodation to Borrowers and at their request. 
Neither Agent nor any Lender shall incur liability to Borrowers as a result
thereof.

 

(c)                                  Each of the Borrowers shall be jointly and
severally liable with respect to their Obligations under the Agreement and the
Other Documents to which it is party (including the Obligations to repay the
Advances and interest and fees thereon, together with each other payment,
reimbursement, indemnification and contribution Obligation under this Agreement
and any Other Document).  Such joint and several liability of each Borrower
shall not be impaired or released by, and each Borrower irrevocably waives any
defense it might have by virtue of:  (i) the failure of any Lender or the Agent
or any successor or assign thereof to assert any claim or demand or to exercise
or enforce any right, power or remedy against any Borrower, any other Person,
any collateral under this Agreement or otherwise, (ii) any extension or renewal
for any period (whether or not longer than the original period) or exchange of
any of the obligations under this Agreement or any Other Document or the release
or compromise of any obligation of any nature of any Person with respect
thereto, (iii) the surrender, release or exchange of all or any part of any
property (including any collateral under this Agreement or otherwise) securing
payment, performance and/or observance of any of the obligations under this
Agreement or the Other Documents or the compromise or extension or renewal for
any period (whether or not longer than the original period) of any obligations
of any nature of any Person with respect to any such property, (iv) any action
or inaction on the part of any Lender, the Agent or any other Person, or any
other event or condition with respect to any other Borrower, including any such
action or inaction or other event or condition, which might otherwise constitute
a defense available to, or a discharge of, such other Borrower, or a guarantor
or surety of or for any or all of the Obligations under this Agreement or the
Other Documents, (v) any disability, incapacity or lack or powers, authority or
legal personality of or dissolution or change in the members or status of any
Borrower or any other person, (vi) any unenforceability, illegality or
invalidity of any obligation of any other Person under this Agreement or any
Other Document or any other document, guaranty or security, (vii) any avoidance,
postponement, discharge, reduction, non-provability or other similar
circumstance affecting any obligation of any Credit Party under this Agreement
or an Other Document resulting from any bankruptcy, insolvency, receivership,
liquidation or dissolution proceedings or from any law, regulation or order so
that each such obligation shall for the purposes of such other Borrower’s
obligations hereunder be construed as if there were no such circumstances,
(viii) the release or substitution of any other Borrower in respect of the
Obligations, or (ix) any other act, matter or thing which would or might, in the
absence of this provision, operate to release, discharge or otherwise
prejudicially affect the joint and several nature of the obligations of such or
any other Borrower.  It is understood and agreed that the Lenders and the Agent
shall be entitled to payment from any one or more Borrowers, as determined by
the Lenders and the Agent in their discretion, of any amount due in accordance
with this Agreement and the Other Documents, and no Lender nor the Agent shall
be required to seek prior or simultaneous payment from any other Borrower. 
Until the indefeasible payment in full in cash of all Obligations and the
expiration or termination of the Commitments under this Agreement, each Borrower
hereby agrees that it shall not exercise any right or remedy arising by reason
of any performance by such Borrower of its obligations hereunder, whether by
subrogation, reimbursement, contribution, indemnification or otherwise, against
any other Borrower or any other Person or any Collateral for any of the
Obligations.

 

(d)                                 Notwithstanding anything to the contrary in
Section 15.1(c), the obligations of each Borrower under Section 15.1(c) with
respect to advances made by a Secured Party to one or more other Borrowers shall
be limited to a maximum aggregate amount equal to the largest amount that would
not

 

121

--------------------------------------------------------------------------------


 

render such Borrower’s undertakings hereunder subject to avoidance as a
fraudulent transfer or fraudulent conveyance under Section 548 of Title 11 of
the United States Bankruptcy Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), in each case taking
into account the provisions of Section 15.1(e), and after giving effect to all
other liabilities of such Borrower, contingent or otherwise, that are relevant
under the Fraudulent Transfer Laws and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Borrower pursuant to applicable law or any agreement
providing for an equitable allocation among such Borrower and the other
Borrowers and Affiliates of the Borrowers of obligations arising under
co-borrowings or guarantees by such parties.

 

(e)                                  The Borrowers hereby agree, as between
themselves, that if any Borrower shall become an Excess Funding Borrower (as
defined below) by reason of the payment by such Borrower of any of the
Obligations, each other Borrower shall, on written demand of such Excess Funding
Borrower (but subject to the immediately following sentence), pay to such Excess
Funding Borrower an amount equal to such Borrower’s Pro Rata Borrower Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Borrower) of the Excess
Borrower Payment (as defined below) in respect of such Obligations.  The payment
obligation of a Borrower to any Excess Funding Borrower under this clause
(e) shall be subordinated and subject in right of payment to the prior payment
in full of the Obligations and such Excess Funding Borrower shall not exercise
any right or remedy with respect to such excess until payment in full of all of
the Obligations.  For purposes of this Section 15.1(e), (i) “Excess Funding
Borrower” means a Borrower that has paid an amount in excess of its Pro Rata
Borrower Share of the Obligations, (ii) “Excess Borrower Payment” means the
amount paid by an Excess Funding Borrower in excess of its Pro Rata Borrower
Share of the Obligations and (iii) “Pro Rata Borrower Share” means, for any
Borrower, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Borrower (excluding any
shares of stock of any other Borrower) exceeds the amount of all the debts and
liabilities of such Borrower (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Borrower
hereunder and any obligations of any other Borrower that have been guaranteed by
such Borrower) to (y) the amount by which the aggregate fair saleable value of
all properties of all of the Borrowers exceeds the amount of all the debts and
liabilities of all of the Borrowers (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Borrowers under this Agreement and the Other Documents), determined (A) with
respect to any Borrower that is a party hereto on the date hereof, as of the
date hereof, and (B) with respect to any other Borrower, as of the date such
Borrower becomes a Borrower hereunder.

 

15.2.                     Waiver of Subrogation.  Each Borrower expressly waives
any and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution of any other claim which such Borrower may now or hereafter have
against the other Borrowers or other Person directly or contingently liable for
the Obligations hereunder, or against or with respect to the other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until the Termination Date.

 

XVI.                      MISCELLANEOUS.

 

16.1.                     Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.  Any judicial
proceeding brought by or against any Credit Party with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, each Credit
Party accepts for itself and in connection with its properties,

 

122

--------------------------------------------------------------------------------


 

generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement.  Each Credit Party hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
Borrowing Agent at its address set forth in Section 16.6 and service so made
shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America, or, at Agent’s option,
by service upon Borrowing Agent which each Credit Party irrevocably appoints as
such Credit Party’s Agent for the purpose of accepting service within the State
of New York.  Nothing herein shall affect the right to serve process in any
manner permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against any Credit Party in the courts of any other jurisdiction. 
Each Credit Party waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens with respect to any
action brought in the aforesaid courts.  The provisions of Sections 3.6, 16.20
and 16.21 are included solely out of an abundance of caution and shall not be
construed to mean that any provisions of Texas law are in any way applicable to
this Agreement, the Other Documents or any of the Obligations.

 

16.2.                     Entire Understanding; Amendments; No Waiver by Course
of Conduct.

 

(a)                                 This Agreement and the documents executed
concurrently herewith contain the entire understanding among each Credit Party,
Agent and each Lender and supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof.  Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by each Credit Party’s, Agent’s and
each Lender’s respective officers.  Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged.  Each Credit Party acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and Other Documents and is not
relying upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.

 

(b)                                 The Required Lenders, Agent with the consent
in writing of the Required Lenders, and the applicable Credit Parties may,
subject to the provisions of this Section 16.2(b), from time to time enter into
written supplemental agreements to this Agreement or the Other Documents (other
than with respect to Cash Management Products and Services and Lender-Provided
Hedges, other similar agreements or the Fee Letter, which shall require only the
consent of the parties thereto) executed by the applicable Credit Parties, for
the purpose of adding or deleting any provisions or otherwise changing, varying
or waiving in any manner the rights of Lenders, Agent or Credit Parties
thereunder or the conditions, provisions or terms thereof or waiving any Event
of Default thereunder, but only to the extent specified in such written
agreements; provided, however, that no such supplemental agreement shall:

 

(i)                  increase the Commitment Percentage, or the maximum dollar
amount of the Commitment Amount of any Lender without the consent of such Lender
directly affected thereby;

 

(ii)               whether or not any Advances are outstanding, extend the
Maturity Date or the time for payment of principal or interest of any Advance
(excluding the due date of any mandatory prepayment of an Advance), or any fee
payable to any Lender, or reduce the principal amount of or the rate of interest
borne by any Advances or reduce any fee payable to any Lender, without the
consent of each Lender directly affected thereby (except that Required Lenders
may elect to waive or rescind any imposition of the Default Rate under
Section 3.1 or of default rates of Letter of Credit fees under Section 3.2
(unless imposed by Agent));

 

123

--------------------------------------------------------------------------------


 

(iii)            except in connection with any increase pursuant to Section 2.15
hereof, increase the Maximum Revolving Advance Amount without the consent of all
Lenders;

 

(iv)           alter the definition of the term Required Lenders or alter, amend
or modify this Section 16.2(b) without the consent of all Lenders;

 

(v)              alter, amend or modify the provisions of Sections 2.10(e), 2.11
(as it relates to the pro rata reduction of the Lenders’ commitments) or 11.5,
or any other provision hereof providing for the pro rata sharing by the Lenders
of payments received on the Revolving Advances or the pro rata reduction of
their commitments to make Advances without the consent of all Lenders;

 

(vi)           other than in accordance with the provisions of this Agreement
upon the occurrence of the Termination Date or with respect to any disposition
of Collateral permitted under this Agreement, release all or substantially all
of the Collateral without the consent of all Lenders;

 

(vii)        change the exculpatory provisions in this Agreement benefitting
Agent without the consent of all Lenders;

 

(viii)     permit any Revolving Advance to be made if after giving effect
thereto the total of Revolving Advances outstanding hereunder would exceed the
Line Cap for more than thirty (30) consecutive Business Days or exceed one
hundred and five percent (105%) of the Line Cap without the consent of all
Lenders directly affected thereby;

 

(ix)           increase the Advance Rates above the Advance Rates in effect on
the Closing Date, or alter the definitions of Eligible In-Transit Fuel
Inventory, Eligible In-Transit Sand Inventory, Eligible Inventory, Eligible
Receivables in a manner that would increase the Formula Amount without the
consent of Supermajority Lenders; or

 

(x)              release any Guarantor or Borrower (except as otherwise
permitted under this Agreement) without the consent of all Lenders.

 

(c)                                  Any such supplemental agreement shall apply
equally to each Lender and shall be binding upon Borrowers, Lenders and Agent
and all future holders of the Obligations.  In the case of any waiver,
Borrowers, Agent and Lenders shall be restored to their former positions and
rights, and any Event of Default waived shall be deemed to be cured and not
continuing, but no waiver of a specific Event of Default shall extend to any
subsequent Event of Default (whether or not the subsequent Event of Default is
the same as the Event of Default which was waived), or impair any right
consequent thereon.

 

(d)                                 Nothing herein contained, and no act done or
omitted by the Agent pursuant to the powers and rights granted it herein, shall
be deemed to be a waiver by the Agent of its rights and remedies under this
Agreement, any Organizational Document of any Credit Party or any related
document, but this Agreement is made and accepted without prejudice to any of
the rights and remedies possessed by the Agent under the terms hereof or
thereof.  The right of the Agent to collect any amounts due to the Secured
Parties hereunder or any Other Document and to enforce its rights with respect
to Collateral may be exercised by the Agent either prior to, simultaneously with
or subsequent to any action taken by it hereunder or any Other Document.

 

124

--------------------------------------------------------------------------------


 

16.3.                     Successors and Assigns; Participations.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of each Credit Party, Agent, each Lender, all future
holders of the Obligations and their respective successors and permitted
assigns, except that Credit Parties may not assign or transfer any of their
rights or obligations under this Agreement without the prior written consent of
Agent and each Lender.

 

(b)                                 Each Borrower acknowledges that in the
regular course of commercial banking business one or more Lenders may at any
time and from time to time sell participating interests in the Advances (other
than Swing Loans) to other financial institutions (each such transferee or
purchaser of a participating interest, a “Participant”).  Each Participant may
exercise all rights of payment (including rights of set-off to the extent
permitted by Applicable Law) with respect to the portion of such Advances (other
than Swing Loans) held by it or other Obligations payable hereunder as fully as
if such Participant were the direct holder thereof, and each Participant shall
have the benefits of Section 3.10 hereof (subject to the rights and limitations
therein, provided that any forms required to be provided by any Participant
pursuant to Section 3.10 shall be provided to the participating Lender) provided
that Borrowers shall not be required to pay to any Participant more than the
amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder, unless the sale of the participation is
made with the Borrowers’ prior written consent (not to be unreasonably withheld
or delayed) and in no event shall Borrowers be required to pay any such amount
arising from the same circumstances and with respect to the same Advances or
other Obligations payable hereunder to both such Lender and such Participant. 
Each Participant shall have the benefits of Section 3.10 hereof.  Each Borrower
hereby grants to any Participant a continuing security interest in any deposits,
moneys or other property actually or constructively held by such Participant as
security for the Participant’s interest in the Advances.  No Lenders shall
transfer, grant or sell any participation under which the participant shall have
the right to approve any amendment or waiver of this Agreement except to the
extent such amendment or waiver would require the approval of all Lenders
pursuant to Section 16.2(b).  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Advances or
other obligations under this Agreement and the Other Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under this
Agreement or any Other Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register

 

(c)                                  Any Lender may assign all or any part of
its rights and obligations under or relating to Revolving Advances (other than
Swing Loans) under this Agreement and the Other Documents to one or more
additional banks or financial institutions (each such assignee, a “Purchasing
Lender”), in minimum amounts of not less than $5,000,000, pursuant to a
Commitment Transfer Supplement, executed by a Purchasing Lender, the transferor
Lender, and Agent and delivered to Agent for recording; provided that any such
assignment will require the consents of Agent and Borrowing Agent (not to be
unreasonably withheld or delayed), except that no consent of Borrowing Agent
shall be required for an assignment during an Event of Default or to a Lender or
an Affiliate of a Lender.  Upon such execution, delivery,

 

125

--------------------------------------------------------------------------------


 

acceptance and recording, from and after the transfer effective date determined
pursuant to such Commitment Transfer Supplement, (i) Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Commitment Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose.  Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents.  Each Borrower hereby consents to the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.

 

(d)                                 Any Lender, with the consent of Agent which
shall not be unreasonably withheld or delayed, may directly or indirectly sell,
assign or transfer all or any portion of its rights and obligations under or
relating to Revolving Advances under this Agreement and the Other Documents to
an entity, whether a corporation, partnership, trust, limited liability company
or other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.

 

(e)                                  Agent shall maintain at its address a copy
of each Commitment Transfer Supplement and Modified Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of each Lender and the outstanding principal, accrued
and unpaid interest and other fees due hereunder.  The entries in the Register
shall be conclusive, in the absence of manifest error, and each Borrower, Agent
and Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Advance recorded therein for the purposes of this Agreement. 
The Register shall be available for inspection by any Borrower or any Lender
(with respect to its own interests) at any reasonable time and from time to time
upon reasonable prior notice.  Agent shall receive a fee in the amount of $3,500
payable by the applicable Purchasing Lender and/or Purchasing CLO upon the
effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

 

126

--------------------------------------------------------------------------------


 

(f)                                   Each Borrower authorizes each Lender to
disclose to any Transferee and any prospective Transferee any and all financial
information in such Lender’s possession concerning such Borrower which has been
delivered to such Lender by or on behalf of such Borrower pursuant to this
Agreement or in connection with such Lender’s credit evaluation of such
Borrower; provided that the Transferee or prospective Transferee agrees to be
bound by a non-disclosure agreement approved by Borrowers pursuant to which
Borrowers are third party beneficiaries.

 

(g)                                  Notwithstanding anything to the contrary in
this Section 16.3:  (i) no sale, transfer or assignment of all or any portion of
any Lender’s rights and obligations under or relating to Loans under this
Agreement shall be made to any Credit Party or any of their respective
Affiliates.

 

(h)                                 Notwithstanding anything to the contrary
contained in this Agreement, any Lender may at any time and from time to time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

16.4.                     Application of Payments.  Subject to application of
payments and proceeds in accordance with Section 11.5, Agent shall have the
continuing and exclusive right to apply or reverse and re-apply any payment and
any and all proceeds of Collateral to any portion of the Obligations.  To the
extent that any Borrower makes a payment or Agent or any Lender receives any
payment or proceeds of the Collateral for any Borrower’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the Obligations or part thereof intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by Agent or such Lender.

 

16.5.                     Indemnity.  Each Credit Party shall defend, protect,
indemnify, pay and save harmless Agent, Issuer, each Lender and each of their
respective officers, directors, Affiliates, attorneys, employees and agents
(each an “Indemnified Party”) for and from and against any and all claims,
demands, liabilities, obligations, losses, damages, penalties, fines, actions,
judgments, suits, costs, charges, expenses and disbursements of any kind or
nature whatsoever (including reasonable fees and disbursements of counsel
(including allocated costs of internal counsel)) (collectively, “Claims”) which
may be imposed on, incurred by, or asserted against any Indemnified Party in
arising out of or in any way relating to or as a consequence, direct or
indirect, of:  (a) this Agreement, the Other Documents, the Advances and other
Obligations and/or the transactions contemplated hereby including the
Transactions, (b) any action or failure to act or action taken only after delay
or the satisfaction of any conditions by any Indemnified Party in connection
with and/or relating to the negotiation, execution, delivery or administration
of the Agreement and the Other Documents, the credit facilities established
hereunder and thereunder and/or the transactions contemplated hereby including
the Transactions, (c) any Credit Party’s failure to observe, perform or
discharge any of its covenants, obligations, agreements or duties under or
breach of any of the representations or warranties made in this Agreement and
the Other Documents, (d) the enforcement of any of the rights and remedies of
Agent, Issuer or any Lender under the Agreement and the Other Documents, (e) any
threatened or actual imposition of fines or penalties, or disgorgement of
benefits, for violation of any Anti-Terrorism Law by any Credit Party, any
Affiliate or Subsidiary of any Credit Party, (f) any claim, litigation,
proceeding or investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not brought by any Credit Party,
any director, equity holder or creditor thereof, any Indemnified Party or any
other Person and whether or not any Indemnified Party is a party thereto

 

127

--------------------------------------------------------------------------------


 

and (g) arising from or incurred by reason of the handling of the financing
arrangements of Borrowers as provided in Section 15.1, reliance by Agent or any
Lender on any request or instruction from Borrowing Agent or any other action
taken by Agent or any Lender with respect to Section 15.1; provided, however,
notwithstanding anything in this Section 16.5, to the contrary, no Credit Party
shall be required to indemnify any Indemnified Party for any Claim which, in
each case is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from (x) such Indemnified Party’s own gross
negligence or willful misconduct or that of its respective Affiliates or each of
their respective officers, directors, employees, advisors and agents, (y) a
claim brought by any Credit Party against an Indemnified Party for breach, in
bad faith, of such Indemnified Party’s obligations to make Advances hereunder,
or (z) any dispute solely among Indemnified Parties and not involving a Credit
Party or any Subsidiary or Affiliate thereof and not arising out of or in
connection with, in each case is found in a final non-appealable judgment by a
court of competent jurisdiction, (i) the Agent’s or its Affiliates’ respective
capacities in connection with this Agreement or in fulfilling their roles as
Agent, arranger or bookrunner or (ii) any action or inaction of a Credit Party,
any of its Subsidiaries or Affiliates.  Without limiting the generality of any
of the foregoing (but subject to clauses (x)-(z) above), each Credit Party shall
defend, protect, indemnify, pay and save harmless each Indemnified Party from
(A) any Claims which may be imposed on, incurred by, or asserted against any
Indemnified Party arising out of or in any way relating to or as a consequence,
direct or indirect, of the issuance of any Letter of Credit hereunder and
(B) any Claims which may be imposed on, incurred by, or asserted against any
Indemnified Party under any Environmental Laws with respect to or in connection
with the Real Property, any Hazardous Discharge, the presence of any Hazardous
Substances affecting the Real Property (whether or not the same originates or
emerges from the Real Property or any contiguous real estate), including any
Claims consisting of or relating to the imposition or assertion of any Lien on
any of the Real Property under any Environmental Laws and any loss of value of
the Real Property as a result of the foregoing except to the extent such loss,
liability, damage and expense is attributable to any Hazardous Discharge
resulting from actions on the part of Agent or any Lender.  The Credit Parties’
obligations under this Section 16.5 shall arise upon the discovery of the
presence of any Hazardous Substances at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Substances, in each such case
except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of the Indemnified Party (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). 
Without limiting the generality of the foregoing (but subject to clauses
(x)-(z) above), this indemnity shall extend to any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including reasonable fees and
disbursements of counsel) asserted against or incurred by any of the Indemnified
Parties by any Person under any Environmental Laws or similar laws by reason of
any Credit Party’s or any other Person’s failure to comply with laws applicable
to solid or hazardous waste materials, including Hazardous Substances and
Hazardous Waste, or other Toxic Substances.  No Indemnified Party shall be
liable for any damage arising from the use by others of information relating to
the Credit Parties obtained through electronic, telecommunications or other
information systems, except to the extent such damages are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
gross negligence or willful misconduct of such Indemnified Person.  This
Section 16.5 shall not apply to Taxes, other than any Taxes that represent
claims, demands, liabilities, obligations, losses, damages, penalties, fines,
actions, judgments, suits, costs, charges, expenses or disbursements arising
from any non-Tax claim.

 

16.6.                     Notice.  Any notice or request hereunder to any Credit
Party may be given to Borrowing Agent at its address set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section.  Any notice or request hereunder to
Agent or any Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section.  Any notice, request, demand, direction
or other communication (for purposes of this Section 16.6 only, a “Notice”) to
be given

 

128

--------------------------------------------------------------------------------


 

to or made upon any party hereto under any provision of this Agreement shall be
given or made by telephone or in writing (which includes by means of electronic
transmission (i.e., “e-mail”) or facsimile transmission or by setting forth such
Notice on a site on the World Wide Web (a “Website Posting”) if Notice of such
Website Posting (including the information necessary to access such site) has
previously been delivered to the applicable parties hereto by another means set
forth in this Section 16.6) in accordance with this Section 16.6.  Any such
Notice must be delivered to the applicable parties hereto at the addresses and
numbers set forth under their respective names in this Section 16.6 hereof or in
accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 16.6.  Any Notice shall be effective:

 

(a)                                 In the case of hand-delivery, when
delivered;

 

(b)                                 If given by mail, four (4) days after such
Notice is deposited with the United States Postal Service, with first-class
postage prepaid, return receipt requested;

 

(c)                                  In the case of a telephonic Notice, when a
party is contacted by telephone, if delivery of such telephonic Notice is
confirmed no later than the next Business Day by hand delivery, a facsimile or
electronic transmission, a Website Posting or an overnight courier delivery of a
confirmatory Notice (received at or before noon on such next Business Day);

 

(d)                                 In the case of a facsimile transmission,
when sent to the applicable party’s facsimile machine’s telephone number, if the
party sending such Notice receives confirmation of the delivery thereof from its
own facsimile machine;

 

(e)                                  In the case of electronic transmission,
when actually received;

 

(f)                                   In the case of a Website Posting, upon
delivery of a Notice of such posting (including the information necessary to
access such site) by another means set forth in this Section 16.6; and

 

(g)                                  If given by any other means (including by
overnight courier), when actually received.

 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.

 

(A)                               If to Agent or PNC at:

 

PNC Bank, National Association
c/o PNC Business Credit
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention:                       Ron Eckhoff
Telephone:                 (214) 871-1261
Facsimile:                       (214) 871-2015

 

with a copy to:

 

PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor

 

129

--------------------------------------------------------------------------------


 

Pittsburgh, Pennsylvania 15219
Attention:                       Lisa Pierce
Telephone:                 (412) 762-6442
Facsimile:                       (412) 762-8672

 

with an additional copy of non-routine notices only to (which shall not
constitute notice):

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention:                       Susanna M. Suh
Telephone:                 (212) 701-3686
Facsimile:                       (212) 378-2611

 

(B)                               If to a Lender other than Agent, to the
address for the Lender as set forth in Agent’s records.

 

(C)                               If to Borrowing Agent or any Borrower:

 

Emerge Energy Services Operating LLC
6000 Western Place, Suite 465
Fort Worth, Texas 76107
Attention:                       Deborah Deibert
Telephone:                 (817) 618-4012
Facsimile:                       (817) 488-7739
Email:                                          DDeibert@emergelp.com

 

with copies to:

 

Insight Equity Management Company LLC
1400 Civic Place, Suite 250
Southlake, Texas 76092
Attention:                       Warren Bonham
Telephone:                 (817) 488-5917
Facsimile:                       (817) 488-7739
Email:                                          wbonham@insightequity.com

 

Attention:                       Robert J. Conner, General Counsel
Telephone:                 (817) 865-2534
Facsimile:                       (817) 488-7739
Email:                                          rconner@insightequity.com

 

with a copy to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:                       M. Catherine Ozdogan
Telephone:                 (713) 546-7494
Facsimile:                       (713) 546-5401

 

130

--------------------------------------------------------------------------------


 

16.7.                     Survival.  The obligations of Borrowers under Sections
2.2, 2.8(g), Article III, 4.18(d), and 16.5 and the obligations of Lenders under
Section 14.7, shall survive termination of this Agreement and the Other
Documents and payment in full of the Obligations.

 

16.8.                     Severability.  If any part of this Agreement is
contrary to, prohibited by, or deemed invalid under Applicable Laws, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

 

16.9.                     Expenses.  (A) All documented costs and expenses
including attorneys’ fees (which in the case of clauses (b) and (e) shall be
reasonable and which in each case below, includes the costs and disbursements of
one (1) lead counsel for Agent and Lenders and one (1) additional local counsel
in each applicable jurisdiction) incurred by Agent on its behalf or on behalf of
Lenders (a) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral or enforcement of this Agreement or any of the
Other Documents, (b) in connection with the entering into, syndication,
modification, amendment and administration of this Agreement or any of the Other
Documents or any consents or waivers hereunder or thereunder and all related
agreements, documents and instruments, (c) in instituting, maintaining,
preserving, enforcing and foreclosing on Agent’s security interest in or Lien on
any of the Collateral, or maintaining, preserving or enforcing any of Agent’s or
any Lender’s rights hereunder or under any Other Document, whether through
judicial proceedings or otherwise, (d) in defending or prosecuting any actions
or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with any Credit Party or any other creditor of a Credit Party,
(e) in connection with any advice given to Agent or any Lender with respect to
its rights and obligations under this Agreement and the Other Documents or
(f) without limiting the foregoing, in ensuring compliance with Article IV and
Section 6.6, and all of the foregoing may be charged to Borrowers’ Account and
shall be part of the Obligations.

 

(B)                               At any time after the Amendment No. 5
Effective Date, Agent may retain a financial advisor to Agent and the Lenders
(the “Financial Advisor”) to conduct a detailed review of the financial
statements, financial projections, existing business model, operations and
long-term credit structure of the Parent Guarantor and its Subsidiaries and such
other matters relating to the Parent Guarantor and its Subsidiaries as Agent
shall determine.  The Credit Parties shall cooperate with the Financial Advisor
and provide the Financial Advisor all such information reasonably requested by
it.  Without limiting Section 16.9(A), the Credit Parties shall be responsible
for, and timely pay, all reasonable and documented fees and reasonable
out-of-pocket expenses and disbursements of the Financial Advisor, including, if
requested by the Financial Advisor and approved by Agent, a retainer to be
applied to such fees and expenses.

 

16.10.              Injunctive Relief.  Each Borrower recognizes that, in the
event any Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

 

16.11.              Consequential Damages.  Neither Agent nor any Lender, nor
any agent or attorney for any of them, shall be liable to any Credit Party (or
any Subsidiary of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

 

131

--------------------------------------------------------------------------------


 

16.12.              Captions.  The captions at various places in this Agreement
are intended for convenience only and do not constitute and shall not be
interpreted as part of this Agreement.

 

16.13.              Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile or electronic transmission shall be
deemed to be an original signature hereto.

 

16.14.              Construction.  The parties acknowledge that each party and
its counsel have reviewed this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments, schedules or exhibits thereto.

 

16.15.              Confidentiality; Sharing Information.  Agent, each Lender
and each Transferee shall hold all non-public information of the Borrowers and
their Subsidiaries obtained by Agent, such Lender or such Transferee pursuant to
the requirements of this Agreement in accordance with Agent’s, such Lender’s and
such Transferee’s customary procedures for handling confidential information of
this nature; provided, however, Agent, each Lender and each Transferee may
disclose such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees (provided that any prospective Transferee has
agreed in writing to hold such information confidential), and (c) as required or
requested by any Governmental Body or representative thereof or pursuant to
legal process; provided, further that (i) unless specifically prohibited by
Applicable Law, Agent, each Lender and each Transferee shall use its reasonable
best efforts prior to disclosure thereof, to notify the applicable Borrower of
the applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and
(ii) in no event shall Agent, any Lender or any Transferee be obligated to
return any materials furnished by any Borrower other than those documents and
instruments in possession of Agent or any Lender in order to perfect its Lien on
the Collateral once the Obligations (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) have
been paid in full and this Agreement has been terminated.  Each Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to such Borrower or one or more of its
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each Borrower
hereby authorizes each Lender to share any information delivered to such Lender
by such Borrower and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or Affiliate of any Lender receiving such information shall be bound
by the provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

 

16.16.              Publicity.  Each Borrower agrees that any references to
Agent, any Lender or any of their respective affiliates made in connection with
the Transactions are subject to the prior approval of Agent or such Lender, as
applicable, which approval shall not be unreasonably withheld.  Agent and
Lenders shall not be permitted to use information related to the syndication and
arrangement of the Loans in connection with marketing, press releases or other
transactional announcements or updates provided to investor or trade
publications, including, but not limited to, the placement of “tombstone”
advertisements in publications of their choice at their own expense, without the
prior written consent of Parent Guarantor (such consent not to be unreasonably
withheld or delayed); provided, that (I), notwithstanding anything to the
contrary herein, Agent and Lenders may include references to the Loans in their
marketing materials

 

132

--------------------------------------------------------------------------------


 

without the prior written consent of Borrowers so long as such references shall
be limited to:  (i) a description of the Transactions, including industry type;
(ii) a reproduction of any Borrower’s logo; (iii) a description of Agent’s
and/or Lenders’ roles in the Transactions (e.g., administrative agent,
arranger); (iv) the date and amount of the Loans; and (v) the names of the
Borrowers and the other Credit Parties, and (II) upon the consent by Parent
Guarantor, Agent and Lenders may make and distribute reproductions of such
consented-to marketing, press releases or other transactional announcements or
updates.

 

16.17.              Certifications From Banks and Participants; USA PATRIOT Act.

 

(a)                                 Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA PATRIOT Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations:  (1) within 10 days after
the Closing Date, and (2) as such other times as are required under the USA
PATRIOT Act.

 

(b)                                 The USA PATRIOT Act requires all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution.  Consequently, Lenders may from time to time request, and Borrowers
shall provide to any such Lender, each Borrower’s name, address, tax
identification number and/or such other identifying information as shall be
necessary for such Lender to comply with the USA PATRIOT Act and any other
Anti-Terrorism Law.

 

16.18.              Anti-Terrorism Laws.  Each Credit Party represents and
warrants to the Agent, as of the date of this Agreement, the date of each
Advance, the date of any renewal, extension or modification of this Agreement,
and at all times until the Termination Date, that:  (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (a) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law or (c) engages in any dealings or
transactions prohibited by, any Anti-Terrorism Laws.

 

16.19.              Concerning Joint and Several Liability of Borrowers.

 

(a)                                 Each of Borrowers is accepting joint and
several liability hereunder in consideration of the financial accommodations to
be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each of Borrowers and in consideration of the
undertakings of each of Borrowers to accept joint and several liability for the
obligations of each of them.

 

(b)                                 Each of Borrowers jointly and severally
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrowers with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each of Borrowers without preferences or distinction
among them.

 

(c)                                  If and to the extent that any of Borrowers
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms

 

133

--------------------------------------------------------------------------------


 

thereof, then in each such event, the other Borrowers will make such payment
with respect to, or perform, such Obligation.

 

(d)                                 The obligations of each Borrower under the
provisions of this Section 16.19 constitute full recourse obligations of such
Borrower, enforceable against it to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

 

(e)                                  Except as otherwise expressly provided
herein, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Advance made under this Agreement, notice of
occurrence of any Event of Default, or of any demand for any payment under this
Agreement (except as otherwise provided herein), notice of any action at any
time taken or omitted by any Lender under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement.  Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by any Lender in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Lender, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with the Applicable
Laws or regulations thereunder which might, but for the provisions of this
Section 16.19, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 16.19, it being the intention of each Borrower that, so long as any of
the Obligations remain unsatisfied, the obligations of such Borrower under this
Section 16.19 shall not be discharged except by performance and then only to the
extent of such performance.  The Obligations of each Borrower under this
Section 16.19 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Lender.  The joint and several
liability of Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any Lender.

 

(f)                                   The provisions of this Section 16.19 are
made for the benefit of the Lenders and their respective successors and assigns,
and may be enforced by any such Person from time to time against any of
Borrowers as often as occasion therefor may arise and without requirement on the
part of any Lender first to marshal any of its claims or to exercise any of its
rights against any of the other Borrowers or to exhaust any remedies available
to it against any of the other Borrowers or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy.  The provisions of this Section 16.19 shall remain in effect until all
the Obligations shall have been paid in full or otherwise fully satisfied.  If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any
Lender upon the insolvency, bankruptcy or reorganization of any of Borrowers, or
otherwise, the provisions of this Section 16.19 will forthwith be reinstated in
effect, as though such payment had not been made.

 

(g)                                  Notwithstanding any provision to the
contrary contained herein or in any other of the Other Documents, to the extent
the joint obligations of a Borrower shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law

 

134

--------------------------------------------------------------------------------


 

relating to fraudulent conveyances or transfers) then the obligations of each
Borrower hereunder shall be limited to the maximum amount that is permissible
under Applicable Law (whether federal or state and including, without
limitation, the federal Bankruptcy Code).

 

(h)                                 Borrowers hereby agree, as among themselves,
that if any Borrower shall become an Excess Funding Borrower (as defined below),
each other Borrower shall, on demand of such Excess Funding Borrower (but
subject to the next sentence hereof and to subsection (B) below), pay to such
Excess Funding Borrower an amount equal to such Borrower’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, assets, liabilities and debts of such Excess Funding Borrower) of
such Excess Payment (as defined below).  The payment obligation of any Borrower
to any Excess Funding Borrower under this Section 16.19(h) shall be subordinate
and subject in right of payment to the prior payment in full of the Obligations
of such Borrower under the other provisions of this Agreement, and such Excess
Funding Borrower shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such Obligations.  For
purposes hereof, (i) “Excess Funding Borrower” shall mean, in respect of any
Obligations arising under the other provisions of this Agreement (hereafter, the
“Joint Obligations”), a Borrower that has paid an amount in excess of its Pro
Rata Share of the Joint Obligations; (ii) “Excess Payment” shall mean, in
respect of any Joint Obligations, the amount paid by an Excess Funding Borrower
in excess of its Pro Rata Share of such Joint Obligations; and (iii) “Pro Rata
Share,” for the purposes of this Section 16.19(h), shall mean, for any Borrower,
the ratio (expressed as a percentage) of (A) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Borrower (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Borrower hereunder) to (B) the amount by which the aggregate
present fair salable value of all assets and other properties of such Borrower
and all of the other Borrowers exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Borrower and the other
Borrowers hereunder) of such Borrower and all of the other Borrowers, all as of
the Closing Date (if any Borrower becomes a party hereto subsequent to the
Closing Date, then for the purposes of this Section 16.19(h) such subsequent
Borrower shall be deemed to have been a Borrower as of the Closing Date and the
information pertaining to, and only pertaining to, such Borrower as of the date
such Borrower became a Borrower shall be deemed true as of the Closing Date)
notwithstanding the payment obligations imposed on Borrowers in this Section,
the failure of a Borrower to make any payment to an Excess Funding Borrower as
required under this Section shall not constitute an Event of Default.

 

16.20.              Non-Applicability of Chapter 346.  The parties hereto hereby
agree that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code (regulating certain
revolving credit loans and revolving tri-party accounts) shall not apply to this
Agreement, any of the Other Documents, or the Obligations.

 

16.21.              BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE
PRACTICES ACT.  EACH BORROWER HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER
CONSULTATION WITH AN ATTORNEY OF THE BORROWERS’ OWN SELECTION, EACH BORROWER
VOLUNTARILY CONSENTS TO THIS WAIVER.  EACH BORROWER EXPRESSLY WARRANTS AND
REPRESENTS THAT EACH BORROWER (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING
POSITION RELATIVE TO AGENT, AND (B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
DOCUMENTS.

 

135

--------------------------------------------------------------------------------


 

16.22.              Amendment and Restatement.

 

(i)                                     On the Closing Date, the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement and
the Existing Credit Agreement shall thereafter be of no further force and effect
except to evidence (i) the incurrence by the Borrowers of the “Obligations”
under and as defined in the Existing Credit Agreement (whether or not such
“Obligations” are contingent as of the Closing Date), (ii) the representations
and warranties made by the Credit Parties prior to the Closing Date and
(iii) any action or omission performed or required to be performed pursuant to
the Existing Credit Agreement prior to the Closing Date (including any failure,
prior to the Closing Date, to comply with the covenants contained in such
Existing Credit Agreement).

 

(ii)                                  The terms and conditions of this Agreement
and the rights and remedies of the Agent and the Lenders under this Agreement
and the Other Documents shall apply to all of the Obligations incurred under the
Existing Credit Agreement.

 

(iii)                               The Credit Parties hereby reaffirm the Liens
granted pursuant to the Existing Credit Agreement and the Other Documents (as
defined in the Existing Credit Agreement) and existing immediately prior to the
Closing Date to the Agent for the benefit of the Secured Parties, which Liens
shall continue in full force and effect during the term of this Agreement and
any renewals thereof and shall continue to secure the Obligations.  After giving
effect to this Agreement and the transactions contemplated hereby, neither the
modification of the Existing Credit Agreement effected pursuant to this
amendment and restatement nor the execution, delivery, performance or
effectiveness of this Agreement (i) impairs the validity, effectiveness or
priority of the Liens granted pursuant to this Agreement or any Other Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred; or (ii) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.  The Parent Guarantor hereby reaffirms its obligations
under the Guaranty, which shall remain in full force and effect.

 

(iv)                              On and after the Closing Date, (i) all
references to this Agreement in the Other Documents (other than this Agreement)
shall be deemed to refer to this Agreement and (ii) all references to any
section (or subsection) of the Existing Credit Agreement in any Other Document
(but not herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement.

 

(v)                                 This amendment and restatement is limited as
written and is not a consent to any other amendment, restatement or waiver or
other modification, whether or not similar and, except as expressly provided
herein or in any Other Document, all terms and conditions of the Other Documents
remain in full force and effect unless otherwise specifically amended hereby or
by any Other Document.

 

(vi)                              For the avoidance of doubt, unless otherwise
specified in this Agreement, all “baskets” set forth in this Agreement shall be
calculated from the Closing Date.

 

(vii)                           The Advances outstanding under the Existing
Credit Agreement on the Closing Date shall be deemed borrowed hereunder, and the
Lenders shall fund such portion of the Advances or receive prepayment of such
Advances as directed by the Agent such that after giving effect thereto each
Lender has made its Commitment Percentage of the Advances outstanding on the
Closing Date.

 

16.23.              Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Other Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Other Document, to the extent such
liability is unsecured, may be

 

136

--------------------------------------------------------------------------------


 

subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(i)                                     the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(ii)                                  the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(a)                                 a reduction in full or in part or
cancellation of any such liability;

 

(b)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Other Document; or

 

(c)                                  the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

137

--------------------------------------------------------------------------------